EXECUTION VERSION

U.S. $50,000,000
AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of October 5, 2012
among
SCORPIO ACQUISITION CORPORATION,
as Holdings,
POLYMER GROUP, INC.,
as Lead Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO,
CITIBANK, N.A.,
as Administrative Agent and Collateral Agent,
MORGAN STANLEY SENIOR FUNDING, INC.
as Syndication Agent,
and
BARCLAYS BANK PLC
and
RBC CAPITAL MARKETS,
as co-Documentation Agents,
and
CITIGROUP GLOBAL MARKETS INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
BARCLAYS CAPITAL
and
RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
ARTICLE I 

 
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01
Defined Terms
1
Section 1.02
Other Interpretive Provisions
0
Section 1.03
Accounting Terms and Determinations
1
Section 1.04
Rounding
1
Section 1.05
Times of Day
1
Section 1.06
Letter of Credit Amounts
0
Section 1.07
Currency Equivalents Generally
1
 
 
 
 
ARTICLE II
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
Section 2.01
The Loans
0
Section 2.02
Borrowings, Conversions and Continuations of Loans
0
Section 2.03
Letters of Credit
0
Section 2.04
Swing Line Loans
0
Section 2.05
Prepayments
0
Section 2.06
Termination or Reduction of Commitments
0
Section 2.07
Repayment of Loans
1
Section 2.08
Interest
0
Section 2.09
Fees
0
Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate and
Applicable Fee Rate
0
Section 2.11
Evidence of Debt
1
Section 2.12
Payments Generally; Administrative Agent's Clawback
0
Section 2.13
Sharing of Payments by Lenders
0
Section 2.14
Increase in Revolving Credit Facility
0
Section 2.15
Designation of Lead Borrower as Borrowers' Agent
0
Section 2.16
Defaulting Lenders
0
 
 
 
 
ARTICLE III
 
 
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
Section 3.01
Taxes
0
Section 3.02
Illegality
3
Section 3.03
Inability to Determine Rates
3
Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans
1
Section 3.05
Compensation for Losses
2
Section 3.06
Mitigation Obligations; Replacement of Lenders
0
Section 3.07
Survival
1
 
 
 


-i-

--------------------------------------------------------------------------------




 
ARTICLE IV
 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
Section 4.01
Conditions of Initial Credit Extension
0
Section 4.02
Conditions to All Credit Extensions
3
Section 4.03
Conditions of Amendment and Restatement
0
 
 
 
 
ARTICLE V
 
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.01
Existence, Qualification and Power; Compliance with Laws
1
Section 5.02
Authorization; No Contravention
0
Section 5.03
Governmental Authorization; Other Consents
1
Section 5.04
Binding Effect
1
Section 5.05
Financial Statements; No Material Adverse Effect
0
Section 5.06
Litigation
1
Section 5.07
No Default
1
Section 5.08
Ownership of Property; Liens; Intellectual Property; Insurance
0
Section 5.09
Environmental Compliance
0
Section 5.10
Taxes
1
Section 5.11
ERISA Compliance
1
Section 5.12
Subsidiaries; Equity Interests
0
Section 5.13
Margin Regulations; Investment Company Act
1
Section 5.14
Disclosure
1
Section 5.15
Solvency
1
Section 5.16
Subordination of Junior Financing
1
Section 5.17
Collateral Documents
1
Section 5.18
Labor Matters
1
Section 5.19
[Reserved]
1
Section 5.20
[Reserved]
1
Section 5.21
Anti-Terrorism Law
1
 
 
 
 
ARTICLE VI
 
 
AFFIRMATIVE COVENANTS
 
Section 6.01
Financial Statements
0
Section 6.02
Certificates; Other Information
0
Section 6.03
Notices
0
Section 6.04
Payment of Obligations
1
Section 6.05
Preservation of Existence, Etc.
1
Section 6.06
Maintenance of Properties
1
Section 6.07
Maintenance of Insurance
0
Section 6.08
Compliance with Laws
1
Section 6.09
Books and Records
1
Section 6.10
Inspection Rights
0


-ii-

--------------------------------------------------------------------------------




Section 6.11
Covenant to Guarantee Obligations and Give Security
0
Section 6.12
Compliance with Environmental Laws
3
Section 6.13
Further Assurances and Post Closing Covenants
0
Section 6.14
[Reserved]
1
Section 6.15
Collateral Administration
1
Section 6.16
Corporate Separateness
3
Section 6.17
Consolidated Fixed Charge Coverage Ratio
0
Section 6.18
Maintenance of Cash Management System
1
 


 
 
ARTICLE VII
 
 
NEGATIVE COVENANTS
 
Section 7.01
Liens
0
Section 7.02
Investments
0
Section 7.03
Indebtedness
0
Section 7.04
Fundamental Changes
0
Section 7.05
Dispositions
0
Section 7.06
Restricted Payments
0
Section 7.07
Change in Nature of Business
3
Section 7.08
Transactions with Affiliates
0
Section 7.09
Burdensome Agreements
0
Section 7.10
Use of Proceeds
2
Section 7.11
Accounting Changes
2
Section 7.12
Prepayments, Etc. of Indebtedness
2
Section 7.13
Permitted Activities of Holdings
0
Section 7.14
Concentration Account
1
Section 7.15
Designation of Subsidiaries
1
 
 
 
 
ARTICLE VIII
 
 
EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01
Events of Default
0
Section 8.02
Remedies Upon Event of Default
3
Section 8.03
Exclusion of Immaterial Subsidiaries
3
Section 8.04
Application of Funds
0
 
 
 
 
ARTICLE IX
 
 
AGENTS
 
Section 9.01
Appointment and Authority
5
Section 9.02
Rights as a Lender
0
Section 9.03
Exculpatory Provisions
1
Section 9.04
Reliance by Administrative Agent
0
Section 9.05
Delegation of Duties
1
Section 9.06
Resignation of Administrative Agent
0


-iii-

--------------------------------------------------------------------------------




Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
1
Section 9.08
No Other Duties, Etc.
1
Section 9.09
Administrative Agent May File Proofs of Claim
0
Section 9.10
Collateral and Guaranty Matters
0
Section 9.11
Secured Cash Management Agreements and Secured Hedge Agreements
1
Section 9.12
Withholding Tax
0
 
 
 
 
ARTICLE X
 
 
MISCELLANEOUS
 
Section 10.01
Amendments, Etc.
0
Section 10.02
Notices; Effectiveness; Electronic Communication
0
Section 10.03
No Waiver; Cumulative Remedies; Enforcement
0
Section 10.04
Expenses; Indemnity; Damage Waiver
0
Section 10.05
Payments Set Aside
2
Section 10.06
Successors and Assigns
0
Section 10.07
Treatment of Certain Information; Confidentiality
0
Section 10.08
Right of Setoff
0
Section 10.09
Interest Rate Limitation
1
Section 10.10
Counterparts; Integration; Effectiveness
1
Section 10.11
Survival of Representations and Warranties
1
Section 10.12
Severability
1
Section 10.13
Replacement of Lenders
0
Section 10.14
Governing Law; Jurisdiction Etc.
0
Section 10.15
[Reserved]
1
Section 10.16
Waiver of Jury Trial
0
Section 10.17
No Advisory or Fiduciary Responsibility
1
Section 10.18
Electronic Execution of Assignments and Certain Other Documents
1
Section 10.19
USA PATRIOT Act Notice
0
Section 10.20
Intercreditor Agreements and Collateral Agency Agreement
1
Section 10.21
Amendment and Restatement
1
Section 10.22
Reaffirmation of Guaranty
1



 


-iv-

--------------------------------------------------------------------------------




Schedules:
Schedule 1.01A    -    Guarantors
Schedule 1.01B    -    Certain Security Interests and Guarantees
Schedule 1.01C    -    Unrestricted Subsidiaries
Schedule 1.01D    -    Excluded Subsidiaries
Schedule 1.01E    -    Existing Letters of Credit
Schedule 2.01A    -    Lenders; Applicable Percentage
Schedule 2.01B
-    Tranche 1 Revolving Credit Lenders; Tranche 1 Revolving Credit Commitments;
Tranche 1 Applicable Percentage

Schedule 2.01C
-    Tranche 2 Revolving Credit Lenders; Tranche 2 Revolving Credit Commitments;
Tranche 2 Applicable Percentage

Schedule 5.01    -    Compliance with Laws
Schedule 5.05(a)    -    Material Dispositions Not Reflected in Financial
Statements
Schedule 5.06    -    Litigation
Schedule 5.11(a)    -    ERISA Compliance
Schedule 5.12    -    Subsidiaries and Other Equity Investments
Schedule 6.02(vi)    -    Financial and Collateral Reports
Schedule 6.13(d)    -    Post-Closing Matters
Schedule 7.01(c)    -    Existing Liens
Schedule 7.02(g)    -    Existing Investments
Schedule 7.03(c)    -    Existing Indebtedness
Schedule 7.08    -    Transactions with Affiliates
Schedule 7.09    -    Existing Restrictions
Schedule 10.02    -    Administrative Agent’s Office
Exhibits:
Exhibit A-1    -    Form of Committed Loan Notice
Exhibit A-2    -    Form of Swing Line Loan Notice
Exhibit B-1    -    Form of Tranche 1 Revolving Credit Note
Exhibit B-2    -    Form of Tranche 2 Revolving Credit Note
Exhibit B-3    -    Form of Swing Line Note
Exhibit C-1    -    Form of Assignment and Assumption
Exhibit C-2    -    Form of Administrative Questionnaire
Exhibit D    -    Form of Compliance Certificate
Exhibit E    -    Form of Opinion of Counsel to Loan Parties
Exhibit F    -    Form of Guaranty
Exhibit G-1    -    Form of Security Agreement
Exhibit G-2    -    Form of Perfection Certificate
Exhibit H    -    Form of Solvency Certificate
Exhibit I    -    Form of Borrowing Base Certificate
Exhibit J    -    Form of Non-Bank Certificate





-v-

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (as further amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of October 5, 2012 among SCORPIO ACQUISITION CORPORATION, a
Delaware corporation (“Holdings”), POLYMER GROUP, INC. (the “Lead Borrower” and
the “Company”), a Delaware corporation, the other Borrowers from time to time
party hereto, CITIBANK, N.A. (“Citibank”), as Administrative Agent and
Collateral Agent, the other agents listed herein and each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”).
WHEREAS, that certain credit agreement, dated as of January 28, 2011 (the
“Original Credit Agreement”), has been entered into by and among Holdings, the
Lead Borrower, Citibank, N.A., as administrative agent, collateral agent, letter
of credit issuer and swingline lender, and the other parties thereto;


WHEREAS, the Borrowers have requested that the Original Credit Agreement be
amended and restated on the Restatement Date as set forth herein, which
amendment and restatement shall become effective upon the Restatement Date;
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Original Credit Agreement and that this Agreement amend and restate in its
entirety the Original Credit Agreement and re-evidence the “Finance Obligations”
(under, and as defined in, the Original Credit Agreement) outstanding on the
Restatement Date as contemplated hereby; and
 
WHEREAS, except as otherwise provided herein, all Finance Obligations are and
shall continue to be secured by all Collateral on which a Lien is granted to the
Collateral Agent pursuant to any Loan Document.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Original Credit Agreement, and the Original Credit Agreement is hereby
amended and restated in its entirety as follows:




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below. Unless otherwise defined herein, all
terms defined in the UCC and used but not defined in this Agreement have the
meanings specified in the UCC:
“Account(s)” means collectively (i) any right to payment of a monetary
obligation arising from the provision of merchandise, goods or services by any
Loan Party or any of its Subsidiaries in the course of their respective
operations, (ii) without duplication, any “account” (as that term is defined in
the UCC), any accounts receivable, any “payment intangibles” (as that term is
defined in the UCC) and all other rights to payment and/or reimbursement of
every kind and description, whether or not earned by performance, of any Loan
Party or any of its Subsidiaries in each case arising in the course of their
respective operations, (iii) all accounts, contract rights, general intangibles,
rights, remedies, guarantees, supporting obligations, letter of credit rights
and security interests in respect of the foregoing, all rights of enforcement
and collection, all books and records evidencing or related to the foregoing,
and all rights

-vi-

--------------------------------------------------------------------------------




under any of the Loan Documents in respect of the foregoing, (iv) all
information and data compiled or derived by any Secured Party or to which any
Secured Party is entitled in respect of or related to the foregoing, (v) all
collateral security of any kind, given by any Account Debtor or any other Person
to any Secured Party, with respect to any of the foregoing and (vi) all proceeds
of the foregoing.
“Account Debtor” means a Person who is obligated under an Account, Chattel Paper
or General Intangible.
“Account Debtor Change” has the meaning specified in Section 6.11(d).
“ACH” means automated clearing house transfers.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, all as determined on a consolidated basis for such Acquired Entity
or Business or Converted Restricted Subsidiary.
“Acquired Entity or Business” means any Person, property, business or asset
acquired by Holdings, any Borrower or any Restricted Subsidiary (other than in
the ordinary course of business) to the extent not subsequently sold,
transferred or otherwise disposed by Holdings, such Borrower or such Restricted
Subsidiary.
“Acquisition” by any Borrower or any Restricted Subsidiary, means the
acquisition by Borrower or such Restricted Subsidiary, in a single transaction
or in a series of related transactions, of all or any substantial portion of the
assets of another Person or any Equity Interests of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.
“Additional L/C Issuers” means up to two Lenders, in addition to Citibank, which
have been approved by the Administrative Agent (such approval not to be
unreasonably withheld) and the Lead Borrower and that have agreed (each in its
sole discretion) to act as an “L/C Issuer” hereunder.
“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the quotient obtained (expressed as a decimal, carried out
five decimal places) by dividing (i) the applicable Eurodollar Rate for such
Interest Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.
“Administrative Agent” means Citibank, in its capacity as administrative agent
under the Loan Documents, or any successor administrative agent.
“Administrative Agent Fee Letter” means that certain administrative agent fee
letter dated as of the Closing Date between Citibank and Merger Sub.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit C-2 or in any other form approved by the
Administrative Agent.

-2-

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Anti-Terrorism Laws” has the meaning specified in Section 5.21(a).
“Applicable Adjusted Percentage” has the meaning specified in Section
2.12(a)(i).
“Applicable Fee Rate” means the applicable percentage per annum set forth below
determined by reference to Average Excess Availability for the immediately
preceding fiscal quarter:
Applicable Fee Rate
Pricing Level
Average Excess
Availability
Tranche 1 Revolving Credit Commitments
Tranche 2 Revolving Credit Commitments
1
≥ $25,000,000
0.500%
0.750%
2
< $25,000,000
0.375%
0.625%



Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Average Excess Availability shall become effective as of the first calendar
day of each fiscal quarter. Average Excess Availability shall be calculated by
the Administrative Agent based on the Administrative Agent’s records. If the
Borrowing Base Certificate (including any required financial information in
support thereof) of the Borrowers is not received by the Administrative Agent by
the date required pursuant to Section 6.01(v) of this Agreement, then, upon the
request of the Administrative Agent, the Applicable Fee Rate shall be determined
as if the Average Excess Availability for the immediately preceding fiscal
quarter is at Level 1 until such time as such Borrowing Base Certificate and
supporting information are received.
“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
aggregate Revolving Credit Commitments at such time. If the commitment of each
Revolving Credit Lender to make Revolving Credit Loans, the commitment of the
Swing Line Lender to fund Swing Line Participations and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if any of the Revolving Credit Commitments have expired, then
the Applicable Percentage of each Revolving Credit Lender shall be determined
based on the Applicable Percentage of such Revolving Credit Lender most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Revolving Credit Lender is set forth opposite the name of
such Revolving Credit Lender on Schedule 2.01A or in the

-3-

--------------------------------------------------------------------------------




Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable.
“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to Average Excess Availability for the immediately
preceding fiscal quarter:
(i)    for Tranche 1 Revolving Credit Loans and Swing Line Loans, to the extent
Tranche 1 Revolving Credit Lenders hold Tranche 1 Swing Line Participations in
such Swing Line Loans, and for Protective Advances, to the extent Tranche 1
Revolving Credit Lenders hold Tranche 1 Protective Advance Participations in
such Protective Advances and for Tranche 1 Letter of Credit Fees:
Applicable Rate
Pricing Level
Average Excess
Availability
Eurodollar Rate Loans and Tranche 1 Letter
of Credit Fees
Base Rate Loans
(including Swing Line Loans and Protective Advances)
1
> $35,000,000
1.75%
0.75%
2
> $15,000,000 but
≤ $35,000,000
2.00%
1.00%
3
≤ $15,000,000
2.25%
1.25%



(ii)    for Tranche 2 Revolving Credit Loans and Swing Line Loans, to the extent
Tranche 1 Revolving Credit Lenders do not hold Tranche 1 Swing Line
Participations in such Swing Line Loans, and for Protective Advances, to the
extent Tranche 1 Revolving Credit Lenders do not hold Tranche 1 Protective
Advance Participations in such Protective Advances and for Tranche 2 Letter of
Credit Fees:
Applicable Rate
Pricing Level
Average Excess
Availability
Eurodollar Rate Loans and
Tranche 2 Letter
of Credit Fees
Base Rate Loans
(including Swing Line Loans and Protective Advances)
1
> $35,000,000
3.75%
2.75%
2
> $15,000,000 but
≤ $35,000,000
4.00%
3.00%
3
≤ $15,000,000
4.25%
3.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
Average Excess Availability shall become effective as of the first calendar day
of each fiscal quarter. Average Excess Availability shall be calculated by the
Administrative Agent based on the Administrative Agent’s records. If the
Borrowing Base Certificate (including any required financial information in
support thereof) of the Borrowers is not received by the Administrative Agent by
the date required pursuant to Section 6.01(v) of

-4-

--------------------------------------------------------------------------------




this Agreement, then, upon the request of the Administrative Agent, the
Applicable Rate shall be determined as if the Average Excess Availability for
the immediately preceding fiscal quarter is at Level 3 until such time as such
Borrowing Base Certificate and supporting information are received.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered, advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means Citigroup Global Markets Inc., Morgan Stanley Senior Funding,
Inc., Barclays Capital, the investment banking division of Barclays Bank, and
RBC Capital Markets in their respective capacities as joint lead arrangers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C-1.
“Attributable Indebtedness” means, on any date in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” has the meaning specified in Section 4.01(e).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments of each Revolving Credit Lender pursuant to Section
2.06 and (iii) the date of termination of the Revolving Credit Commitments of
each Revolving Credit Lender to make Revolving Credit Loans, the termination of
the commitment of the Swing Line Lender to make Swing Line Loans and of the
obligations of each L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.
“Availability Reserve” means, on any date of determination and with respect to
the Borrowing Base, the sum (without duplication) of: (i) reserves for
deterioration in the salability of inventory; (ii) the Rent and Charges Reserve;
(iii) the Bank Product Reserve; (iv) all accrued Royalties, whether or not then
due and payable by a Loan Party; (v) the aggregate amount of liabilities secured
by Liens upon Eligible Collateral that are senior to the Administrative Agent’s
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom); (vi) reserves representing purchase price variance, physical
inventories variance, slow-moving inventory and shrinkage accrual inventory; and
(vii) such additional reserves, in such amounts and with respect to such
matters, as the Administrative Agent in its Credit Judgment may elect to impose
from time to time; provided that, after the Closing Date, such Availability
Reserve shall not be established or changed except upon not less than five
Business Days’ notice to the Lead Borrower (unless an Event of Default exists,
in which event no notice shall be required). The Administrative Agent will be
available during such period to discuss any such proposed Availability Reserve
or change with the Borrowers and, without limiting the right of the
Administrative Agent to establish or change such Availability Reserves in the
Administrative Agent’s Credit Judgment, the

-5-

--------------------------------------------------------------------------------




Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such Availability Reserve no longer exists, in a
manner and to the extent reasonably satisfactory to the Administrative Agent.
The amount of any Availability Reserve established by the Administrative Agent
shall have a reasonable relationship as determined by the Administrative Agent
in its Credit Judgment to the event, condition or other matter that is the basis
for the Availability Reserve. Notwithstanding anything herein to the contrary,
(i) an Availability Reserve shall not be established to the extent that it would
be duplicative of any specific item excluded as ineligible in the definitions of
Eligible Collateral, but the Administrative Agent shall retain the right,
subject to the requirements of this paragraph, to establish an Availability
Reserve with respect to prospective changes in Eligible Collateral that may
reasonably be anticipated and (ii) circumstances, conditions, events or
contingencies arising prior to the Closing Date of which the Administrative
Agent had actual knowledge prior to the Closing Date shall not be the basis for
the establishment of the Availability Reserves unless the Administrative Agent
establishes such Availability Reserve on the Closing Date or such circumstances,
conditions, events or contingencies shall have changed since the Closing Date.
“Available Amount” means, at any time (the “Reference Date”), an amount equal to
the sum of (i) 50.00% of Consolidated Net Income for the Available Amount
Reference Period (or in the case such Consolidated Net Income for such period is
a deficit, minus 100.00% of such deficit), plus (ii) the amount of any capital
contributions or Net Cash Proceeds from Permitted Equity Issuances (or issuance
of debt securities that have been converted or exchanged into Qualified Equity
Interests of Holdings) (other than (A) the Equity Contribution on the Closing
Date, (B) the Specified Equity Contributions or (C) any other capital
contributions or equity or debt issuances, to the extent, in the case of this
clause (C), utilized in connection with other transactions permitted pursuant to
Section 7.02, Section 7.06 or Section 7.12) received or made by Holdings (or any
direct or indirect parent thereof), in each case to the extent contributed by
such parent to the Lead Borrower during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date, minus (iii) any Restricted Payment made pursuant to Section
7.06(k), or any payment of Indebtedness made pursuant to Section 7.12(a)(iii) or
(a)(v) during the period commencing on the Closing Date and ending on or prior
to the Reference Date (and, for purposes of this clause (iii), without taking
account of the intended usage of the Available Amount on such Reference Date).
“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing at the beginning of the fiscal quarter in which the
Closing Date occurs and ending on the last day of the most recent fiscal quarter
or fiscal year, as applicable, for which financial statements required to be
delivered pursuant to Section 6.01(i) or Section 6.01(ii), and the related
Compliance Certificate required to be delivered pursuant to Section 6.02(i),
have been received by the Administrative Agent.
“Average Excess Availability” means, on any date of determination, the amount of
Excess Availability during a stipulated consecutive Business Day period,
calendar day period or fiscal quarter period divided by the number of Business
Days or calendar days, as the case may be, in such period.
“Bank Product” means any of the following products, services or facilities
extended to any Loan Party: (i) cash management services provided by Cash
Management Banks under Cash Management Agreements and (ii) products provided by
Hedge Banks under Secured Hedge Agreements; provided, however, that for any of
the foregoing to be included as a “Finance Obligation” for purposes of a
distribution under Section 8.04, the applicable Secured Party must have
previously provided written notice to the Administrative Agent of (i) the
existence of such Bank Product, (ii) the maximum dollar amount of obligations
arising thereunder to be included as a Bank Product Reserve (the “Bank Product
Amount”) and (iii) the methodology to be used by such parties in determining the
Bank Product Debt

-6-

--------------------------------------------------------------------------------




owing from time to time (other than, in the case of Secured Hedge Agreements, on
a mark-to-market basis). The Bank Product Amount may be changed from time to
time upon written notice to the Administrative Agent by the applicable Secured
Party and Loan Party. No Bank Product Amount may be established or increased
(other than as the result of mark-to-market fluctuations) at any time that a
Default or Event of Default exists and is continuing, or if a reserve in such
amount would cause (x) the Tranche 1 Available Commitments to be less than zero
or (y) the Tranche 2 Available Commitments to be less than zero, and no Bank
Product may be considered a “Finance Obligation” unless a Bank Product Reserve
has been established in respect thereof.
“Bank Product Amount” has the meaning specified in the definition of “Bank
Product.”
“Bank Product Debt” means Indebtedness and other obligations of a Loan Party
relating to Bank Products.
“Bank Product Reserve” means, with respect to the Borrowing Base, the aggregate
amount of reserves established by the Administrative Agent from time to time in
its Credit Judgment in respect of Bank Product Debt of Loan Parties, which shall
be at least equal to the Bank Product Amount.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1.00% and (ii)
the rate of interest in effect for such day as publicly announced from time to
time by Citibank as its “prime rate.” The “prime rate” is a rate set by Citibank
based upon various factors including Citibank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Citibank shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.
“Base Rate Loan Floor Rate” means the Tranche 1 Base Rate Loan Floor Rate or the
Tranche 2 Base Rate Loan Floor Rate, as applicable.
“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time).
“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“Bookrunners” means, collectively, Citigroup Global Markets Inc., Morgan Stanley
Senior Funding, Inc., Barclays Capital, the investment banking division of
Barclays Bank, and RBC Capital Markets, in their respective capacities as joint
bookrunners.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers” means, collectively, the Lead Borrower and the Borrowers identified
on the signature pages hereto as Borrowers and each other Person that owns
assets of the type subject to the Tranche 1 Borrowing Base or the Tranche 2
Borrowing Base and becomes a Borrower hereunder in accordance with the terms of
this Agreement.

-7-

--------------------------------------------------------------------------------




“Borrowing” means (i) a borrowing consisting of Revolving Credit Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01 or (ii) a Swing
Line Loan.
“Borrowing Base” means, at any time, the sum of (a) the Tranche 1 Borrowing Base
at such time and (b) the Tranche 2 Borrowing Base at such time.
“Borrowing Base Certificate” has the meaning specified in Section 6.01(v).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and:
(a)    when used in Section 2.03 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Lending Office is located;
and
(b)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, “Business Day” means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.
“Capital Asset” means, with respect to any Person, any asset that should, in
accordance with GAAP, be classified and accounted for as a capital asset on a
consolidated balance sheet of such Person, including, without limitation, all
assets represented by Capitalized Software Expenditures.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate cost of all Capital Assets acquired by such Person and its
Subsidiaries during such period, as determined in accordance with GAAP,
including, without limitation, all Capitalized Software Expenditures.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that any obligations of the Lead Borrower, the other Borrowers or
their respective Restricted Subsidiaries either existing on the Closing Date or
created prior to any

-8-

--------------------------------------------------------------------------------




recharacterization described below (i) that were not included on the
consolidated balance sheet as capital lease obligations and (ii) that are
subsequently recharacterized as capital lease obligations due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Consolidated Net Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capital Lease
Obligations or Indebtedness; provided, further, that any obligations of the Lead
Borrower, the other Borrowers or their respective Restricted Subsidiaries under
the GE Lease shall not be treated as Capitalized Lease Obligations or
Indebtedness. For the avoidance of doubt the GE Lease and all assets subject
thereto shall not be subject to the Collateral and Guarantee Requirement for as
long as the GE Lease is in effect.
“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Lead
Borrower, the other Borrowers and their respective Restricted Subsidiaries
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in conformity with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of the Lead Borrower, the other Borrowers and their respective Restricted
Subsidiaries.
“Captive Insurance Subsidiary” means (i) any Subsidiary established by Holdings
or the Borrowers for the primary purpose of insuring the businesses or
properties owned or operated by Holdings, the Borrowers or any of their
respective Subsidiaries or (ii) any Subsidiary of any such insurance subsidiary
established for the same primary purpose described in clause (i) above.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Dominion Event” means any of the following: (i) the occurrence and
continuance of an Event of Default under clause (a), (f) or (g) of Section 8.01;
(ii) the occurrence and continuance of an Event of Default under clause
(b)(i)(B) or (e) of Section 8.01; (iii) the occurrence and continuance of an
Event of Default under subclause (ii) of clause (c) of Section 8.01; (iv) the
occurrence and continuance of an Event of Default under subclause (i) of clause
(c) of Section 8.01 (to the extent such Event of Default results from a failure
to comply with Section 6.01(i) or 6.01(ii)); or (v) the failure of the Loan
Parties to maintain, for four consecutive Business Days, Excess Availability of
at least $7,500,000. For purposes of this Agreement, the occurrence of any
particular Cash Dominion Event shall be deemed continuing (a) if such Cash
Dominion Event arises under clause (i) above, from the date of the occurrence of
such Event of Default and for so long as such Event of Default is continuing and
has not been cured or waived, (b) if such Cash Dominion Event arises under
clause (ii), (iii) or (iv) above, from the date of the delivery by the
Administrative Agent of a notice to the Lead Borrower of its intent to initiate
a Cash Dominion Event based on such Event of Default and for so long as such
Event of Default is continuing and has not been cured or waived and/or (c) if
such Cash Dominion Event arises under clause (v) above, until Excess
Availability is equal to or greater than $7,500,000 for 30 consecutive calendar
days, in which case such Cash Dominion Event shall no longer be deemed to be
continuing for purposes of this Agreement.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Lead Borrower or any Restricted Subsidiary:
(i)    Dollars;

-9-

--------------------------------------------------------------------------------




(ii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of the U.S. government, in each case with maturities of 24
months or less from the date of acquisition;
(iii)    certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic commercial bank having capital and surplus of not
less than $500,000,000 or any foreign commercial bank having capital and surplus
of not less than $100,000,000 (or the Dollar equivalent as of the date of
determination);
(iv)    repurchase obligations for underlying securities of the types described
in clauses (ii), (iii) and (vii) entered into with any financial institution
meeting the qualifications specified in clause (iii) above;
(v)    commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and
in each case maturing within 24 months after the date of creation thereof and
Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;
(vi)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Lead Borrower) and in each case maturing within 24 months after
the date of creation or acquisition thereof;
(vii)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
with maturities of 24 months or less from the date of acquisition;
(viii)    Investments with average maturities of 24 months or less from the date
of acquisition in money market funds rated within the top three ratings category
by S&P or Moody’s; and
(ix)    investment funds investing 90.00% of their assets in securities of the
types described in clauses (i) through (viii) above.
In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (i) through (ix) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(viii) and (ix) and in this paragraph.

-10-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than Dollars, provided that such amounts are
converted into Dollars as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
“Cash Management Agreement” means any agreement to provide Cash Management
Services.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Bookrunner, Lender or an Affiliate of a Bookrunner or
a Lender or any Person that was a Lender, Bookrunner or Affiliate at the Closing
Date, in each case in its capacity as a party to such Cash Management Agreement,
in each case in respect of services provided under such Cash Management
Agreement to a Loan Party.
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender, Bookrunner or
any Affiliate of a Lender or Bookrunner or any Person that was a Lender,
Bookrunner or an Affiliate at the Closing Date: (i) ACH transactions,
(ii) treasury and/or cash management services, including, without limitation,
controlled disbursement services, (iii) foreign exchange facilities, (iv) credit
or debit cards, (v) deposit and other accounts and (vi) merchant services (other
than those constituting a line of credit).
“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment or to compensate such
Person for the taking thereof, fixed assets or Real Property.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty; (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (iii) the compliance by any Lender or L/C Issuer with any written
request, guideline or directive (whether or not having the force of law, but if
not having force of law, then being one with which the relevant party would
customarily comply) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (Pub. L. No. 111-203) and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued and with
respect to any Lender claiming increasing costs or charges pursuant to Section
3.01 or 3.04, only to the extent such Lender imposes the same charges on other
similarly situated borrowers under comparable facilities.
“Change of Control” means the earliest to occur of:
(i)    the Permitted Holders ceasing to have the power, directly or indirectly,
to vote or direct the voting of securities having a majority of the ordinary
voting power for the election of directors of Holdings or, if an Intermediate
Holding Company is formed, the Intermediate Holding Company; provided that the
occurrence of the foregoing event shall not be deemed a Change of Control if:

-11-

--------------------------------------------------------------------------------




(A)    any time prior to the consummation of a Qualifying IPO, and for any
reason whatsoever, (1) the Permitted Holders otherwise have the right, directly
or indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or, if an Intermediate Holding Company is formed, the
Intermediate Holding Company at such time and (2) the Permitted Holders own a
majority of the outstanding voting Equity Interests of Holdings or, if an
Intermediate Holding Company is formed, the Intermediate Holding Company, at
such time; or
(B)    at any time upon or after the consummation of a Qualifying IPO, and for
any reason whatsoever, (1) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding the Permitted Holders,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of (x) 35.00%
of the then outstanding voting stock of Holdings or, if an Intermediate Holding
Company is formed, the Intermediate Holding Company, and (y) the percentage of
the then outstanding voting stock of Holdings or, if an Intermediate Holding
Company is formed, the Intermediate Holding Company, owned, directly or
indirectly, beneficially by the Permitted Holders, and (2) during each period of
twelve consecutive months, the board of directors of Holdings or, if an
Intermediate Holding Company is formed, the Intermediate Holding Company, shall
consist of a majority of the Continuing Directors; or
(ii)    the Lead Borrower ceases to be a direct wholly owned (without regard to
the parenthetical in the definition thereof) Subsidiary of (A) Holdings or (B)
if any Intermediate Holding Company is formed, the Intermediate Holding Company
that is a direct parent of the Lead Borrower; or
(iii)    any “Change of Control” (or any comparable term) in any document
pertaining to the Indebtedness incurred pursuant to Section 7.03(b)(A) (or any
Permitted Refinancing pursuant to Section 7.03(b)(C) of Indebtedness originally
incurred under Section 7.03(b)(A)) or to any Junior Financing with an aggregate
outstanding principal amount in excess of the Threshold Amount.
“Citibank” has the meaning specified in the introductory paragraph hereto.
“Citibank L/C Sublimit” means $25,000,000.
“Closing Date” means January 28, 2011.
“Closing Date Material Adverse Effect” means any change, effect, event,
occurrence, state of facts, or development (each, an “Effect”) that,
individually or in the aggregate, (i) has, or is reasonably likely to have, a
material adverse effect on the business, assets, liabilities, condition
(financial or otherwise) or results of operations of the Company and its
Subsidiaries, taken as a whole; provided that the term “Closing Date Material
Adverse Effect” shall not include any Effect arising from (A) the United States
or foreign economic, financial or geopolitical conditions or events in general,
including the continued weakness in general economic conditions, (B) changes in
the capital markets, including changes in interest rates, (C) changes in
applicable Law or GAAP, (D) natural disasters, (E) the execution and
announcement of the Merger Agreement or the consummation of the transactions
contemplated hereby, including any loss of a material customer, supplier,
employee or executive that results therefrom (provided that the exceptions in
this clause (E) shall not apply to that portion of any representation or
warranty contained in the Merger Agreement to the extent that the purpose of
such portion of such

-12-

--------------------------------------------------------------------------------




representation or warranty is to address the consequences resulting from the
execution or announcement of the Merger Agreement or the performance of
obligations or satisfaction of conditions under the Merger Agreement), (F)
changes in the nonwovens or oriented polymers manufacturing industries, (G)
military conflicts or acts of foreign or domestic terrorism, (H) any actions
taken by the Company that are required by the terms of the Merger Agreement
(other than in compliance with Section 6.01 of the Merger Agreement) and (I) the
application of the “personal holding company” rules of the Code to the Company
and its Subsidiaries (including any U.S. federal income Taxes), except in the
case of clauses (A), (B), (C), (D), (F) and (G), to the extent that the Company
and its Subsidiaries, taken as a whole, are disproportionately affected thereby
as compared with other participants in the industries in which the Company and
its Subsidiaries operate (in which case the incremental disproportionate impact
or impacts may be taken into account in determining whether there has been, or
is reasonably likely to be, a Closing Date Material Adverse Effect) or (ii)
prevents or materially delays beyond February 8, 2011, the consummation by the
Company of the Merger.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (i) a bailee or other Person
in possession of Collateral, including, without limitation, any warehouseman and
(ii) a landlord of Real Property leased by any Loan Party (including, without
limitation, any warehouse or distribution center), pursuant to which such Person
(A) acknowledges the Collateral Agent’s Lien on the Collateral, (B) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Property, (C) agrees to furnish the Collateral Agent with
access to the Collateral in such Person’s possession or on Real Property for the
purpose of conducting a Liquidation and (D) makes such other agreements with the
Collateral Agent as the Collateral Agent may reasonably require.
“Collateral Agency Agreement” means the that certain collateral agency
agreement, dated as of January 28, 2011, among Polymer Group, Inc., the
Subsidiaries of Polymer Group, Inc. named therein, Citibank, N.A., as Tranche 2
Representative, Wilmington Trust Company as Noteholder Collateral Agent, and
Wilmington Trust Company as Trustee, and as it may be amended from time to time
in accordance with this Agreement.
“Collateral Agent” means Citibank in its capacity as collateral agent with
respect to the Collateral under any of the Loan Documents, or any successor
collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(i)    the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11, 6.13 or 6.18 at such time, duly executed by each Loan
Party thereto;
(ii)    all Finance Obligations shall have been unconditionally guaranteed by
Holdings, any Intermediate Holding Company and each Restricted Subsidiary of
Holdings (other than each Borrower solely to the extent of its own obligations)
that is a wholly owned Material Domestic Subsidiary (other than any Excluded
Subsidiary), including those that are listed on Schedule

-13-

--------------------------------------------------------------------------------




1.01A hereto (together with Holdings and any Intermediate Holding Company, each,
a “Guarantor”);
(iii)    except to the extent otherwise provided hereunder or under any
Collateral Document or the Intercreditor Agreement, the Finance Obligations
shall have been secured by a perfected security interest (to the extent such
security interest may be perfected by delivering certificated securities or
filing UCC financing statements) in (A) all the Equity Interests of the
Borrowers and (B) all Equity Interests (other than Equity Interests of
Unrestricted Subsidiaries and any Equity Interest of any Restricted Subsidiary
pledged to secure Indebtedness permitted under Section 7.03(h) or (i)) of each
Material Domestic Subsidiary of Holdings, the Borrowers or any Guarantor (other
than Holdings); provided that Equity Interests of non-wholly owned Subsidiaries
shall be pledged only to the extent such pledge is permitted by applicable law,
the Organization Documents thereof and any equityholders’ agreement relating
thereto and (C) 65.00% of the issued and outstanding voting Equity Interests
(and 100.00% of the issued and outstanding non-voting Equity Interests, if any)
of each wholly owned Material Foreign Subsidiary that is directly owned by
Holdings or any Domestic Subsidiary of Holdings that is a Guarantor;
(iv)    except to the extent otherwise provided hereunder (including the cash
management requirements herein), under any Collateral Document or the
Intercreditor Agreement, the Finance Obligations shall have been secured by a
perfected security interest (other than in the case of Mortgages, to the extent
such security interest may be perfected by delivering certificated securities or
instruments, filing UCC financing statements or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office) in, and Mortgages on, substantially all tangible and intangible assets
of, Holdings, the Borrowers and each Guarantor (including accounts receivable,
inventory, cash, deposit accounts, equipment, investment property, intercompany
notes, Intellectual Property, other general intangibles, owned (but not leased)
Real Property and proceeds of the foregoing); provided that security interests
in Real Property shall be limited to the Mortgaged Properties;
(v)    none of the Collateral shall be subject to any Liens other than Permitted
Liens; and
(vi)    subject to limitations and exceptions of this Agreement, the Collateral
Documents, and the Intercreditor Agreement, to the extent a security interest in
and Mortgages on any Material Real Property is required under Section
4.01(a)(iii), 6.11 or 6.13 (together with any Material Real Property that is
subject to a Mortgage on the Closing Date, each, a “Mortgaged Property”), the
Collateral Agent shall have received (i) counterparts of a Mortgage with respect
to each Mortgaged Property duly executed and delivered by the record owner of
such property in form suitable for filing or recording in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected first-priority
Lien (subject only to Liens described in clause (ii) below) on the property
and/or rights described therein in favor of the Collateral Agent for the benefit
of the Secured Parties, and evidence that all filing and recording taxes and
fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent (it being understood that if a mortgage tax
or similar charge will be owed on the entire amount of the Indebtedness
evidenced hereby, then the amount secured by the Mortgage shall be limited to
100% of the fair market value of the property at the time the Mortgage is
entered into if such limitation results in such mortgage tax being calculated
based upon such fair market value), (ii) fully paid policies of title insurance
(or

-14-

--------------------------------------------------------------------------------




marked-up title insurance commitments having the effect of policies of title
insurance) on the Mortgaged Property naming the Collateral Agent as the insured
for its benefit and that of the Secured Parties and their respective successors
and assigns (the “Mortgage Policies”) issued by a nationally recognized title
insurance company reasonably acceptable to the Collateral Agent in form and
substance and in an amount reasonably acceptable to the Collateral Agent not to
exceed the fair market value of the Mortgaged Property, insuring the Mortgages
to be valid subsisting first-priority Liens on the property described therein,
free and clear of all Liens other than Permitted Liens, each of which shall (A)
to the extent reasonably necessary, include such reinsurance arrangements (with
provisions for direct access, if reasonably necessary) as shall be reasonably
acceptable to the Collateral Agent, (B) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount) and (C) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, revolving credit (if available after the applicable Loan Party uses
commercially reasonable efforts), doing business, non-imputation, public road
access, variable rate, environmental lien, subdivision, mortgage recording tax,
separate tax lot and so-called comprehensive coverage over covenants and
restrictions; provided, however, the applicable Loan Party shall not be
obligated to obtain a “creditor’s rights” endorsement) to the extent available
at commercially reasonable rates, (iii) such new or existing surveys as may be
reasonably requested by the Collateral Agent, (iv) legal opinions, addressed to
the Collateral Agent and the other Secured Parties, reasonably acceptable to the
Collateral Agent as to the enforceability and perfection of the Mortgages (and
such other matters as are customarily opined upon by local counsel), and (v) a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property duly executed and
acknowledged by the appropriate Loan Parties.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Lead Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of Real Property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Lead Borrower, (c) the Collateral and Guarantee
Requirement shall not apply to (i) any fee owned Real Property that is not a
Material Real Property and any leasehold interests in Real Property and (ii) any
assets explicitly carved out of the Collateral as set forth in the Security
Agreement, (d) without derogation of the Administrative Agent’s right to
establish Availability Reserves, except as set forth in Section 6.13, the Lead
Borrower and its Subsidiaries shall not be required to obtain any landlord
waivers, estoppels or collateral access letters and (e) Holdings or any
Subsidiary thereof (other than each Borrower in respect of its own obligations)
that Guarantees or is otherwise liable for any Indebtedness incurred pursuant to
Section 7.03(b) and that is not a Guarantor shall immediately become a
Guarantor.

-15-

--------------------------------------------------------------------------------




“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, any Collateral Access Agreement, any
Deposit Account Control Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
and the Lenders pursuant to Section 4.01(a)(iii), 6.11, 6.13 or 6.18, the
Guaranty and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of the Collateral Agent for
the benefit of the Secured Parties.
“Commitment Fees” has the meaning specified in Section 2.09(a)(ii).
“Committed Loan Notice” means a notice of (i) a Borrowing, (ii) a conversion of
Revolving Credit Loans from one Type to the other or (iii) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A-1.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Concentration Account” means an account of the Lead Borrower at Citibank to be
established following the Closing Date.
“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period the total amount of depreciation and amortization expense,
amortization of intangible assets, debt issuance costs, commissions, fees and
expenses and Capitalized Software Expenditures, including the amortization of
deferred financing fees, of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(1)    increased (without duplication) by the following, in each case (other
than clauses (H), (J) and (K)) to the extent deducted (and not added back) in
determining Consolidated Net Income for such period:
(A)    provision for taxes based on income or profits or capital gains,
including, without limitation, state, franchise and similar taxes (such as the
Delaware franchise tax, the Pennsylvania capital tax, Texas margin tax and
provincial capital taxes paid in Canada) and foreign withholding taxes and
penalties and interest relating to taxes of such Person paid or accrued during
such period deducted and not added back in computing Consolidated Net Income;
plus
(B)    the sum of (x) Consolidated Interest Expense of such Person for such
period (including (1) net losses on Swap Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, (2) bank
fees and (3) costs of surety bonds in connection with financing activities, in
each case, to the extent included in Consolidated Interest Expense), (y) all
cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Preferred Stock of any Restricted Subsidiary
during such period and (z) all dividends or other distributions accrued
(excluding items eliminated in consolidation) on any series of Disqualified

-16-

--------------------------------------------------------------------------------




Equity Interests during such period, in each case, to the extent the same was
deducted (and not added back) in calculating such Consolidated Net Income; plus
(C)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
(D)    any other non-cash charges, including any write-offs or write-downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus
(E)    the amount of any restructuring charges, integration costs, retention
charges, stock option and any other equity-based compensation expenses, start-up
or initial costs for any individual new production line, division or new line of
business; or other business optimization expenses or reserves including, without
limitation, costs or reserves associated with improvements to IT and accounting
functions, costs associated with establishing new facilities, deducted (and not
added back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions before or after the
Closing Date and costs related to the closure and/or consolidation of
facilities; plus
(F)    income attributable to non-controlling interests in Subsidiaries to the
extent deducted (and not added back) in such period in calculating Consolidated
Net Income; plus
(G)    the amount of management, monitoring, consulting, customary transaction
and advisory fees (including termination fees) and related indemnities and
expenses paid or accrued in such period under the Sponsor Management Agreement
or otherwise to the Sponsor to the extent otherwise permitted under Section 7.08
(and similar fees paid by Holdings or its Affiliates to investors in Holdings or
its Affiliates prior to the Closing Date) and deducted (and not added back) in
such period in computing Consolidated Net Income; plus
(H)    the amount of net cost savings, synergies and operating expense
reductions projected by the Lead Borrower in good faith to be realized as a
result of actions initiated or to be initiated or taken on or prior to the date
that is 12 months after the Closing Date or 12 months after the consummation of
any acquisition, amalgamation, merger or operational change or other action,
plan or transaction and prior to or during such period (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (x) such cost savings are reasonably
identifiable and quantifiable, (y) no cost savings shall be added pursuant to
this clause (H) to the extent duplicative of any expenses or charges relating to
such cost savings that are either excluded in computing Consolidated Net Income
or included (i.e., added back) in computing “Consolidated EBITDA” for such
period and (z) the aggregate amount added back pursuant to this clause (H)
included in any four quarter period shall not

-17-

--------------------------------------------------------------------------------




exceed the greater of $20.0 million and 10.0% of Consolidated EBITDA for such
four quarter period; provided, further, that the adjustments pursuant to this
clause (H) may be incremental to (but not duplicative of) pro forma adjustments
made pursuant to the definition of “Consolidated Fixed Charge Coverage Ratio;”
plus
(I)    any costs or expense incurred by the Lead Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Lead Borrower or net cash
proceeds of an issuance of Equity Interests of the Lead Borrower (other than
Disqualified Equity Interests) solely to the extent that such net cash proceeds
are excluded from the calculation of the “Available Amount”; plus
(J)    (i) lease expense for the use of land, building and equipment of
Tesalca-99, S.A. and Texnovo, S.A. in connection with the purchase of certain
assets by the Borrowers as of November 30, 2009 (the “Tesalca-Texnovo
Acquisition”); (ii)  losses incurred as a result of the Tesalca-Texnovo
Acquisition for the period from November 30, 2009 through January 2, 2010; and
(iii) the annualized Consolidated EBITDA attributable to each of Tesalca-99,
S.A. and Texnovo, S.A. after giving effect to the Tesalca-Texnovo Acquisition;
plus
(K)    the annualized incremental Consolidated EBITDA contribution of the
Borrowers’ spunmelt lines in San Luis Potosi, Mexico and Cali, Colombia, in each
case, based on the actual run-rate performance for the third quarter of 2010;
and
(2)    decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period.
There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Lead Borrower, any other Borrower or any Restricted
Subsidiary (other than in the ordinary course of business) during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), including the commencement of activities
constituting such business, and the Acquired EBITDA of any Converted Restricted
Subsidiary, based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) there
shall be excluded in determining Consolidated EBITDA for any period the Disposed
EBITDA of any Sold Entity or Business and the Disposed EBITDA of any Converted
Unrestricted Subsidiary, based on the actual Disposed EBITDA of such Sold Entity
or Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition or
conversion).
“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Lead
Borrower, the other Borrowers and their respective Restricted Subsidiaries for
the most recently ended twelve-month period for which financial information is
available prior to the date of calculation, the ratio of:
(i)    (A) Consolidated EBITDA of the Lead Borrower, the other Borrowers and
their respective Restricted Subsidiaries for such period, plus (B) only for
purposes of the calculation of

-18-

--------------------------------------------------------------------------------




the Consolidated Fixed Charge Coverage Ratio under, and as provided in, Section
6.17 hereof, any Specified Equity Contribution made in respect of such period in
compliance with the limitations set forth in Section 6.17, minus (C) taxes based
on income or profits or capital (but not capital gains taxes) including, without
limitation, state, franchise and similar taxes (such as the Delaware franchise
tax, the Pennsylvania capital tax, the Texas margin tax and provincial income
taxes paid in Canada) and foreign withholding taxes and penalties and interest
relating to taxes, net of cash refunds received, of the Lead Borrower, the other
Borrowers and their respective Restricted Subsidiaries, to the extent such taxes
are paid in cash during such period (excluding any amounts deposited on the
Closing Date in an escrow fund to cover liabilities, costs and expenses related
to the application of the “personal holding company” rules of the Code), minus
(D) Unfinanced Capital Expenditures made by the Lead Borrower, the other
Borrowers and their respective Restricted Subsidiaries during such period, minus
(E) Restricted Payments made pursuant to Sections 7.06(h), (i) and (k) during
such period, to
(ii)    Debt Service Charges payable by the Lead Borrower, the other Borrowers
and their respective Restricted Subsidiaries in cash during such period.
In calculating the Consolidated Fixed Charge Coverage Ratio for purposes of
Sections 6.17 and 6.02(i), no Restricted Subsidiaries that are Foreign
Subsidiaries shall be included in such calculations; provided that the amount of
any dividends or other distributions (including any interest payments, royalty
payments, management fees or borrowings) from any Restricted Subsidiary that is
a Foreign Subsidiary actually received by a Loan Party in cash during such
period shall be included in the computation of Consolidated EBITDA for such
purposes. In calculating the Consolidated Fixed Charge Coverage Ratio for the
purposes of Section 7.03(b), 7.06(k), or 7.12(a)(v), the Lead Borrower may elect
to include in or exclude from the calculation thereof any Restricted Subsidiary
that is a Foreign Subsidiary; provided that, notwithstanding the exclusion of
any Restricted Subsidiary that is a Foreign Subsidiary from such calculation,
the amount of any dividends or other distributions (including any interest
payments, royalty payments, management fees or borrowings) from any Restricted
Subsidiary that is a Foreign Subsidiary actually received by a Loan Party in
cash during such period shall be included in the computation of Consolidated
EBITDA for such purposes. In no event shall the operation of the previous two
provisos result in Consolidated EBITDA being greater than Consolidated EBITDA as
calculated pursuant to the definition thereof. Any such inclusion or exclusion,
as the case may be, shall be for the entire twelve-month calculation period (or
the entire period during which any such Person was a Restricted Subsidiary if
such Person was a Restricted Subsidiary for less than twelve months).
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(i)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (A) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (B) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (C) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Swap Obligations or other derivative instruments pursuant
to GAAP), (D) the interest component of Capitalized Lease Obligations and (E)
net payments, if any, made (less net payments, if any, received) pursuant to
interest rate Swap Obligations with respect to Indebtedness and excluding (1)
penalties and interest relating to taxes, (2) accretion or accrual of discounted
liabilities not constituting Indebtedness, (3) any expense resulting from the

-19-

--------------------------------------------------------------------------------




discounting of any outstanding Indebtedness in connection with the application
of purchase accounting in connection with any acquisition, (4) any “Additional
Interest” provided for, and as defined in, a registration rights agreement with
respect to the Senior Secured Notes and other securities, (5) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
(6) any expensing of bridge, commitment and other financing fees); plus
(ii)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
(iii)    interest income for such period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,
(i)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction), severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans; other
restructuring costs; and commercial service fees and public company costs not
expected to continue after the Transactions shall be excluded,
(ii)    the cumulative effect of a change in accounting principles and changes
as a result of the adoption or modification of accounting policies during such
period shall be excluded,
(iii)    any after-tax effect of income (loss) from disposed, abandoned,
transferred, closed or discontinued operations and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations shall be excluded,
(iv)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business, as determined in good faith by the Lead Borrower,
shall be excluded,
(v)    the Net Income for such period of any Person that is not a Subsidiary or
is an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the Lead
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period,
(vi)    solely for the purpose of calculating the Available Amount, the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or

-20-

--------------------------------------------------------------------------------




governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of the Lead Borrower will be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the Lead Borrower or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,
(vii)    effects of adjustments (including the effects of such adjustments
pushed down to the Lead Borrower and its Restricted Subsidiaries) in the
inventory (including any impact of changes to inventory valuation policy
methods, including changes in capitalization of variances), property and
equipment, software, goodwill and other intangible assets and in process
research and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,
(viii)    any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Swap Obligations or other derivative instruments shall be
excluded,
(ix)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets or investments in debt and equity securities or as a
result of a Change in Law or regulation, in each case, pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP shall be excluded,
(x)    any non-cash compensation or similar charge or expense or reduction of
revenue, including any such charge or amount arising from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any cash charges associated with the rollover, acceleration or payout of
Equity Interests by management or other employees of the Lead Borrower or the
other Borrowers or any of their direct or indirect parent companies or
subsidiaries shall be excluded,
(xi)    any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Disposition, recapitalization, Investment, issuance, repayment or amendment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument (in each case including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, including,
without limitation, any non-cash expenses or charges recorded in accordance with
GAAP relating to equity interests issued to non-employees in exchange for
services provided in connection with any acquisition or business arrangement (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) shall be excluded,
(xii)    accruals and reserves that are established or adjusted within twelve
months after the Closing Date that are so required to be established or adjusted
as a result of the Transactions in accordance with GAAP or changes as a result
of a modification of accounting policies shall be excluded, and
(xiii)    the following items shall be excluded:

-21-

--------------------------------------------------------------------------------




(a)    any net unrealized gain or loss (after any offset) resulting in such
period from Swap Obligations and the application of ASC 815 Derivatives and
Hedging; and
(b)    foreign currency and other non-operating gain or loss and foreign
currency gain (loss) included in other operating expenses including any net
unrealized gain or loss (after any offset) resulting in such period from
currency translation gains or losses related to currency remeasurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk).
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any permitted Investment or any sale, conveyance,
transfer or other disposition of assets permitted under Section 7.05 this
Agreement.
Notwithstanding the foregoing, for the purpose of calculating the Available
Amount, there shall be excluded from Consolidated Net Income any income arising
from any sale or other disposition of Investments made by the Lead Borrower with
the proceeds of the Available Amount and its Restricted Subsidiaries, any
repurchases and redemptions of such Investments from the Lead Borrower and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
such Investments by the Lead Borrower or any of its Restricted Subsidiaries, any
sale of the stock of an Unrestricted Subsidiary or any distribution or dividend
from an Unrestricted Subsidiary, in each case only to the extent such amounts
increase the Available Amount.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor,
(ii)    to advance or supply funds
(A)    for the purchase or payment of any such primary obligation, or
(B)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or
(iii)    to purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation.
“Continuing Directors” means the directors of Holdings or, if an Intermediate
Holding Company is formed, the Intermediate Holding Company, or the Lead
Borrower, as the case may be, on the Closing Date, as elected or appointed after
giving effect to the Merger and the other transactions contemplated hereby, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings or, if an Intermediate Holding
Company is formed, the Intermediate Holding Company, or the Lead Borrower, as
the case may be (or the direct or indirect parent of the Lead Borrower

-22-

--------------------------------------------------------------------------------




after a Qualifying IPO of such direct or indirect parent) is recommended by a
majority of then Continuing Directors or such other director receives the vote
of the Permitted Holders in his or her election by the stockholders of Holdings
or, if an Intermediate Holding Company is formed, the Intermediate Holding
Company, or the Lead Borrower, as the case may be (or the direct or indirect
parent of the Lead Borrower after a Qualifying IPO of such direct or indirect
parent).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Converted Restricted Subsidiary” means any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary.
“Converted Unrestricted Subsidiary” means any Restricted Subsidiary that is
converted into a Unrestricted Subsidiary.
“Credit Extension” means each of the following: (i) a Borrowing, and (ii) an L/C
Credit Extension.
“Credit Judgment” means the Administrative Agent’s commercially reasonable
judgment exercised in good faith, based upon its consideration of any factor
that it reasonably believes (i) could materially adversely affect the quantity,
quality, mix or value of Collateral (including any applicable Laws that may
inhibit collection of an Account), the enforceability or priority of the
Administrative Agent’s Liens, or the amount that the Administrative Agent and
the Lenders could receive in liquidation of any Collateral; (ii) that any
collateral report or financial information delivered by any Loan Party is
incomplete, inaccurate or misleading in any material respect; (iii) materially
increases the likelihood of any Insolvency Proceeding involving a Loan Party; or
(iv) creates or could result in an Event of Default. In exercising such
judgment, the Administrative Agent may consider any factors that could
materially increase the credit risk of lending to the Borrowers on the security
of the Collateral.
“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral, and the Agents or the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.
“Debt Service Charges” means, for any period, the sum of (i) Consolidated
Interest Expense paid in cash for such period, plus (ii) scheduled principal
payments of Indebtedness for borrowed money, including the full amount of any
non-recourse Indebtedness (excluding the principal payment at maturity of
Indebtedness permitted to be incurred pursuant to Section 7.03(w) and the Senior
Credit Obligations, but including, without limitation, Capitalized Lease
Obligations) for such period, plus (iii) scheduled mandatory payments on account
of Disqualified Equity Interests (whether in the nature of dividends,
redemption, repurchase or otherwise) required to be made during such period, in
each case determined in accordance with GAAP, plus (iv) all cash dividends or
other distributions paid (excluding items eliminated in consolidation) on any
series of Preferred Stock of any Restricted Subsidiary during such period.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,

-23-

--------------------------------------------------------------------------------




receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the greater of (A) the Base
Rate plus the Applicable Rate for such Base Rate Loans and (B) the Base Rate
Loan Floor Rate plus (ii) 2.00% per annum; provided that with respect to a
Eurodollar Rate Loan, the Default Rate with respect to payments of principal
thereon shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.00% per annum, in each
case, to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means a Lender during the period and only for so long as a
Lender Default is in effect with respect to such Lender.
“Deposit Account Control Agreements” has the meaning specified in the Security
Agreement.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, a Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(i) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the fair market value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer, abandonment or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Senior Credit Obligations that are accrued and payable and the termination of
the Revolving Credit Commitments and all outstanding Letters of Credit), (ii) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (iii) provides for the scheduled
payments of dividends in cash, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Maturity Date.

-24-

--------------------------------------------------------------------------------




“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“Dominion Account” means any DDA (other than an Excluded Account) of a Loan
Party at Citibank or its Affiliates or branches or another bank reasonably
acceptable to the Administrative Agent, in each case which is subject to a
Deposit Account Control Agreement.
“Drawing” has the meaning specified in Section 2.03(c)(i).
“Eligible Accounts” means Accounts of a Borrower or a Subsidiary Guarantor
subject to the Lien of the Collateral Documents, the value of which shall be
determined by taking into consideration, among other factors, their book value
determined in accordance with GAAP, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person; provided, however, that, subject to the ability of
the Administrative Agent to establish other criteria of ineligibility in its
Credit Judgment or modify the criteria established below, unless otherwise
approved by the Administrative Agent in its Credit Judgment, none of the
following classes of Accounts shall be deemed to be Eligible Accounts:
(i)    Accounts that do not arise out of sales of goods or rendering of services
in the ordinary course of such Borrower’s or the relevant Subsidiary Guarantor’s
business;
(ii)    Accounts payable other than in Dollars or that are otherwise on terms
other than those normal or customary in such Borrower’s or the relevant
Subsidiary Guarantor’s business;
(iii)    Accounts arising out of a sale made or services rendered by any
Borrower to a Subsidiary of any Borrower or an Affiliate of any Borrower or to a
Person controlled by an Affiliate of any Borrower (including any employees of
such Borrower) other than, in each case, solely by reason of being an Affiliate
of The Blackstone Group L.P. to the extent such Affiliate would not be an
Affiliate of a Borrower or a Subsidiary Guarantor if Equity Interests of
Holdings or Lead Borrower were not owned, directly or indirectly, by The
Blackstone Group, L.P.;
(iv)    Accounts (A) that are invoiced but unpaid for more than 60 days past the
original due date or (B) that arise from sales with original payment terms in
excess of 60 days past the original service date;
(v)    Accounts owing from any Person from which an aggregate amount of more
than 50.00% of the Accounts owing therefrom are not, solely based on the most
recent field audit report, Eligible Accounts pursuant to the foregoing clause
(iv);
(vi)    any net credit balances relating to Accounts that are not Eligible
Accounts pursuant to the foregoing clause (iv), where the net credit balance is
unused by the Account Debtor within 90 days from the date the net credit balance
was created;
(vii)    Accounts owing from any Person and its Affiliates that, solely based on
the most recent field audit report, exceed 20.00% of the net amount of all
Eligible Accounts, but only to the extent of such excess;

-25-

--------------------------------------------------------------------------------




(viii)    Accounts owing from any Person that (A) has disputed liability for any
Account owing from such Person or has been placed on credit hold due to past due
balances or (B) has otherwise asserted any claim, demand or liability against a
Borrower or any of its Subsidiaries, whether by action, suit, counterclaim or
otherwise;
(ix)    Accounts owing from any Person that shall take or be the subject of any
action or proceeding of a type described in Section 8.01(f);
(x)    Accounts (A) owing from any Person that is also a supplier to or creditor
of a Borrower or any of its Subsidiaries unless such Person has waived any right
of setoff in a manner reasonably acceptable to the Administrative Agent, (B)
representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Borrower or any of its Subsidiaries to
discounts on future purchase therefrom or (C) in respect of which the related
invoice(s) has been reversed;
(xi)    Accounts arising out of sales to Account Debtors outside the United
States and Canada unless such Accounts are fully backed by an irrevocable letter
of credit on terms, and issued by a financial institution, reasonably acceptable
to the Administrative Agent and such irrevocable letter of credit is in the
possession of the Administrative Agent;
(xii)    Accounts arising out of sales on a bill-and-hold, cash in advance or
cash on delivery payment terms, guaranteed sale, sale-or-return, sale on
approval or consignment basis or subject to any right of return, setoff or
charge back or Accounts representing any unapplied cash;
(xiii)    Accounts owing from an Account Debtor that is an agency, department or
instrumentality of the United States or any state thereof or Canada or any
province or territory thereof unless such Accounts are not subject to the
Assignment of Claims Act of 1940 or the Financial Administration Act (Canada)
and any similar state, provincial or territorial legislation or the applicable
Borrower or its relevant Subsidiary shall have satisfied the requirements of the
Assignment of Claims Act of 1940 or the Financial Administration Act (Canada)
and any similar national, state, provincial or territorial legislation and, in
each case, the Administrative Agent is reasonably satisfied as to the absence of
setoffs, counterclaims and other defenses on the part of such account debtor;
(xiv)    [Reserved];
(xv)    Accounts with respect to which the representations and warranties set
forth in the Security Agreement applicable to Accounts are not correct in any
material respect;
(xvi)    Accounts in respect of which the Security Agreement, after giving
effect to the related filings of financing statements that have then been made,
if any, does not or has ceased to create a valid and perfected first priority
lien or security interest in favor of the Collateral Agent on behalf of the
Secured Parties, securing the Finance Obligations; or
(xvii)    Accounts representing deferred revenue on rental equipment for rentals
that extend over a month-end period.
If the Administrative Agent deems Accounts ineligible in its Credit Judgment
(and not based upon the criteria set forth above), then the Administrative Agent
shall give the Lead Borrower five Business Days’ prior notice thereof (unless an
Event of Default exists, in which event no notice shall be required);

-26-

--------------------------------------------------------------------------------




provided that (i) any modification of the eligibility criteria set forth above
shall have a reasonable relationship to circumstances, conditions, events or
contingencies which are the basis for such eligibility criteria, as determined
by the Administrative Agent in its Credit Judgment and (ii) circumstances,
conditions, events or contingencies arising prior to the Closing Date of which
the Administrative Agent had actual knowledge prior to the Closing Date shall
not be the basis for any such modification unless the Administrative Agent
establishes such eligibility criteria on the Closing Date or such circumstances,
conditions, events or contingencies shall have changed since the Closing Date.
For the avoidance of doubt, no Accounts (A) subject to, (B) constituting any
amount payable in respect of or (C) of an Account Debtor that has Accounts
subject to, in each case any Factoring Agreement shall constitute Eligible
Accounts.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Eligible Collateral” means, collectively, Eligible Inventory and Eligible
Accounts.
“Eligible Inventory” means Inventory of a Borrower or a Subsidiary Guarantor
subject to the Lien of the Collateral Documents, the value of which shall be
determined by taking into consideration, among other factors, the lower of its
cost and its book value determined in accordance with GAAP and excluding any
portion of cost attributable to intercompany profit among the Loan Parties and
their Affiliates; provided, however, that, subject to the ability of the
Administrative Agent to establish other criteria of ineligibility in its Credit
Judgment or modify the criteria established below, unless otherwise approved by
the Administrative Agent in its Credit Judgment, none of the following classes
of Inventory shall be deemed to be Eligible Inventory:
(i)    Inventory that is obsolete, unusable or otherwise unavailable for sale;
(ii)    Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;
(iii)    Inventory that fails to meet all applicable material standards imposed
by any Governmental Authority having regulatory authority over such Inventory or
its use or sale;
(iv)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the Borrowers
or any of their Subsidiaries have received notice of a dispute in respect of any
such agreement;
(v)    Inventory located outside the United States;
(vi)    Inventory that is located on premises owned, leased or rented by a
customer of any Borrower or a Subsidiary Guarantor, or is placed on consignment;
(vii)    Inventory that is not reflected in the details of a current inventory
report;
(viii)    Inventory with respect to which the representations and warranties set
forth in Section 3.02 of the Security Agreement applicable to Inventory are not
correct in any material respect;

-27-

--------------------------------------------------------------------------------




(ix)    Inventory in respect of which the Security Agreement, after giving
effect to the related filings of financing statements that have then been made,
if any, does not or has ceased to create a valid and perfected first priority
Lien or security interest in favor of the Collateral Agent, on behalf of the
applicable Secured Parties, securing the applicable Finance Obligations;
(x)    Inventory at locations with less than $50,000 of Inventory on-hand; or
(xi)    Inventory in transit between the Loan Parties’ warehouse locations.
If the Administrative Agent deems Inventory ineligible in its Credit Judgment
(and not based upon the criteria set forth above), then the Administrative Agent
shall give the Lead Borrower five Business Days’ prior notice thereof (unless an
Event of Default exists, in which event no notice shall be required); provided
that (i) any modification of the eligibility criteria set forth above shall have
a reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such eligibility criteria, as determined by the
Administrative Agent in its Credit Judgment and (ii) circumstances, conditions,
events or contingencies arising prior to the Closing Date of which the
Administrative Agent had actual knowledge prior to the Closing Date shall not be
the basis for any such modification unless the Administrative Agent establishes
such eligibility criteria on the Closing Date or such circumstances, conditions,
events or contingencies shall have changed since the Closing Date.
“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (i) violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the release or threatened release of any Hazardous
Materials into the environment or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equity Contribution” means the contribution by the Sponsor and its Affiliates
and certain members of management of the Company of an amount of cash (or in the
case of such management, of an amount of cash (directly or indirectly) or of
Equity Interests in the Company) to the common equity of Holdings which, in the
aggregate (taking into account rollover equity), is not less than 30.00% of the
pro forma total consolidated capitalization of Holdings after giving effect to
the Transactions.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

-28-

--------------------------------------------------------------------------------




“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan; (ii)
a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as a termination under Section 4062(e) of ERISA;
(iii) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, is in
endangered or critical status, within the meaning of Section 305 of ERISA); (iv)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (v)
an event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (vi) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (vii) on and after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code); (viii) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code and Section 302
of ERISA; or (xi) the failure to make by its due date a required contribution
under Section 412(m) of the Code (or Section 430(j) of the Code, as amended by
the Pension Act).
“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; if such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London Branch (or other Citibank branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
applicable Eurodollar Rate.
“Eurodollar Reserve Percentage” means for any day during any Interest Period the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurodollar funding (currently referred to as “Eurodollar liabilities”). The
Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.

-29-

--------------------------------------------------------------------------------




“Excess Availability” means, at any time, the difference between (i) the lesser
of (A) the Revolving Credit Facility and (B) the Borrowing Base at such time, as
determined from the most recent Borrowing Base Certificate delivered by the Lead
Borrower to the Administrative Agent pursuant to Section 6.01(v) hereof minus
(ii) the Total Revolving Credit Outstandings.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Accounts” has the meaning specified in the Security Agreement.
“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly owned
Subsidiary (other than a Subsidiary that is a Subsidiary Guarantor and is not
permitted to become an Unrestricted Subsidiary pursuant to Section 7.15), (ii)
each Subsidiary listed on Schedule 1.01D hereto, (iii) any Subsidiary that is
prohibited by applicable Law from guaranteeing the Finance Obligations, (iv) any
Foreign Subsidiary and any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (v) any Subsidiary which would require material or a non-ministerial
consent, approval, license or authorization from a Governmental Authority,
unless such consent, approval, license or authorization has been received, (vi)
any Restricted Subsidiary acquired pursuant to an Acquisition financed with
secured Indebtedness incurred pursuant to Section 7.03(h) and each Restricted
Subsidiary thereof that guarantees such Indebtedness (provided that each such
Restricted Subsidiary shall cease to be an Excluded Subsidiary under this clause
(vi) if such secured Indebtedness is repaid or becomes unsecured or if such
Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable), (vii) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent the cost or other consequences (including
any adverse tax consequences in the reasonable judgment of the Lead Borrower
confirmed in writing by notice to the Administrative Agent) of providing a
Guarantee shall be excessive, (viii) each Unrestricted Subsidiary, (ix) any
“not-for-profit” Subsidiary, (x) any Subsidiary whose sole function and assets
relate to acting as a Captive Insurance Subsidiary for Lead Borrower and its
other Subsidiaries and (xi) any Domestic Subsidiary of the Borrowers that is
treated as a disregarded entity for U.S. federal income tax purposes if
substantially all of its assets consist of the equity of one or more Foreign
Subsidiaries.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable Lending Office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Lead
Borrower under Section 10.13), any United States federal withholding Tax imposed
on any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document that (A) is required to be imposed on amounts
payable to such Foreign Lender pursuant to Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, immediately prior to the designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding Tax pursuant to Section 3.01(a) or (B) is attributable to such
Foreign Lender’s failure to comply with Section 3.01(e) or (iii) any United
States

-30-

--------------------------------------------------------------------------------




federal withholding Tax imposed under Sections 1471 through 1474 of the Code or
any Treasury regulations promulgated thereunder.
“Executive Order” has the meaning specified in Section 5.21(a).
“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01E and outstanding on the Closing Date.
“Facility Increase” has the meaning specified in Section 2.14(a).
“Factor Intercreditor Agreement” has the meaning assigned to such term in
Section 6.11(d). A Factoring Intercreditor Agreement shall be deemed to include
any documents (such as a confidentiality or access agreement) entered into in
connection therewith.
“Factoring Agreements” means collectively, the U.S. Factoring Agreements and the
Foreign Factoring Agreements.
“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Citibank, on such day on such transactions as determined by the
Administrative Agent.
“Fee Letter” means that certain fee letter dated October 4, 2010, among
Holdings, Merger Sub, Citigroup Global Markets Inc., Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC and Royal Bank of Canada.
“Finance Document” means (i) each Loan Document, (ii) each Secured Hedge
Agreement and (iii) each Secured Cash Management Agreement, and “Finance
Documents” means all of them, collectively.
“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Obligations of a Loan Party permitted hereunder owed or owing
under any Secured Hedge Agreement to any Hedge Bank and (iii) all Cash
Management Obligations owing under any Secured Cash Management Agreement to a
Cash Management Bank.
“Financial Covenant Trigger Event” has the meaning specified in Section 6.17.
“Foreign Factoring Agreements” has the meaning assigned to such term in the
Security Agreement.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

-31-

--------------------------------------------------------------------------------




“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrowers
which is not a Domestic Subsidiary.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.
“GE Lease” means that certain equipment lease agreement and construction agency
agreement in effect as of the Closing Date among Chicopee, Inc. and Gossamer
Holdings, LLC for a composite spunmelt nonwoven production line.
“General Intangibles” has the meaning assigned to such term in the Security
Agreement.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.06(g).
“Group Company” means any of Holdings, the Borrowers or their respective
Subsidiaries (regardless of whether or not consolidated with Holdings or the
Borrowers for purposes of GAAP), and “Group Companies” means all of them,
collectively.
“Guarantee” means, as to any Person, without duplication, (i) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (A) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (B) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (C) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(D) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (ii) any Lien on any assets of such Person securing
any Indebtedness or other monetary obligation of any other Person, whether or
not such Indebtedness or other monetary obligation is assumed by such Person (or
any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than

-32-

--------------------------------------------------------------------------------




such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
“Guarantor” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”
“Guaranty” means (i) the guaranty made by Holdings and the Subsidiary Guarantors
in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit F, and (ii) each other guaranty and
guaranty supplement delivered pursuant to Section 6.11 and “Guaranties” means
any two or more of them, collectively.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.
“Hedge Bank” means any Person that is a Lender, a Bookrunner or an Affiliate of
the foregoing at the time it enters into a Secured Hedge Agreement, or is a
Lender, Bookrunner or Affiliate of a Lender or Bookrunner and is party to such
an agreement as of the Closing Date, in its capacity as a party thereto.
“Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(i)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(ii)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
(iii)    net obligations of such Person under any Swap Contract;
(iv)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (A) trade accounts payable in the ordinary
course of business and (B) any earn-out obligation until such obligation becomes
a liability on the balance sheet of such Person in accordance with GAAP and if
not paid after becoming due and payable);
(v)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

-33-

--------------------------------------------------------------------------------




(vi)    all Attributable Indebtedness;
(vii)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(viii)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall, in the case of
Holdings and its Subsidiaries, exclude (i) all intercompany Indebtedness having
a term not exceeding 364 days (inclusive of any roll-over or extensions of
terms) and made in the ordinary course of business consistent with past
practice, (ii) Indebtedness pursuant to Factoring Agreements and (iii) operating
leases or sale and lease-back transactions (except any resulting Capitalized
Lease Obligations). The amount of any net obligation under any Swap Contract on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of Indebtedness of any Person for purposes of clause (v) shall
be deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.
“Indemnified Taxes” means all Taxes imposed on or with respect to, or measured
by, any payment by or on account of any obligation of any Loan Party hereunder
or under any other Loan Document, other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Indenture Fixed Charge Coverage Ratio” means the “Fixed Charge Coverage Ratio”
as such term (and all defined terms used in the definition of such term) is
defined in the Senior Secured Notes Indenture as in effect on the Closing Date.
“Information” has the meaning specified in Section 10.07.
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (i) the entry of an order for relief under Debtor Relief Laws, or the
initiation by any Person of any proceeding or filing under any other insolvency,
debtor relief or debt adjustment law; (ii) the appointment of a receiver,
interim receiver, trustee, liquidator, administrator, monitor, conservator or
other custodian for such Person or any part of its property; or (iii) an
assignment or trust mortgage for the benefit of creditors.
“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.
“Intellectual Property Security Agreements” means the Grant of Security Interest
in Trademarks, the Grant of Security Interest in Patents and the Grant of
Security Interest in Copyrights, substantially in the form attached as Exhibits
C, D and E to the Security Agreement respectively.
“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of the Closing Date among the Administrative Agent, on behalf
of the Secured Parties, and the Noteholder Collateral Agent (as defined therein)
on behalf of the Noteholder Lien Secured Parties (as defined therein), and the
Loan Parties.
“Interest Payment Date” means (i) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the

-34-

--------------------------------------------------------------------------------




beginning of such Interest Period shall also be Interest Payment Dates; and (ii)
as to any Base Rate Loan, the last Business Day of each March, June, September
and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
or, to the extent available (as determined by each Lender of such Eurodollar
Rate Loan) to all Lenders making such Eurodollar Rate Loan, one week or nine or
twelve months thereafter, as selected by the Borrower in its Committed Loan
Notice or such other period that is twelve months or less requested by the
Borrower and consented to by all Lenders making such Eurodollar Rate Loan;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall, subject to clause (iii) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Intermediate Holding Company” means any Subsidiary of Holdings (of which
Holdings, directly or indirectly, owns 100.00% of the issued and outstanding
Equity Interests) that, directly or indirectly, owns 100.00% of the issued and
outstanding Equity Interests of the Lead Borrower.
“Inventory” has the meaning specified in the UCC and shall include all goods
intended for sale or lease by a Borrower or a Subsidiary Guarantor, or for
display or demonstration, all work in process, all raw materials, and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacture, printing, packing, shipping,
advertising, selling, leasing or furnishing such goods or otherwise used or
consumed in such Borrower’s or Subsidiary Guarantor’s business.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Lead
Borrower and its Restricted Subsidiaries, intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business consistent with
past practice) or (iii) the purchase or other acquisition (in one transaction or
a series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Lead Borrower.

-35-

--------------------------------------------------------------------------------




“IP Rights” means the right to use all trademarks, service marks, trade names,
domain names and other source indicators and all goodwill associated with the
foregoing, copyrights, patents, patent rights, technology, software, know-how,
database rights, design rights, trade secrets and other intellectual property
rights, including any applications or registrations relating thereto, and the
right to register and obtain renewals of any of the foregoing and the right to
sue for past, present and future infringement, misappropriation or other
violation thereof, including the right to all damages and proceeds therefrom.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and a Borrower (or any Subsidiary) or in favor of such L/C
Issuer and relating to such Letter of Credit.
“Junior Financing” means any Indebtedness that is or is required to be
subordinated in right of payment to any of the Senior Credit Obligations.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its L/C Participation in any L/C Borrowing.
“L/C Borrowing” has the meaning specified in Section 2.03(c)(iii).
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, collectively, (i) Citibank, in its capacity as issuer of
Letters of Credit under Section 2.03(b) and its successor or successors in such
capacity and (ii) each Additional L/C Issuer.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“L/C Participation” has the meaning specified in Section 2.03(b)(ii).
“Lead Borrower” has the meaning set forth in the introductory paragraph to this
Agreement; provided that, notwithstanding anything else contained in any Loan
Document to the contrary, all other Borrowers shall be direct or indirect
Subsidiaries of the Lead Borrower.

-36-

--------------------------------------------------------------------------------




“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.
“Lender” means each bank or other lending institution listed on Schedules 2.01A,
2.01B and 2.01C, each Eligible Assignee that becomes a Lender pursuant to
Section 10.06(b), and their respective permitted successors and shall include,
as the context may require, each L/C Issuer and/or the Swing Line Lender in such
capacity.
“Lender Default” means, with respect to any Lender, that (i) such Lender has
failed (or notified the Administrative Agent of its intent to fail) to fund any
portion of the Revolving Credit Loans, L/C Participations (including by way of
L/C Advances or Revolving Credit Loans), Swing Line Participations or Protective
Advance Participations required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, unless the subject of a
good faith dispute (or a good faith dispute that is subsequently cured by the
making of the required funding), (ii) such Lender has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute (or a good faith dispute that is
subsequently cured by the making of the required payment), (iii) such Lender has
become the subject of a bankruptcy or insolvency or other conservatorship or
receivership proceeding or other event or circumstance referred to in Section
8.01(f) or (g) (with references to the Loan Parties and the Restricted
Subsidiaries being deemed to be to such Lender for such purpose) or is
Controlled by a Person who has become the subject of a bankruptcy or insolvency
or other conservatorship or receivership proceeding (with references to the Loan
Parties and the Restricted Subsidiaries being deemed to be to such Person for
such purpose), or (iv) the Administrative Agent, any L/C Issuer or the Swing
Line Lender, as applicable, in good faith believes that such Lender has
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities.
“Lending Office” means (i) with respect to any Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan in such Lender’s Administrative Questionnaire
or in any applicable Assignment and Assumption pursuant to which such Lender
became a Lender hereunder or such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Lead Borrower as the office by which its Loans of
such Type are to be made and maintained and (ii) with respect to any L/C Issuer
and for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Lead Borrower as the office by which its Letters of Credit are to be issued and
maintained.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fees” has the meaning specified in Section 2.03(i).

-37-

--------------------------------------------------------------------------------




“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“License” means any license or agreement under which a Loan Party is authorized
to use IP Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of property or any other conduct of its
business.
“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which: (i) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises for an agreed upon
period of time to store or dispose of the Collateral; (ii) for any Collateral
held by a warehouseman, processor, shipper, customs broker or freight forwarder,
such Person waives or subordinates any Lien it may have on the Collateral,
agrees to hold any documents in its possession relating to the Collateral as
agent for the Collateral Agent, and agrees to deliver the Collateral to the
Collateral Agent upon request; (iii) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges the Collateral Agent’s Lien, waives
or subordinates any Lien it may have on the Collateral, and agrees to deliver
the Collateral to the Collateral Agent upon request; and (iv) for any Collateral
subject to a Licensor’s IP Rights, the Licensor grants to the Administrative
Agent the right, vis-a-vis such Licensor, to enforce the Collateral Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the IP Rights, whether or not a default exists under any
applicable License.
“Liquidation” means the exercise by the Administrative Agent or the Collateral
Agent of those rights and remedies accorded to the Administrative Agent and/or
the Collateral Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by any or all of the Loan Parties, acting
with the consent of the Administrative Agent, of any public, private or
“Going-Out-Of-Business Sale” or other Disposition of Collateral for the purpose
of liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan (including any
extensions of credit under any Facility Increases) or a Protective Advance.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Guaranties, (iv) the Intercreditor Agreement, (v) the Collateral Documents,
(vi) except for purposes of Section 10.01, the Factoring Intercreditor
Agreements, (vii) the Collateral Agency Agreement and (viii) except for purposes
of Section 10.01, each Issuer Document.
“Loan Parties” means, collectively, (i) the Borrowers, (ii) Holdings and (iii)
each other Guarantor.

-38-

--------------------------------------------------------------------------------




“Management Stockholders” means the members of management of Holdings or any
direct or indirect parent thereof or any of its Subsidiaries as of the Closing
Date (after giving effect to the Transactions), including the Lead Borrower, who
are investors in Holdings or any direct or indirect parent thereof as of the
Closing Date (after giving effect to the Transactions).
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Subsidiaries, taken as a whole, (ii) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (iii) a material adverse effect on the rights and remedies
of the Lenders or the Agents under any Loan Document.
“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrowers’ Domestic Subsidiaries (i) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5.00% of Total Assets at
such date or (ii) whose Consolidated EBITDA for such Test Period were equal to
or greater than 5.00% of the Consolidated EBITDA of the Lead Borrower, the other
Borrowers and the Restricted Subsidiaries for such period; provided that
“Material Domestic Subsidiary” shall also include any of the Borrowers’
Subsidiaries (selected by the Lead Borrower) which is required to ensure that
all Material Domestic Subsidiaries have in the aggregate (A) total assets at the
last day of the most recent Test Period that were equal to or greater than
95.00% of the total assets of the Lead Borrower, the other Borrowers and the
Restricted Subsidiaries that are Domestic Subsidiaries at such date and (B)
Consolidated EBITDA for such Test Period that were equal to or greater than
95.00% of the Consolidated EBITDA of the Lead Borrower, the other Borrowers and
the Restricted Subsidiaries that are Domestic Subsidiaries for such period.
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrowers’ Foreign Subsidiaries (i) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5.00% of Total Assets at
such date or (ii) whose Consolidated EBITDA for such Test Period were equal to
or greater than 5.00% of the Consolidated EBITDA of the Lead Borrower, the other
Borrowers and the Restricted Subsidiaries for such period; provided that
“Material Foreign Subsidiary” shall also include any of the Borrowers’
Subsidiaries (selected by the Lead Borrower) which is required to ensure that
all Material Foreign Subsidiaries have in the aggregate (A) total assets at the
last day of the most recent Test Period that were equal to or greater than
95.00% of the total assets of the Lead Borrower, the other Borrowers and the
Restricted Subsidiaries that are Foreign Subsidiaries at such date and (B)
Consolidated EBITDA for such Test Period that were equal to or greater than
95.00% of the Consolidated EBITDA of the Lead Borrower, the other Borrowers and
the Restricted Subsidiaries that are Foreign Subsidiaries for such period.
“Material Real Property” means any Real Property owned in fee by any Loan Party
where the greater of its cost and net book value exceeds $3,000,000.
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means the fifth anniversary of the Restatement Date; provided
that if such day is not a Business Day, the Maturity Date shall be the Business
Day immediately preceding such day.
“Maximum Rate” has the meaning specified in Section 10.09.

-39-

--------------------------------------------------------------------------------




“Merger” has the meaning specified in the Original Credit Agreement.
“Merger Agreement” has the meaning specified in the Original Credit Agreement.
“Merger Sub” has the meaning specified in the introductory paragraph hereto.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages creating and evidencing a Lien on a Mortgaged Property made by the
Loan Parties in favor or for the benefit of the Collateral Agent on behalf of
the Secured Parties in form and substance reasonably satisfactory to the
Collateral Agent with such modifications as may be required by local law, and
any other mortgages executed and delivered pursuant to Sections 4.01(a)(iii),
6.11 and 6.13.
“Mortgage Policies” has the meaning specified in clause (vi) of the definition
of “Collateral and Guarantee Requirement.”
“Mortgaged Properties” has the meaning specified in clause (vi) of the
definition of “Collateral and Guarantee Requirement.”
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or in the past six years has made
or been obligated to make contributions.
“Net Cash Proceeds” means:
(i)    with respect to the Disposition of any asset by Holdings, the Borrowers
or any Restricted Subsidiary or any Casualty Event, the excess, if any, of (A)
the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Borrowers or any Restricted Subsidiary) over (B) the sum of (1) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (2) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by Holdings, the Borrowers or such
Restricted Subsidiary in connection with such Disposition or Casualty Event, (3)
taxes paid or reasonably estimated to be actually payable in connection
therewith, and (4) any reserve for adjustment in respect of (x) the sale price
of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by Holdings, the
Borrowers or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction and it being understood that “Net
Cash Proceeds” shall include (i) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration by Holdings, the Borrowers or any
Restricted Subsidiary in any such Disposition and (ii) upon the

-40-

--------------------------------------------------------------------------------




reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (4) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$1,500,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (i) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $5,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (i)) and
(ii)    (A) with respect to the incurrence or issuance of any Equity Interest or
Indebtedness by Holdings, the Borrowers or any Restricted Subsidiary, the
excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Holdings, the Borrowers or such Restricted
Subsidiary in connection with such incurrence or issuance and (B) with respect
to any Permitted Equity Issuance by any direct or indirect parent of Holdings or
the Borrowers and Subsidiary Guarantors, the amount of cash from such Permitted
Equity Issuance contributed to the capital of (without duplication) Holdings or
the Lead Borrower.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of the Borrowers’ and Subsidiary
Guarantors’ Inventory performed by an appraiser and on terms reasonably
satisfactory to the Administrative Agent.
“Non-Defaulting Lender” means, at any date, a Lender which is not a Defaulting
Lender at such date.
“Non-Loan Party” means any Subsidiary of the Lead Borrower that is not a Loan
Party.
“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount has not previously
been (and is not simultaneously being) applied to anything other than that
particular use or transaction.
“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swing Line
Note.
“OFAC” has the meaning specified in Section 5.21(b)(v).
“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (iii) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with

-41-

--------------------------------------------------------------------------------




respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning specified in the preliminary
statements hereto.
“Other Liabilities” means outstanding liabilities with respect to or arising
from (i) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries and/or (ii) any transaction which arises out of any
Bank Product entered into with any Loan Party, as each may be amended from time
to time.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise, property, intangible, mortgage recording or similar Taxes arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document; provided that such term shall not include
any of the foregoing Taxes that result from an Assignment and Assumption, grant
of a participation pursuant to Section 10.06(d) or transfer or assignment to or
designation of a new Lending Office or other office for receiving payments under
any Loan Document (“Assignment Taxes”) to the extent such Assignment Taxes are
imposed as a result of a connection between the assignor/participating Lender
and/or the assignee/Participant and the taxing jurisdiction (other than a
connection arising solely from any Loan Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by a Borrower.
“Outstanding Amount” means (i) with respect to Revolving Credit Loans, Swing
Line Loans and Protective Advances on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans, Swing Line Loans and Protective
Advances, as the case may be, occurring on such date; and (ii) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by a Borrower of Unreimbursed
Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006, as amended.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time in the past six years.
“Perfection Certificate” means the certificate in the form of Exhibit G-2 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” means a perfection certificate supplement in
form and substance reasonably satisfactory to the Administrative Agent.

-42-

--------------------------------------------------------------------------------




“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings (and, after a
Qualifying IPO, of any Intermediate Holding Company), in each case to the extent
permitted hereunder; provided that the Equity Contribution shall not be deemed a
Permitted Equity Issuance.
“Permitted Holders” means each of (i) the Sponsor and (ii) the Management
Stockholders.
“Permitted Lien” has the meaning specified in Section 7.01.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (ii)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(f), such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (iii) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.03(f), at the time thereof, no Event of Default shall have occurred
and be continuing, (iv) any Permitted Refinancing of Indebtedness secured
pursuant to Section 7.01(b) shall be subject to the Intercreditor Agreement, and
(v) if such Indebtedness being modified, refinanced, refunded, renewed or
extended is Indebtedness permitted pursuant to Section 7.03(b), 7.03(h) or
7.03(l) or is Junior Financing, (A) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Senior Credit Obligations, such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the
Senior Credit Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (B) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Lead Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Lead Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(C) such modification, refinancing, refunding, renewal or extension is incurred
by the Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

-43-

--------------------------------------------------------------------------------




“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Post-Acquisition Period” means, with respect to any Acquisition, the period
beginning on the date such Acquisition is consummated and ending on the last day
of the sixth full consecutive fiscal quarter immediately following the date on
which such Acquisition is consummated.
“Preferred Stock” means any Equity Interest with preferential rights (in
relation to common equity of the same issuer) of payment of dividends or upon
liquidation, dissolution or winding up.
“primary obligation” has the meaning specified in the definition of “Contingent
Obligations.”
“primary obligor” has the meaning specified in the definition of “Contingent
Obligations” or “Guarantee,” as applicable.
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary, or the Consolidated EBITDA of the Lead Borrower, the
other Borrowers and the Restricted Subsidiaries, the pro forma increase or
decrease in such Acquired EBITDA or such Consolidated EBITDA, set forth in a
certificate by a Responsible Officer in form and substance reasonably
satisfactory to the Administrative Agent, as the case may be, projected by the
Lead Borrower in good faith as a result of (i) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable synergies and cost savings or (ii) any additional
costs incurred during such Post-Acquisition Period, in each case in connection
with the combination of the operations of such Acquired Entity or Business or
Converted Restricted Subsidiary with the operations of the Lead Borrower, the
other Borrowers and the Restricted Subsidiaries; provided that (A) at the
election of the Lead Borrower, such Pro Forma Adjustment shall not be required
to be determined for any Acquired Entity or Business or Converted Restricted
Subsidiary to the extent the aggregate consideration paid in connection with the
related acquisition was less than $6,600,000, and (B) so long as such actions
are taken during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further, that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.
“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(b).
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (i) to the extent applicable, the Pro Forma Adjustment
shall have been made and (ii) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (A) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (1) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of Holdings or
any division, product line, or facility used for operations of Holdings or any
of its

-44-

--------------------------------------------------------------------------------




Subsidiaries, shall be excluded, and (2) in the case of an Acquisition or
Investment described in the definition of “Specified Transaction,” shall be
included, (B) any retirement of Indebtedness, and (C) any Indebtedness incurred
or assumed by the Lead Borrower, any other Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (i) above, the foregoing pro forma adjustments may be
applied to any such test solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including, for the avoidance of doubt and without duplication, cost savings,
synergies and operating expense reductions resulting from such Specified
Transaction) that are (as determined by the Lead Borrower in good faith) (i) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Lead Borrower, the other Borrowers and the Restricted Subsidiaries
and (z) factually supportable or (ii) otherwise consistent with the definition
of “Pro Forma Adjustment.”
“Pro Forma Excess Availability” means, for any date of calculation, the Average
Excess Availability for 90 days prior to, and including, such date, after giving
effect to the transactions occurring on such date, based on assumptions and
calculations reasonably acceptable to the Administrative Agent; it being agreed
that, for purposes of calculating Pro Forma Excess Availability, unless the
Administrative Agent shall otherwise agree in its reasonable discretion, no
Inventory or Accounts to be acquired in an Investment otherwise permitted
hereunder shall be included in the Borrowing Base until the Administrative Agent
shall have completed a preliminary field audit and inventory appraisal in scope
and with results reasonably satisfactory to it and until the Administrative
Agent shall have received duly executed Deposit Account Control Agreements with
respect to the DDAs to be acquired in such Investment.
“Pro Forma Excess Availability Condition” means, for any date of calculation
with respect to any Specified Payment, the condition that (i) the Pro Forma
Excess Availability following, and after giving Pro Forma Effect to, such
Specified Payment, will equal or exceed 20.00% of the lesser of the Aggregate
Commitments and the Borrowing Base; provided that such Pro Forma Excess
Availability shall equal or exceed 25.00% of the lesser of the Aggregate
Commitments and the Borrowing Base with respect to any Specified Payment
permitted under Section 7.06(f) or 7.06(k) and (ii) only with respect to
Specified Payments permitted under Section 7.06(f) or 7.06(k) or with respect to
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
Consolidated Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) will
for the most recently completed Test Period ending on or prior to such date of
calculation be at least 1.05 to 1.0.
“Pro Forma Financial Statements” has the meaning specified in Section 5.05(b).
“Projections” has the meaning specified in Section 6.01(iii).
“Protective Advances” has the meaning specified in Section 2.01(c).
“Protective Advance Participation” has the meaning specified in Section 2.01(c).
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

-45-

--------------------------------------------------------------------------------




“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).
“Real Property” means a Loan Party’s interest in all Leases and all land,
tenements, hereditaments and any estate or interest therein, together with the
buildings, structures, parking areas and other improvements thereon (including
all fixtures), now or hereafter owned or leased by any Loan Party, together with
all easements, rights-of-way, and similar rights relating thereto and all
leases, licenses tenancies and occupancies thereof.
“Reference Date” has the meaning specified in the definition of “Available
Amount.”
“Register” has the meaning specified in Section 10.06(c).
“Registration Rights Agreement” means the registration rights agreement dated as
of the Closing Date by and among the Lead Borrower, the Subsidiary Guarantors
and the initial purchasers named therein.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing of any Hazardous
Material in, into, or onto the environment.
“Rent and Charges Reserve” means, with respect to the Borrowing Base, the
aggregate of (i) all past due rent and other amounts owing by a Loan Party to
any landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Eligible Inventory or could
assert a Lien on any Eligible Inventory and (ii) a reserve equal to two months
rent that could be payable to any such Person unless it has executed a Lien
Waiver.
“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the 30-day notice period has been waived.
“Request for Credit Extension” means (i) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (ii) with
respect to an L/C Credit Extension, a Letter of Credit Application and (iii)
with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.00% of the sum of the (i) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s L/C Participations and Swing
Line Participations being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (ii) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other

-46-

--------------------------------------------------------------------------------




Governmental Authority, in each case applicable to or binding upon such Person
or to which any of its material property is subject.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restatement Date” means the first date all the conditions precedent in Section
4.03 are satisfied or waived in accordance with Section 4.03, which shall be
October 5, 2012.
“Restatement Date Fee Letter” means that certain fee letter dated October 5,
2012, among the Lead Borrower, Citibank, N.A., Morgan Stanley Senior Funding,
Inc., Morgan Stanley Bank, N.A., Barclays Bank PLC and Royal Bank of Canada.
“Restricted Cash” means when referring to cash or Cash Equivalents of the Lead
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (i) appear (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Lead Borrower or of any such Restricted
Subsidiary prepared in accordance with GAAP (unless such appearance is related
to the Loan Documents or Liens created thereunder), (ii) are subject to any Lien
in favor of any Person other than the Collateral Agent for the benefit of the
Secured Parties or (iii) are not otherwise generally available for use by the
Lead Borrower or such Restricted Subsidiary.
“Restricted Debt” has the meaning specified in Section 7.12(a).
“Restricted Debt Payments” in respect of any Restricted Debt, means any
prepayments, redemptions, purchases and defeasances prior to the maturity
thereof in respect of such Restricted Debt, including pursuant to any sinking
fund or similar deposit.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Lead Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrowers’ stockholders, partners or
members (or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of Holdings, or the Borrowers other
than an Unrestricted Subsidiary.
“Revolving Credit Borrowing” means, collectively, the Tranche 1 Revolving Credit
Borrowing and the Tranche 2 Revolving Credit Borrowing and shall be deemed to
include any Protective Advance made hereunder.
“Revolving Credit Commitment” means, collectively, the Tranche 1 Revolving
Credit Commitments and the Tranche 2 Revolving Credit Commitments.

-47-

--------------------------------------------------------------------------------




“Revolving Credit Exposure” means, at any time, the Outstanding Amount of all
Loans and L/C Obligations at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Tranche 1 Revolving Credit Commitments and the Tranche 2 Revolving Credit
Commitments at such time.
“Revolving Credit Increase Effective Date” has the meaning specified in Section
2.14(d).
“Revolving Credit Lender” means, at any time, any Tranche 1 Revolving Credit
Lender or Tranche 2 Revolving Credit Lender, as applicable.
“Revolving Credit Loan” means a Tranche 1 Revolving Credit Loan or a Tranche 2
Revolving Credit Loan, as applicable and shall be deemed to include any
Protective Advance made hereunder.
“Revolving Credit Notes” means, collectively, the Tranche 1 Revolving Credit
Notes and the Tranche 2 Revolving Credit Notes.
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(g) that is entered into by and between any Loan Party or any Restricted
Subsidiary and any Hedge Bank.
“Secured Parties” means (i) each Senior Credit Party, (ii) each Cash Management
Bank, (iii) each Hedge Bank, (iv) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (v) the
successors and, subject to any limitations contained in this Agreement, assigns
of each of the foregoing.
“Securities Act” means the Securities Act of 1933.
“Security Agreement” means, collectively, the security agreement executed by the
Loan Parties substantially in the form of Exhibit G-1, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:
(i)    in the case of the Borrowers, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Debtor Relief Law with respect to any Borrower, whether or
not allowed or allowable as a claim

-48-

--------------------------------------------------------------------------------




in any such proceeding) on any Loan or L/C Obligation under, or any Revolving
Credit Note issued pursuant to, this Agreement or any other Loan Document;
(ii)    all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;
(iii)    all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;
(iv)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and
(v)    in the case of Holdings, any Intermediate Holding Company, the Lead
Borrower and each Subsidiary Guarantor, all amounts now or hereafter payable by
Holdings, any Intermediate Holding Company, the Lead Borrower or such Subsidiary
Guarantor and all other obligations or liabilities now existing or hereafter
arising or incurred (including, without limitation, any amounts which accrue
after the commencement of any proceeding under any Debtor Relief Law with
respect to Holdings, any Intermediate Holding Company, the Lead Borrower or such
Subsidiary Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of Holdings, any Intermediate Holding Company, the Lead
Borrower or such Subsidiary Guarantor pursuant to this Agreement, the Guaranty
or any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Senior Credit Party” means each Lender, each L/C Issuer, the Administrative
Agent, the Collateral Agent, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05 and designated
by the Administrative Agent as a “Senior Credit Party”, and each Indemnitee and
their respective successors and assigns, and “Senior Credit Parties” means any
two or more of them, collectively.
“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) the aggregate principal amount of Indebtedness of the Lead Borrower
and its Restricted Subsidiaries as of such date of determination that is secured
by a Lien on any asset of any Loan Party to (b) Consolidated EBITDA of the Lead
Borrower and its Restricted Subsidiaries for the Test Period most recently
ending on or prior to such date.
“Senior Secured Notes” means the 7.75% senior secured notes of the Lead Borrower
due 2019 issued on the Closing Date (and any notes issued in exchange therefor
in connection with the transactions contemplated by the Registration Rights
Agreement).
“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
purchase agreement among the Lead Borrower, the Subsidiary Guarantors, and the
initial purchasers thereunder,

-49-

--------------------------------------------------------------------------------




and all other agreements, instruments and other documents (including collateral
documents with respect thereto) pursuant to which the Senior Secured Notes have
been or will be issued or otherwise setting forth the terms of the Senior
Secured Notes.
“Senior Secured Notes Indenture” means the Indenture dated as of the Closing
Date with respect to the Senior Secured Notes among the Lead Borrower, as issuer
thereunder, the Subsidiary Guarantors and the trustee thereunder.
“Sold Entity or Business” means any Person, property, business or asset (other
than an Unrestricted Subsidiary) sold, transferred or otherwise disposed of
(other than in the ordinary course of business), closed or classified as
discontinued operations by Holdings, any Borrower or any Restricted Subsidiary.
“Solvency Certificate” means the certificate substantially in the form of
Exhibit H or any other form approved by the Administrative Agent and the Lead
Borrower.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.06(g).
“Specified Conditions” means, with respect to any Investment contemplated in the
proviso at the end of Section 7.02 or any Disposition contemplated in clause (B)
of the second proviso to Section 7.05(d), that (i) no Event of Default then
exists or would arise as a result of the entering into such Investment or
Disposition and (ii) the Pro Forma Excess Availability Condition shall have been
satisfied after giving Pro Forma Effect to such Investment or Disposition. Prior
to undertaking any Investment or Disposition which is subject to the Specified
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the conditions
contained in clause (ii) of this definition have been satisfied.
“Specified Equity Contribution” means cash equity contributions (which if in the
form of preferred equity shall be on terms and conditions reasonably acceptable
to the Administrative Agent) to Holdings or the Intermediate Holding Company and
further contributed directly or indirectly to the Lead Borrower as cash equity;
provided that the Equity Contribution shall not form a part of any Specified
Equity Contribution.
“Specified Payments” means, with respect to any period, any Indebtedness
permitted under Section 7.03(f), 7.03(i) or 7.03(o), the making of any
Restricted Payment under Section 7.06(f) or 7.06(k) or payments under Section
7.12(a)(v) or the designation of a Restricted Subsidiary as an Unrestricted

-50-

--------------------------------------------------------------------------------




Subsidiary which Subsidiary has assets included in the calculation of the
Borrowing Base immediately prior to such Subsidiaries being designated as an
Unrestricted Subsidiary.
“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation or
Facility Increase that by the terms of this Agreement requires such test to be
calculated on a Pro Forma Basis or after giving Pro Forma Effect.
“Sponsor” means Blackstone Capital Partners V L.P. and its Affiliates and funds
or partnerships managed by them or any of their Affiliates, but not including
any of their respective portfolio companies.
“Sponsor Management Agreements” means the management, transaction or advisory
agreements between certain of the management companies associated with the
Sponsor or its advisors and the Lead Borrower or any of its Subsidiaries.
“Sponsor Termination Fees” means the one time payment under any of the Sponsor
Management Agreements of a termination fee to the Sponsor and its Affiliates in
the event of either a Change of Control or the completion of a Qualifying IPO.
“Spot Rate” has the meaning specified in Section 1.07.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Lead Borrower.
“Subsidiary Guarantor” means, collectively, the Borrowers (other than the Lead
Borrower) and the Domestic Subsidiaries of the Borrowers that are Guarantors.
“Successor Loan Party” has the meaning specified in Section 7.04(d).
“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 66 2/3% of the sum of the (i) Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s L/C Participations
and Swing Line Participations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (ii) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Supermajority Lenders.
“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar

-51-

--------------------------------------------------------------------------------




transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable Law.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Hedge Bank
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market values under similar arrangements by the Hedge
Bank.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Citibank, in its capacity as lender of Swing Line
Loans hereunder to the Borrowers hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04.
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit A-2.
“Swing Line Loan Sublimit” means an amount equal to the lesser of (i)
$10,000,000 and (ii) the Revolving Credit Facility. The Swing Line Loan Sublimit
is part of, and not in addition to, the Revolving Credit Facility.
“Swing Line Note” means the promissory notes of the Borrowers payable to any
Lender or its registered assigns, substantially in the form of Exhibit B-3
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Swing
Line Lender resulting from Swing Line Loans made by such Swing Line Lender to
the Borrowers.
“Swing Line Participation” has the meaning specified in Section 2.04(b).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, remittances, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tesalca-Texnovo Acquisition” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

-52-

--------------------------------------------------------------------------------




“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters or twelve consecutive fiscal months of the Lead
Borrower, ended on or prior to such time (taken as one accounting period) in
respect of which financial statements for each fiscal year, quarter or month in
such period have been or are required to be delivered pursuant to Section
6.01(i), (ii) or (vi), respectively. A Test Period may be designated by
reference to the last day thereof (i.e., “the March 31, 2011 Test Period” refers
to the period of four consecutive fiscal quarters of the Lead Borrower, ended
March 31, 2011), and a Test Period shall be deemed to end on the last day
thereof.
“Threshold Amount” means $15,000,000.
“Total Assets” means the total assets of the Lead Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Lead Borrower, delivered pursuant to Section 6.01(i) or (ii) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(i) or (ii), the Pro Forma Balance Sheet.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Protective Advances, Swing Line Loans and L/C
Obligations.
“Tranche 1 Additional Loans” has the meaning specified in Section 2.14(a).
“Tranche 1 Applicable Adjusted Percentage” has the meaning specified in Section
2.12(a).
“Tranche 1 Applicable Percentage” means, with respect to any Tranche 1 Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Tranche 1 Revolving Credit Facility represented by such Tranche 1
Revolving Credit Lender’s Tranche 1 Revolving Credit Commitment at such time. If
the commitment of each Tranche 1 Revolving Credit Lender to make Tranche 1
Revolving Credit Loans, the commitment of the Swing Line Lender to fund Tranche
1 Swing Line Participations and Tranche 1 Protective Advance Participations and
the obligation of each L/C Issuer to fund Tranche 1 L/C Participations have been
terminated pursuant to Section 8.02, or if any of the Tranche 1 Revolving Credit
Commitments have expired, then the Tranche 1 Applicable Percentage of each
Tranche 1 Revolving Credit Lender shall be determined based on the Tranche 1
Applicable Percentage of such Tranche 1 Revolving Credit Lender most recently in
effect, giving effect to any subsequent assignments. The initial Tranche 1
Applicable Percentage of each Tranche 1 Revolving Credit Lender is set forth
opposite the name of such Tranche 1 Revolving Credit Lender on Schedule 2.01B or
in the Assignment and Assumption pursuant to which such Tranche 1 Revolving
Credit Lender becomes a party hereto, as applicable.
“Tranche 1 Available Commitments” means, at any time, an amount equal to (i) the
lesser of (a) the aggregate Tranche 1 Revolving Credit Commitments at such time
and (b) the Tranche 1 Borrowing Base at such time minus (ii)  Tranche 1
Revolving Credit Exposure of all Tranche 1 Revolving Credit Lenders at such
time.
“Tranche 1 Base Rate Loan” means a Tranche 1 Revolving Credit Loan bearing
interest by reference to the Base Rate.
“Tranche 1 Base Rate Loan Floor Rate” means a rate per annum equal to the sum of
the Adjusted Eurodollar Rate with an Interest Period of three months plus the
Applicable Rate for a Tranche 1 Revolving Credit Loan that is a Eurodollar Rate
Loan.

-53-

--------------------------------------------------------------------------------




“Tranche 1 Borrowing Base” means, on any date of determination, an amount
(calculated based on the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with this Agreement) equal to:
(a)    the sum of
(i)    85.00% of the value of the Eligible Accounts, and
(ii)    85.00% of the NOLV Percentage of the value of the Eligible Inventory,
minus
(b)    the Availability Reserve in the Administrative Agent’s Credit Judgment on
such date.
“Tranche 1 Commitment Fees” has the meaning specified in Section 2.09(a)(i).
“Tranche 1 L/C Borrowing” has the meaning assigned to such term in Section
2.03(c)(iii).
“Tranche 1 L/C Participation” has the meaning specified in Section 2.03(b).
“Tranche 1 L/C Reimbursement Percentage” has the meaning specified in Section
2.03(c)(i).
“Tranche 1 Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Tranche 1 Protective Advance Participation” has the meaning specified in
Section 2.01(c).
“Tranche 1 Required Lenders” means, as of any date of determination, Lenders
holding more than 50.00% of the sum of the (i) Tranche 1 Revolving Credit
Exposure held by all Tranche 1 Revolving Credit Lenders (with the aggregate
amount of each Tranche 1 Revolving Credit Lender’s Tranche 1 L/C Participations,
Tranche 1 Swing Line Participations and Tranche 1 Protective Advance
Participations being deemed “held” by such Tranche 1 Revolving Credit Lender for
purposes of this definition) and (ii) aggregate unused Tranche 1 Revolving
Credit Commitments; provided that the unused Tranche 1 Revolving Credit
Commitment of, and the portion of the Tranche 1 Revolving Credit Exposure held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Tranche 1 Required Lenders.
“Tranche 1 Revolving Credit Borrowing” means a borrowing consisting of Tranche 1
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Tranche 1 Revolving
Credit Lenders pursuant to Section 2.01(a)(i).
“Tranche 1 Revolving Credit Commitment” means, as to each Tranche 1 Revolving
Credit Lender, its obligation to (a) make Tranche 1 Revolving Credit Loans to
the Borrower pursuant to Section 2.01(a)(i), (b) purchase Tranche 1 L/C
Participations in respect of Letters of Credit, (c) purchase Tranche 1 Swing
Line Participations in respect of Swing Line Loans and (d) purchase Tranche 1
Protective Advance Participations in respect of Protective Advances, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01B under the caption
“Tranche 1 Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate Tranche 1 Revolving

-54-

--------------------------------------------------------------------------------




Credit Commitments of all Tranche 1 Revolving Credit Lenders shall be
$42,500,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement, including pursuant to any
applicable Facility Increase.
“Tranche 1 Revolving Credit Exposure” means as to each Tranche 1 Revolving
Credit Lender at any time, the sum of (a) the Outstanding Amount of such
Revolving Credit Lender’s Tranche 1 Revolving Credit Loans at such time, (b)
each Tranche 1 L/C Participation of such Tranche 1 Revolving Credit Lender
outstanding at such time (except to the extent such Tranche 1 L/C Participation
shall have been funded as an L/C Advance or a Tranche 1 Revolving Credit Loan as
of such time), (c) each L/C Advance of such Tranche 1 Revolving Credit Lender
outstanding at such time, (d) each Tranche 1 Swing Line Participation of such
Tranche 1 Revolving Credit Lender at such time (except to the extent such
Tranche 1 Swing Line Participation shall have been funded as a Tranche 1
Revolving Credit Loan or pursuant to Section 2.04(c)(ii) as of such time), (e)
all amounts outstanding that have been funded pursuant to Section 2.04(c)(ii) at
such time and (f) each Tranche 1 Protective Advance Participation of such
Tranche 1 Revolving Credit Lender at such time.
“Tranche 1 Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche 1 Revolving Credit Commitments at such time.
“Tranche 1 Revolving Credit Lender” means, at any time, any Lender that has a
Tranche 1 Revolving Credit Commitment or holds Tranche 1 Revolving Credit Loans
at such time.
“Tranche 1 Revolving Credit Loan” has the meaning specified in Section
2.01(a)(i).
“Tranche 1 Revolving Credit Note” means a promissory note of the Borrowers
payable to any Tranche 1 Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit B-1 hereto, evidencing the aggregate
Indebtedness of the Borrowers to such Tranche 1 Revolving Credit Lender
resulting from the Tranche 1 Revolving Credit Loans made by such Tranche 1
Revolving Credit Lender.
“Tranche 1 Supermajority Lenders” means, as of any date of determination,
Tranche 1 Revolving Credit Lenders holding more than 66 2/3% of the sum of the
(i) Tranche 1 Revolving Credit Exposure of all Tranche 1 Revolving Credit
Lenders (with the aggregate amount of each Tranche 1 Revolving Credit Lender’s
Tranche 1 L/C Participations, Tranche 1 Swing Line Participations and Tranche 1
Protective Advance Participations being deemed “held” by such Tranche 1
Revolving Credit Lender for purposes of this definition) and (ii) aggregate
unused Tranche 1 Revolving Credit Commitments; provided that the unused
Tranche 1 Revolving Credit Commitment of, and the portion of the Tranche 1
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Tranche 1 Supermajority
Lenders.
“Tranche 1 Swing Line Participation” has the meaning specified in Section
2.04(b).
“Tranche 1 Swing Line Reimbursement Percentage” has the meaning specified in
Section 2.04(c).
“Tranche 2 Applicable Adjusted Percentage” has the meaning specified in Section
2.12(a).
“Tranche 2 Applicable Percentage” means, with respect to any Tranche 2 Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Tranche 2 Revolving Credit Facility represented by such Tranche 2
Revolving Credit Lender’s Tranche 2 Revolving Credit Commitment at such time. If
the commitment of each Tranche 2 Revolving Credit Lender to make

-55-

--------------------------------------------------------------------------------




Tranche 2 Revolving Credit Loans, the commitment of the Tranche 2 Swing Line
Lender to fund Tranche 2 Swing Line Participations and Tranche 2 Protective
Advance Participations and the obligation of each L/C Issuer to fund Tranche 2
L/C Participations have been terminated pursuant to Section 8.02, or if any of
the Tranche 2 Revolving Credit Commitments have expired, then the Tranche 2
Applicable Percentage of each Tranche 2 Revolving Credit Lender shall be
determined based on the Tranche 2 Applicable Percentage of such Tranche 2
Revolving Credit Lender most recently in effect, giving effect to any subsequent
assignments. The initial Tranche 2 Applicable Percentage of each Tranche 2
Revolving Credit Lender is set forth opposite the name of such Tranche 2
Revolving Credit Lender on Schedule 2.01C or in the Assignment and Assumption
pursuant to which such Tranche 2 Revolving Credit Lender becomes a party hereto,
as applicable.
“Tranche 2 Available Commitments” means, at any time, an amount equal to (i) the
lesser of (a) the aggregate Tranche 2 Revolving Credit Commitments at such time
and (b) the Tranche 2 Borrowing Base at such time minus (ii) Tranche 2 Revolving
Credit Exposure of all Tranche 2 Revolving Credit Lenders at such time.
“Tranche 2 Base Rate Loan” means a Tranche 2 Revolving Loan bearing interest by
reference to the Base Rate.
“Tranche 2 Base Rate Loan Floor Rate” means a rate per annum equal to the sum of
the Adjusted Eurodollar Rate with an Interest Period of three months plus the
Applicable Rate for a Tranche 2 Revolving Credit Loan that is a Eurodollar Rate
Loan.
“Tranche 2 Borrowing Base” means, on any date of determination, an amount
(calculated based on the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with this Agreement) equal to:
(a)    the sum of
(i)    15.00% of the value of the Eligible Accounts, and
(ii)    15.00% of the NOLV Percentage of the value of the Eligible Inventory,
minus
(b)    the Availability Reserve in the Administrative Agent’s Credit Judgment on
such date.
“Tranche 2 Commitment Fees” has the meaning specified in Section 2.09(a)(ii).
“Tranche 2 L/C Borrowing” has the meaning assigned to such term in Section
2.03(c)(iii).
“Tranche 2 L/C Participation” has the meaning specified in Section 2.03(b).
“Tranche 2 L/C Reimbursement Percentage” has the meaning specified in Section
2.03(c)(i).
“Tranche 2 Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Tranche 2 Protective Advance Participation” has the meaning specified in
Section 2.01(c).

-56-

--------------------------------------------------------------------------------




“Tranche 2 Required Lenders” means, as of any date of determination, Lenders
holding more than 50.00% of the sum of the (i) Tranche 2 Revolving Credit
Exposure of all Tranche 2 Revolving Credit Lenders (with the aggregate amount of
each Tranche 2 Revolving Credit Lender’s Tranche 2 L/C Participations, Tranche 2
Swing Line Participations and Tranche 2 Protective Advance Participations being
deemed “held” by such Tranche 1 Revolving Credit Lender for purposes of this
definition) and (ii) aggregate unused Tranche 2 Revolving Credit Commitments;
provided that the unused Tranche 2 Revolving Credit Commitment of, and the
portion of the Tranche 2 Revolving Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Tranche 2 Required Lenders.
“Tranche 2 Revolving Credit Borrowing” means a borrowing consisting of Tranche 2
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Tranche 2 Revolving
Credit Lenders pursuant to Section 2.01(a)(ii).
“Tranche 2 Revolving Credit Commitment” means, as to each Tranche 2 Revolving
Credit Lender, its obligation to (a) make Tranche 2 Revolving Credit Loans to
the Borrower pursuant to Section 2.01(a)(ii), (b) purchase Tranche 2 L/C
Participations in respect of Letters of Credit, (c) purchase Tranche 2 Swing
Line Participations and (d) purchase Tranche 2 Protective Advance Participations
in Protective Advances, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth, and opposite such Lender’s name
on Schedule 2.01C under the caption “Tranche 2 Revolving Credit Commitment” or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Tranche 2 Revolving Credit
Commitments of all Tranche 2 Revolving Credit Lenders shall be $7,500,000 on the
Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.
“Tranche 2 Revolving Credit Exposure” means as to each Tranche 2 Revolving
Credit Lender at any time, the sum of (a) the Outstanding Amount of such
Revolving Credit Lender’s Tranche 2 Revolving Credit Loans at such time, (b)
each Tranche 2 L/C Participation of such Tranche 2 Revolving Credit Lender
outstanding at such time (except to the extent such Tranche 2 L/C Participation
shall have been funded as an L/C Advance or a Tranche 2 Revolving Credit Loan as
of such time), (c) each L/C Advance of such Tranche 2 Revolving Credit Lender
outstanding at such time, (d) each Tranche 2 Swing Line Participation of such
Tranche 2 Revolving Credit Lender at such time (except to the extent such
Tranche 2 Swing Line Participation shall have been funded as a Tranche 2
Revolving Credit Loan or pursuant to Section 2.04(c)(ii) as of such time), (e)
all amounts outstanding that have been funded pursuant to Section 2.04(c)(ii) at
such time and (f) each Tranche 2 Protective Advance Participation of such
Tranche 2 Revolving Credit Lender at such time.
“Tranche 2 Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche 2 Revolving Credit Commitments at such time.
“Tranche 2 Revolving Credit Lender” means, at any time, any Lender that has a
Tranche 2 Revolving Credit Commitment or holds Tranche 2 Revolving Credit Loans
at such time.
“Tranche 2 Revolving Credit Loan” has the meaning specified in Section
2.01(a)(ii).
“Tranche 2 Revolving Credit Note” means a promissory note of the Borrowers
payable to any Tranche 2 Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit B-2 hereto, evidencing the aggregate
Indebtedness of the Borrowers to such Tranche 2 Revolving Credit

-57-

--------------------------------------------------------------------------------




Lender resulting from the Tranche 2 Revolving Credit Loans made by such
Tranche 2 Revolving Credit Lender.
“Tranche 2 Supermajority Lenders” means, as of any date of determination,
Tranche 2 Revolving Credit Lenders holding more than 66 2/3% of the sum of the
(i) Tranche 2 Revolving Credit Exposure of all Lenders at such date (with the
aggregate amount of each Tranche 2 Revolving Credit Lender’s Tranche 2 L/C
Participations, Tranche 2 Swing Line Participations and Tranche 2 Protective
Advance Participations being deemed “held” by such Tranche 2 Revolving Credit
Lender for purposes of this definition) and (ii) aggregate unused Tranche 2
Revolving Credit Commitments; provided that the unused Tranche 2 Revolving
Credit Commitment of, and the portion of the Tranche 2 Revolving Credit Exposure
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Tranche 2 Supermajority Lenders.
“Tranche 2 Swing Line Participation” has the meaning specified in Section
2.04(b).
“Tranche 2 Swing Line Reimbursement Percentage” has the meaning specified in
Section 2.04(c).
“Transaction Expenses” means any fees or expenses incurred or paid by the
Sponsor, Holdings, the Lead Borrower or any Restricted Subsidiary in connection
with the Transactions and the transactions contemplated thereby.
“Transactions” means, collectively, (i) the Equity Contribution, (ii) the
Merger, (iii) the repayment of Indebtedness in accordance with Section 4.01(d),
(iv) the funding, if any, of the Revolving Credit Loans on the Closing Date, (v)
the issuance of the Senior Secured Notes and (vi) the payment of the fees and
expenses incurred in connection with any of the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“U.S. Factoring Agreements” has the meaning assigned to such term in the
Security Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unaudited Financial Statements” has the meaning specified in Section 4.01(e).
“Uncontrolled Cash” means an amount equal to the lesser of (a) the sum of
$2,500,000 plus all Restricted Cash then held by the Loan Parties which was
received in the ordinary course of business, and (b) $7,500,000.
“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from the proceeds of Indebtedness (other than with the proceeds of
Credit Extensions), Permitted Equity Issuances, Casualty Events or Dispositions
(other than Dispositions of Inventory in the ordinary course of business).
“United States” and “U.S.” mean the United States of America.

-58-

--------------------------------------------------------------------------------




“Unpaid L/C Lender Amount” shall have the meaning assigned to such term in
Section 2.03(c)(vi).
“Unpaid Swing Line Loan Amount” shall have the meaning assigned to such term in
Section 2.04(c)(iii).
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiaries” means (i) each Subsidiary of Holdings listed on
Schedule 1.01C and (ii) any Subsidiary of Holdings (other than the Borrowers)
designated by the board of directors of the Lead Borrower as an Unrestricted
Subsidiary pursuant to Section 7.15 subsequent to the Closing Date and any
Subsidiary of an Unrestricted Subsidiary.
“USA PATRIOT Act” has the meaning specified in Section 10.19.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) then outstanding principal amount of such
Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to

-59-

--------------------------------------------------------------------------------




any law or regulation shall, unless otherwise specified, refer to such Law or
regulation as amended, modified or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms and Determinations.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Lead Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Lead Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and any other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(c)    Computation of Certain Financial Covenants. Unless otherwise specified
herein, all defined financial terms (and all other definitions used to determine
such terms) shall be to those determined and computed in respect of the Lead
Borrower and its Subsidiaries.
Section 1.04    Rounding. Any financial ratios required to be maintained or
satisfied by the Borrowers or any of their respective Subsidiaries pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.06    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such

-1-

--------------------------------------------------------------------------------




Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
Section 1.07    Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined by the
Administrative Agent at such time on the basis of the Spot Rate (as defined
below) for the purchase of such currency with Dollars. For purposes of this
Section 1.07, the “Spot Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Loans.
(d)    Subject to the terms and conditions set forth herein,
(i)    each Tranche 1 Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Lead Borrower as elected by the Lead Borrower
pursuant to Section 2.02 (each such loan, a “Tranche 1 Revolving Credit Loan”)
from time to time, during the Availability Period, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Tranche 1 Revolving Credit Commitment; provided that after giving effect to any
Tranche 1 Revolving Credit Borrowing, (A) the sum of (without duplication) (I)
the Tranche 1 Revolving Credit Exposure of all Tranche 1 Revolving Credit
Lenders plus (II) all Unpaid L/C Lender Amounts of all of the Tranche 1
Revolving Credit Lenders plus (III) all Unpaid Swing Line Loan Amounts of all of
the Tranche 1 Revolving Credit Lenders shall not exceed the lesser of (x) the
aggregate Tranche 1 Revolving Credit Commitments and (y) the Tranche 1 Borrowing
Base at such time, (B) the Tranche 1 Revolving Credit Exposure of any Tranche 1
Revolving Credit Lender shall not exceed such Tranche 1 Revolving Credit
Lender’s Tranche 1 Revolving Credit Commitment and (C) the Revolving Credit
Exposure shall not exceed the lesser of (x) the aggregate Revolving Credit
Commitments and (y) the Borrowing Base at such time;
(ii)    each Tranche 2 Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Lead Borrower as elected by the Lead Borrower
pursuant to Section 2.02 (each such loan, a “Tranche 2 Revolving Credit Loan”)
from time to time, during the Availability Period, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Tranche 2 Revolving Credit Commitment; provided that after giving effect to any
Tranche 2 Revolving Credit Borrowing, (A) the sum of (without duplication) (I)
the Tranche 2 Revolving Credit Exposure of all Tranche 2 Revolving Credit
Lenders plus (II) all Unpaid L/C Lender Amounts of all of the Tranche 2
Revolving Credit Lenders, plus (III) all Unpaid Swing Line Loan Amounts of all
of the Tranche 2 Revolving Credit Lenders shall not exceed the lesser of (x) the
aggregate Tranche 2 Revolving Credit Commitments and (y) the Tranche 2 Borrowing
Base at such time, (B) the Tranche 2 Revolving Credit Exposure of any

-1-

--------------------------------------------------------------------------------




Tranche 2 Revolving Credit Lender shall not exceed such Tranche 2 Revolving
Credit Lender’s Tranche 2 Revolving Credit Commitment and (C) the Revolving
Credit Exposure shall not exceed the lesser of (x) the aggregate Revolving
Credit Commitments and (y) the Borrowing Base at such time;
(iii)    in no event shall there be any Loans made on the Closing Date; and
(iv)    within the limits of each Lender’s Tranche 1 Revolving Credit Commitment
or Tranche 2 Revolving Credit Commitment, as applicable, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01(a), prepay under Section 2.05 and reborrow under this Section 2.01(a).
Tranche 1 Revolving Credit Loans and Tranche 2 Revolving Credit Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(e)    [Reserved.]
(f)    Protective Advances. The Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Section 4.02 are not satisfied,
to make loans (any such loans made pursuant to this Section 2.01(c), “Protective
Advances”) (a) up to an aggregate amount not to exceed the lesser of (x)
$5,000,000 and (y) 10.00% of the Borrowing Base outstanding at any time, if the
Administrative Agent reasonably deems such Protective Advances necessary or
desirable to preserve or protect Collateral, or to enhance the collectibility or
repayment of Senior Credit Obligations; or (b) to pay any other amounts
chargeable to Loan Parties under any Loan Documents, including costs, fees and
expenses. Protective Advances shall constitute Senior Credit Obligations secured
by the Collateral and shall be entitled to all of the benefits of the Loan
Documents. Immediately upon the making of a Protective Advance, each applicable
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Administrative Agent a risk
participation in such Protective Advance in the following order (x) first, each
Tranche 2 Revolving Credit Lender shall purchase a risk participation in such
Protective Advance in an amount equal to the product of such Tranche 2 Revolving
Credit Lender’s Tranche 2 Applicable Adjusted Percentage times the principal
amount of such Protective Advance to the extent such purchase does not cause the
Tranche 2 Available Commitments to decrease below zero (a “Tranche 2 Protective
Advance Participation”) and (y) second, each Tranche 1 Revolving Credit Lender
shall purchase a risk participation in such Protective Advance in an amount
equal to the product of such Tranche 1 Revolving Credit Lender’s Tranche 1
Applicable Adjusted Percentage times the principal amount of such Protective
Advance to the extent risk participations were not purchased pursuant to the
immediately preceding clause (x) (a “Tranche 1 Protective Advance Participation”
and together with the Tranche 2 Protective Advance Participations, the
“Protective Advance Participations”). The Tranche 1 Protective Advance
Participations shall automatically convert to Tranche 2 Protective Advance
Participations at the end of each day to the extent that the Tranche 2 Available
Commitments exceed zero at the end of such day. The Supermajority Lenders may at
any time revoke the Administrative Agent’s authority to make further Protective
Advances by written notice to the Administrative Agent. Absent such revocation,
the Administrative Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive. In no event shall a Protective Advance be made
if , after giving effect thereto, (A) the sum (without duplication) of (I)
Tranche 1 Revolving Credit Exposure of all Tranche 1 Revolving Credit Lenders
plus (II) all Unpaid L/C Lender Amounts of all of the Tranche 1 Revolving Credit
Lenders plus (III) all Unpaid Swing Line Loan Amounts of all of the Tranche 1
Revolving Credit Lenders would exceed the lesser of (x) the aggregate Tranche 1
Revolving Credit Commitments and (y) the Tranche 1 Borrowing Base at such time,
(B) the Tranche 1 Revolving Credit Exposure of any Tranche 1 Revolving Credit
Lender would exceed such

-1-

--------------------------------------------------------------------------------




Tranche 1 Revolving Credit Lender’s Tranche 1 Revolving Credit Commitment, (C)
the sum of (without duplication) (I) the Tranche 2 Revolving Credit Exposure of
all Tranche 2 Revolving Credit Lenders plus (II) all Unpaid L/C Lender Amounts
of all of the Tranche 2 Revolving Credit Lenders plus (III) all Unpaid Swing
Line Loan Amounts of all of the Tranche 2 Revolving Credit Lenders would exceed
the lesser of (x) the aggregate Tranche 2 Revolving Credit Commitments and (y)
the Tranche 2 Borrowing Base at such time, (D) the Tranche 2 Revolving Credit
Exposure of any Tranche 2 Revolving Credit Lender would exceed such Tranche 2
Revolving Credit Lender’s Tranche 2 Revolving Credit Commitment or (E) the
Revolving Credit Exposure of all Revolving Credit Lenders would exceed the
lesser of (x) the aggregate Revolving Credit Commitments and (y) the Borrowing
Base at such time.
(g)    At any time that any Protective Advance is outstanding, the proceeds of
any Revolving Credit Loan or Swing Line Loan that is made shall first be applied
to the repayment of such Protective Advance upon the making of such Revolving
Credit Loan or Swing Line Loan.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(d)    Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Lead Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent (i) not later than 2:00 p.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) not later than 12:00 noon on the requested date of any Borrowing
of Base Rate Loans (but with respect to the initial Credit Extension, one
Business Day prior to the requested date of any Borrowing of Base Rate Loans);
provided, however, that if the Lead Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 2:00 p.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Lead Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Revolving Credit Lenders. Each telephonic notice by
the Lead Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in an amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Lead
Borrower is requesting a Tranche 1 Revolving Credit Borrowing, a Tranche 2
Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Loan in a Committed Loan Notice or if the Lead Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans as a Tranche 2 Revolving Credit Loan to the extent of the aggregate
Tranche 2 Revolving Credit

-2-

--------------------------------------------------------------------------------




Commitments and then as a Tranche 1 Revolving Credit Loan. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Lead Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.
(e)    Notwithstanding the provisions of Section 2.03(c), the Lead Borrower
shall not request, and the Tranche 1 Lenders shall be under no obligation to
fund, any Tranche 1 Revolving Credit Loan if, after giving effect thereto, the
amount of the Tranche 2 Available Commitments would be greater than zero. If any
Tranche 2 Loan is prepaid in whole or part pursuant to Section 2.05, any Loans
to the Lead Borrower thereafter requested shall be Tranche 2 Revolving Credit
Loans for so long as the Tranche 2 Available Commitments would be greater than
zero after giving effect thereto.
(f)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify (x) each Tranche 1 Revolving Credit Lender, in the case of
a Committed Loan Notice with respect to Tranche 1 Revolving Credit Loans, of the
amount of its Tranche 1 Applicable Percentage under the Tranche 1 Revolving
Credit Facility of the applicable Tranche 1 Revolving Credit Loans and (y) each
Tranche 2 Revolving Credit Lender, in the case of a Committed Loan Notice with
respect to Tranche 2 Revolving Credit Loans, of the amount of its Tranche 2
Applicable Percentage under the Tranche 2 Revolving Credit Facility of the
applicable Tranche 2 Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Lead Borrower, the Administrative
Agent shall notify each applicable Revolving Credit Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of (a) a Tranche 1 Revolving Credit Borrowing, each Tranche 1 Revolving
Credit Lender shall make the amount of its Loan available to the Administrative
Agent and (b) a Tranche 2 Revolving Credit Borrowing, each Tranche 2 Revolving
Credit Lender shall make the amount of its Loan available to the Administrative
Agent, in each case in immediately available funds at the Administrative Agent’s
Office in Dollars not later than 1:00 p.m., on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Lead Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Lead Borrower on
the books of Citibank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Lead Borrower;
provided, however, that if, on the date a Committed Loan Notice with respect to
a Tranche 1 Revolving Credit Loan or Tranche 2 Revolving Credit Loan is given by
the Lead Borrower, there are L/C Borrowings outstanding, then the proceeds
thereof shall be applied to the payment in full of any Tranche 1 L/C Borrowing
and Tranche 2 L/C Borrowing, respectively and second, shall be made available to
the Lead Borrower as provided above.
(g)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(h)    The Administrative Agent shall promptly notify the Lead Borrower and the
Revolving Credit Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Lead Borrower and the Revolving Credit Lenders of any change in Administrative

-1-

--------------------------------------------------------------------------------




Agent’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(i)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than nine (9)
Interest Periods in effect in respect of any Revolving Credit Loans.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Lead Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) (I) the Tranche 1 Revolving Credit Lenders severally agree to
participate in Letters of Credit until the Tranche 1 Available Commitments are
zero and the Tranche 2 Revolving Credit Lenders severally agree to participate
in the remaining amount of such Letters of Credit, in each case issued for the
account of the Lead Borrower or its Subsidiaries and any drawings thereunder
(pro rata in accordance with the Applicable Adjusted Percentage of such
Revolving Credit Lenders); provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (A) the sum of (without
duplication) (I) the Tranche 1 Revolving Credit Exposure of all Tranche 1
Revolving Credit Lenders plus (II) all Unpaid L/C Lender Amounts of all of the
Tranche 1 Revolving Credit Lenders plus (III) all Unpaid Swing Line Loan Amounts
of all of the Tranche 1 Revolving Credit Lenders shall not exceed the lesser of
(x) the aggregate Tranche 1 Revolving Credit Commitments and (y) the Tranche 1
Borrowing Base at such time, (B) the Tranche 1 Revolving Credit Exposure of any
Tranche 1 Revolving Credit Lender shall not exceed such Tranche 1 Revolving
Credit Lender’s Tranche 1 Revolving Credit Commitment, (C) the sum of (without
duplication) (I) the Tranche 2 Revolving Credit Exposure of all Tranche 2
Revolving Credit Lenders plus (II) all Unpaid L/C Lender Amounts of all of the
Tranche 2 Revolving Credit Lenders plus (III) all Unpaid Swing Line Loan Amounts
of all of the Tranche 2 Revolving Credit Lenders shall not exceed the lesser of
(x) the aggregate Tranche 2 Revolving Credit Commitments and (y) the Tranche 2
Borrowing Base at such time, (D) the Tranche 2 Revolving Credit Exposure of any
Tranche 2 Revolving Credit Lender shall not exceed such Tranche 2 Revolving
Credit Lender’s Tranche 2 Revolving Credit Commitment, (E) the Revolving Credit
Exposure of all Revolving Credit Lenders shall not exceed the lesser of (x) the
aggregate Revolving Credit Commitments and (y) the Borrowing Base at such time,
(F) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (G) the Outstanding Amount of the L/C Obligations issued by
Citibank, N.A. shall not exceed the Citibank L/C Sublimit. Each request by the
Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Lead Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, the Lead Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Lead Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit

-2-

--------------------------------------------------------------------------------




shall be deemed to have been issued pursuant hereto as Letters of Credit, and
from and after the Closing Date shall be subject to and governed by the terms
and conditions hereof, with participations therein being allocated on the
Closing Date in the order they would be if such Letters of Credit were issued
thereafter (and it being understood that as of the Closing Date, there shall be
an aggregate amount of $7,500,000 Tranche 2 L/C Participations and $705,707
Tranche 1 L/C Participations in respect of the Existing Letters of Credit, and
an additional $2,500,000 of Tranche 1 L/C Participations in respect of a Letter
of Credit to be issued on the Closing Date).
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
(excluding Defaulting Lenders) and such L/C Issuer have approved such expiry
date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law, but if not having the
force of law, then being one with which the L/C Issuer would customarily comply)
from any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$25,000, in the case of a commercial Letter of Credit, or $100,000, in the case
of a standby Letter of Credit;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the applicable L/C Issuer has entered into
satisfactory arrangements with the Lead Borrower or such Revolving Credit Lender
to eliminate such L/C Issuer’s risk with respect to such Revolving Credit
Lender.

-1-

--------------------------------------------------------------------------------




(iv)    The applicable L/C Issuer shall not amend any Letter of Credit if such
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.
(v)    The applicable L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(v)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Lead Borrower. Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the applicable L/C Issuer may reasonably require. Additionally, the Lead
Borrower shall furnish to the applicable L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the applicable
L/C Issuer or the Administrative Agent may reasonably require.
(vi)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Lead Borrower and, if not, the applicable L/C
Issuer will provide the Administrative Agent with a copy

-2-

--------------------------------------------------------------------------------




thereof. Unless the applicable L/C Issuer has received written notice from any
Revolving Credit Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Lead Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices. Such
L/C Issuer shall issue any such Letters of Credit for the account of the Lead
Borrower (or the applicable Subsidiary) or enter into the applicable amendments,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance or increase of each
Letter of Credit in accordance with the above restrictions (including Section
2.03(a)(i) and the proviso thereto), each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in the
following order (x) first, each Tranche 1 Revolving Credit Lender shall purchase
a risk participation in such Letter of Credit (or, in the case of an increase of
a Letter of Credit, in the amount so increased) in an amount equal to the
product of such Tranche 1 Revolving Credit Lender’s Tranche 1 Applicable
Adjusted Percentage times the amount of such Letter of Credit (or, in the case
of an increase to a Letter of Credit, the amount of such increase) to the extent
such purchase does not cause the Tranche 1 Available Commitments to decrease
below zero (a “Tranche 1 L/C Participation”) and (y) second, each Tranche 2
Revolving Credit Lender shall purchase a risk participation in such Letter of
Credit (or, in the case of an increase of a Letter of Credit, in the amount so
increased) in an amount equal to the product of such Tranche 2 Revolving Credit
Lender’s Tranche 2 Applicable Adjusted Percentage times the amount of such
Letter of Credit (or, in the case of an increase to a Letter of Credit, the
amount of such increase) to the extent risk participations were not purchased
pursuant to the immediately preceding clause (x) (a “Tranche 2 L/C
Participation” and together with the Tranche 1 L/C Participations, the “L/C
Participations”). The renewal or extension of any Letter of Credit in accordance
with the provisions of this Section 2.03 shall not relieve any Revolving Credit
Lender of its L/C Participations therein; provided that the Tranche 2 L/C
Participations shall automatically convert to Tranche 1 L/C Participations at
the end of each day to the extent that the Tranche 1 Available Commitments
exceed zero at the end of such day.
(vii)    If the Lead Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree that a Letter of Credit shall automatically be extended for one or more
additional successive periods not to exceed twelve months each, unless the
applicable L/C Issuer, in its sole and absolute discretion, elects not to extend
for any such additional periods (each, an “Auto-Extension Letter of Credit”).
Unless otherwise directed by the applicable L/C Issuer, the Lead Borrower shall
not be required to make a specific request to the applicable L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no L/C Issuer shall permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any

-3-

--------------------------------------------------------------------------------




Revolving Credit Lender or the Lead Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the applicable L/C Issuer not to permit such extension.
(viii)    Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Lead
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Lead Borrower and the Administrative Agent thereof. Not later than the later
of (A) 11:00 a.m. on the date of any payment by the applicable L/C Issuer under
a Letter of Credit (each such date, an “Honor Date”) or (B) 11:00 a.m. on the
Business Day immediately following the date that notice is given pursuant to the
immediately preceding sentence, the Lead Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing (a “Drawing”). If the Lead Borrower fails to so reimburse the applicable
L/C Issuer by such time, such L/C Issuer shall notify the Administrative Agent
who shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s (x) Tranche 2 Applicable Adjusted Percentage
of all Tranche 2 L/C Participations outstanding at such time (such Tranche 2
Revolving Credit Lender’s “Tranche 2 L/C Reimbursement Percentage”) and (y)
Tranche 1 Applicable Adjusted Percentage of all Tranche 1 L/C Participations
outstanding at such time (such Tranche 1 Revolving Credit Lender’s “Tranche 1
L/C Reimbursement Percentage”). In such event, the Lead Borrower shall be deemed
to have requested a Revolving Credit Borrowing of Base Rate Loans (as a Tranche
2 Revolving Credit Borrowing to the extent the Tranche 2 Available Commitments
would not be less than zero after giving effect thereto and as a Tranche 1
Revolving Credit Borrowing thereafter) to be disbursed on the Honor Date in an
aggregate amount equal to the Unreimbursed Amount, without regard to the minimum
and multiples specified in Section 2.02 for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Tranche 1
Available Commitments and Tranche 2 Available Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. If an L/C Issuer
shall make any Drawing, then, unless a Borrower shall have reimbursed such
Drawing in full on the date such Drawing is made, the unpaid amount thereof
shall bear interest payable on demand, for each day from and including the date
such Drawing is made to and including the Honor Date, at the interest rate then
in effect for Tranche 2 Base Rate Loans to the extent the Tranche 2 Available
Commitments would not be less than zero if such Drawing were a Tranche 2 Base
Rate Loan and at the rate then in effect for Tranche 1 Base Rate Loans
thereafter, and thereafter, at the rate per annum determined pursuant to
Section 2.08(b) for Tranche 2 Base Rate Loans or Tranche 1 Base Rate Loans, as
the case may be, until (but excluding) the date that Borrowers reimburse such
Drawing. Interest accrued pursuant to the immediately preceding sentence shall
be for the account of the applicable L/C Issuer, except that interest accrued on
and after the date of payment by any Revolving Credit Lender pursuant to

-4-

--------------------------------------------------------------------------------




Section 2.03(c)(ii) or (iii) to reimburse the applicable L/C Issuer shall be for
the account of such Revolving Credit Lender to the extent of such payment.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the applicable L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Tranche 1 L/C Reimbursement Percentage and its Tranche 2 L/C
Reimbursement Percentage (if any) of the Unreimbursed Amount not later than 1:00
p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each such
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Revolving Credit Loan that is a Base Rate Loan (as a Tranche 2 Revolving
Credit Loan to the extent the Tranche 2 Available Commitments of such Tranche 2
Revolving Credit Lender would not be less than zero after giving effect thereto
and as a Tranche 1 Revolving Credit Loan thereafter) to the Lead Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Lead Borrower
shall be deemed to have incurred from the applicable L/C Issuer (x) to the
extent the Tranche 2 Available Commitments would not be less than zero (after
giving effect to the decrease in the Tranche 2 Available Commitments referred to
later in this clause), an extension of credit in the amount of such L/C
Participations (a “Tranche 2 L/C Borrowing”), which shall decrease the Tranche 2
Available Commitments by the amount of such Tranche 2 L/C Borrowing and (y)
after the Tranche 2 Available Commitments are zero, an extension of credit in
the remaining amount of such L/C Participations (a “Tranche 1 L/C Borrowing”;
the Tranche 1 L/C Borrowings and the Tranche 1 L/C Borrowings are collectively
referred to as the “L/C Borrowings”), which shall decrease the Tranche 1
Available Commitments by the amount of such Tranche 1 L/C Borrowing, in each
case to the extent the Unreimbursed Amount that is not so refinanced, which L/C
Borrowings shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate for Tranche 2 Base Rate Loans in the case of
Tranche 2 L/C Borrowings and Tranche 1 Base Rate Loans in the case of Tranche 1
L/C Borrowings. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its Tranche 1 L/C
Participation and Tranche 2 L/C Participation, as the case may be, in such L/C
Borrowing in satisfaction of its participation obligation under this Section
2.03 and shall constitute an L/C Advance from such Revolving Credit Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Applicable Adjusted Percentage of such amount
shall be solely for the account of such L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or fund L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Credit Lender may have against the applicable L/C Issuer, the
Lead Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance

-5-

--------------------------------------------------------------------------------




of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to Section
2.03(c)(ii) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Lead Borrower of a Committed Loan Notice). No such funding of an
L/C Advance or Revolving Credit Loan shall relieve or otherwise impair the
obligation of the Lead Borrower to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii) (an “Unpaid
L/C Lender Amount”), the applicable L/C Issuer shall be entitled to recover from
such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such Unpaid L/C Lender Amount with interest thereon for the period from
the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such Unpaid L/C Lender Amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Revolving Credit Lender’s Tranche 1 Revolving
Credit Loan, in the case of Tranche 1 L/C Participations, or Tranche 2 Revolving
Credit Loan, in the case of Tranche 2 L/C Participations, included in the
relevant Borrowing or L/C Advance, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s funding of its L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
such L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Lead Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Credit Lender
in the same proportion as to which such Revolving Credit Lender funded such
Unreimbursed Amount in the same funds as those received by the Administrative
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer (a) to the extent such payment related to a Drawing
under a Letter of Credit covered by Tranche 1 L/C Participations, Tranche 1
Applicable Adjusted Percentage thereof and (b) to the extent such payment
related to a Drawing under a Letter of Credit covered by Tranche 2 L/C
Participations, Tranche 2 Applicable Adjusted Percentage thereof, in each case
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Revolving Credit Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the

-6-

--------------------------------------------------------------------------------




Revolving Credit Lenders under this clause (ii) shall survive the payment in
full of the Senior Credit Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Lead Borrower to reimburse
each L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Lead Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Lead Borrower or any
of its Subsidiaries; provided that the Lead Borrower shall not be obligated to
reimburse the applicable L/C Issuer for any wrongful payment made by such L/C
Issuer as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such L/C Issuer.
The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the applicable L/C Issuer.
(f)    Role of L/C Issuers. Each Revolving Credit Lender and the Lead Borrower
agree that, in paying any drawing under a Letter of Credit, no L/C Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Revolving Credit Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders; (ii) any action taken or

-7-

--------------------------------------------------------------------------------




omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Lead Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Lead Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrowers which the Lead Borrower proves were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, any L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Lead Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 8.02(iii) set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 8.02(iii), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the applicable L/C
Issuer and the Revolving Credit Lenders with L/C Participations, as collateral
for the applicable L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such L/C Issuer (which documents are hereby consented
to by the Revolving Credit Lenders with L/C Participations). Derivatives of such
term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of each L/C Issuer and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Citibank. If at
any time the Administrative Agent reasonably determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all such L/C Obligations, the Lead Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of such funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Lead Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published

-8-

--------------------------------------------------------------------------------




by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
(i)    Letter of Credit Fees. The Lead Borrower shall pay to the Administrative
Agent for the account of each Tranche 1 Revolving Credit Lender in accordance
with the proportion its Tranche 1 L/C Participations represent of all amounts
available to be drawn under all Letters of Credit a Letter of Credit fee (the
“Tranche 1 Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. The Lead Borrower shall pay to the Administrative Agent for the
account of each Tranche 2 Revolving Credit Lender in accordance with the
proportion its Tranche 2 L/C Participations represent of all amounts available
to be drawn under all Letters of Credit a Letter of Credit fee (the “Tranche 2
Letter of Credit Fee” and together with the Tranche 1 Letter of Credit Fee, the
“Letter of Credit Fees”) for each Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate. For the avoidance of
doubt, all Letter of Credit Fees attributable to periods prior to the
Restatement Date shall accrue at the rate in effect prior to the Restatement
Date.
(j)    Fronting Fee and Documentary and Processing Charges to L/C Issuers. The
Lead Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to 0.25%, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Lead Borrower shall pay directly to each L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Lead Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Lead Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Lead
Borrower, and that the Lead Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

-9-

--------------------------------------------------------------------------------




(m)    Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and such L/C
Issuer shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such L/C Issuer funds any
L/C Participation, the date and amount of such L/C Participation and (iv) on any
Business Day on which the Lead Borrower fails to reimburse an L/C Participation
required to be reimbursed to such L/C Issuer on such day, the date and amount of
such failure.
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole and absolute discretion and in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, make loans
(each such loan, a “Swing Line Loan”) to the Lead Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Loan Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Adjusted Percentage of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Tranche 1 Revolving Credit Commitment and Tranche 2
Revolving Credit Commitment; provided, however, that after giving effect to the
making of any Swing Line Loan (other than Protective Advances) (A) the sum
(without duplication) of (I) Tranche 1 Revolving Credit Exposure of all Tranche
1 Revolving Credit Lenders plus (II) all Unpaid L/C Lender Amounts of all of the
Tranche 1 Revolving Credit Lenders plus (III) all Unpaid Swing Line Loan Amounts
of all of the Tranche 1 Revolving Credit Lenders shall not exceed the lesser of
(x) the aggregate Tranche 1 Revolving Credit Commitments and (y) the Tranche 1
Borrowing Base at such time, (B) the Tranche 1 Revolving Credit Exposure of any
Tranche 1 Revolving Credit Lender shall not exceed such Tranche 1 Revolving
Credit Lender’s Tranche 1 Revolving Credit Commitment, (C) the sum of (without
duplication) (I) the Tranche 2 Revolving Credit Exposure of all Tranche 2
Revolving Credit Lenders plus (II) all Unpaid L/C Lender Amounts of all of the
Tranche 2 Revolving Credit Lenders plus (III) all Unpaid Swing Line Loan Amounts
of all of the Tranche 2 Revolving Credit Lenders shall not exceed the lesser of
(x) the aggregate Tranche 2 Revolving Credit Commitments and (y) the Tranche 2
Borrowing Base at such time, (D) the Tranche 2 Revolving Credit Exposure of any
Tranche 2 Revolving Credit Lender shall not exceed such Tranche 2 Revolving
Credit Lender’s Tranche 2 Revolving Credit Commitment and (E) the Revolving
Credit Exposure of all Revolving Credit Lenders shall not exceed the lesser of
(x) the aggregate Revolving Credit Commitments and (y) the Borrowing Base at
such time; provided, further, that the Lead Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the Lead
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender risk
participations in such Swing Line Loan as Tranche 1 Swing Line Participations
and Tranche 2 Swing Line Participations in the manner set forth in Section
2.04(b).

-10-

--------------------------------------------------------------------------------




(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. If the Swing Line
Lender determines, acting in its sole and absolute discretion, that it shall
make such requested Swing Line Loan to the Lead Borrower in accordance with the
Swing Line Loan Notice, and unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, (I) the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice make a Swing
Line Loan, in the requested amount and (II) each Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in the
following order (x) first, each Tranche 2 Revolving Credit Lender shall purchase
a risk participation in such Swing Line Loan in an amount equal to the product
of such Tranche 2 Revolving Credit Lender’s Tranche 2 Applicable Adjusted
Percentage times the principal amount of such Swing Line Loan to the extent such
purchase does not cause the Tranche 2 Available Commitments to decrease below
zero (a “Tranche 2 Swing Line Participation”) and (y) second, each Tranche 1
Revolving Credit Lender shall purchase a risk participation in such Swing Line
Loan in an amount equal to the product of such Tranche 1 Revolving Credit
Lender’s Tranche 1 Applicable Adjusted Percentage times the principal amount of
such Swing Line Loan to the extent risk participations were not purchased
pursuant to the immediately preceding clause (x) (a “Tranche 1 Swing Line
Participation” and together with the Tranche 2 Swing Line Participations, the
“Swing Line Participations”). The Tranche 1 Swing Line Participations shall
automatically convert to Tranche 2 Swing Line Participations at the end of each
day to the extent that the Tranche 2 Available Commitments exceed zero at the
end of such day.
(c)    Refinancing of Swing Line Loans.
(iii)    The Swing Line Lender at any time (but no less frequently than once a
week) in its sole and absolute discretion may request, on behalf of the Lead
Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), (x) that each Tranche 1 Revolving Credit Lender make a
Base Rate Loan as a Tranche 1 Revolving Credit Loan and (y) that each Tranche 2
Revolving Credit Lender make a Base Rate Loan as a Tranche 2 Revolving Credit
Loan, in each such case in an amount equal to (I) such Tranche 1 Revolving
Credit Lender’s Tranche 1 Applicable Adjusted Percentage of the amount of all
Tranche 1 Swing Line Participations then outstanding (such Tranche 1 Revolving
Credit Lender’s “Tranche 1 Swing Line Reimbursement Percentage”) and (II) such
Tranche 2 Revolving Credit Lender’s Tranche 2 Applicable Adjusted Percentage of
the amount of all Tranche 2 Swing Line Participations then outstanding (such
Tranche 2 Revolving Credit Lender’s “Tranche 2 Swing Line Reimbursement
Percentage”). Each such request shall be made in writing (which written

-1-

--------------------------------------------------------------------------------




request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility,
the unutilized portion of the Tranche 1 Revolving Credit Commitments, the
unutilized portion of the Tranche 2 Revolving Credit Commitments, and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Lead Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each (A) Tranche 1 Revolving
Credit Lender shall make available to the Administrative Agent an amount equal
to its Tranche 1 Swing Line Reimbursement Percentage of the amount specified in
such Committed Loan Notice and (B) Tranche 2 Revolving Credit Lender shall make
available to the Administrative Agent an amount equal to its Tranche 2 Swing
Line Reimbursement Percentage of the amount specified in such Committed Loan
Notice, in each case in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each such Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Lead Borrower in such
amount, as a Tranche 1 Revolving Credit Loan, in the case of Tranche 1 Swing
Line Participations, and as a Tranche 2 Revolving Credit Loan, in the case of
Tranche 2 Swing Line Participations. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(iv)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that (x) each Tranche 1
Revolving Credit Lender, in the case of Tranche 1 Swing Line Participations, and
(y) each Tranche 2 Revolving Credit Lender, in the case of Tranche 2 Swing Line
Participations, fund its respective Swing Line Participation in the relevant
Swing Line Loan and each such Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such Swing Line
Participations.
(v)    If (x) any Tranche 1 Revolving Credit Lender, in the case of Tranche 1
Swing Line Participations, or (y) any Tranche 2 Revolving Credit Lender, in the
case of Tranche 2 Swing Line Participations, fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i)
(an “Unpaid Swing Line Loan Amount”), the Swing Line Lender shall be entitled to
recover from such Revolving Credit Lender (acting through the Administrative
Agent), on demand, such Unpaid Swing Line Loan Amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If any such
(x) Tranche 1 Revolving Credit Lender, in the case of Tranche 1 Swing Line
Participations or (y) Tranche 2 Revolving Credit Lender, in the case of
Tranche 2 Swing Line Participations, pays such Unpaid Swing Line Loan Amount
(with interest and fees as aforesaid), the Unpaid Swing Line Loan Amount so paid
shall constitute (x) Tranche 1 Revolving Credit Lender’s Tranche 1 Revolving
Credit Loan, in the case of Tranche 1 Swing Line Participations, or
(y) Tranche 2 Revolving Credit Lender’s Tranche 2 Revolving Credit Loan, in the
case of Tranche 2 Swing Line Participations, in each case included in the
relevant

-2-

--------------------------------------------------------------------------------




Borrowing or funded Swing Line Participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any such
Revolving Credit Lender (through the Administrative Agent) with respect to any
Unpaid Swing Line Loan Amount owing under this clause (iii) shall be conclusive
absent manifest error.
(vi)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund Swing Line Participations pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Lead Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.
(d)    Repayment of Participations.
(vi)    At any time after any (x) Tranche 1 Revolving Credit Lender, in the case
of Tranche 1 Swing Line Participations, or (y) Tranche 2 Revolving Credit
Lender, in the case of Tranche 2 Swing Line Participations, has purchased and
funded a Swing Line Participation, if the Swing Line Lender receives any payment
on account of such Swing Line Loan, the Swing Line Lender will distribute to
(x) such Tranche 1 Revolving Credit Lender, in the case of Tranche 1 Swing Line
Participations, its Tranche 1 Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender or (y) such Tranche 2 Revolving Credit
Lender, in the case of Tranche 2 Swing Line Participations, its Tranche 2
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.
(vii)    If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each (x) Tranche 1 Revolving Credit Lender, in the case of
Tranche 1 Swing Line Participations, shall pay to the Swing Line Lender its
Tranche 1 Applicable Adjusted Percentage thereof and (y) each Tranche 2
Revolving Credit Lender, in the case of Tranche 2 Swing Line Participations,
shall pay to the Swing Line Lender its Tranche 2 Applicable Adjusted Percentage
thereof, in each case on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Tranche 1 Revolving Credit Lenders and Tranche 2 Revolving Credit Lenders
under this clause shall survive the payment in full of the Senior Credit
Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Lead Borrower for interest on the Swing Line
Loans. Until (x) each Tranche 1 Revolving Credit Lender, in the case of
Tranche 1 Swing Line Participations, funds its Base Rate Loan as a Tranche 1
Revolving Credit Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Credit Lender’s Applicable Percentage of any Tranche 1
Swing Line Participation, or (y) each Tranche 2 Revolving Credit Lender, in the
case of Tranche 2 Swing Line Participations, funds its Base Rate Loan as a
Tranche 2 Revolving Credit Loan or risk participation pursuant to this Section
2.04 to refinance such Revolving Credit Lender’s Applicable Percentage of any
Tranche 2 Swing Line

-3-

--------------------------------------------------------------------------------




Participation, interest in respect of such Tranche 1 Applicable Percentage or
Tranche 2 Applicable Percentage shall be solely for the account of the Swing
Line Lender.
(f)    Payments Directly to Swing Line Lender. The Lead Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender. At any time a Swing Line Loan is outstanding and the
Lead Borrower requests a Revolving Credit Borrowing, the Administrative Agent
may require the Lead Borrower to (i) utilize a portion of the requested
Revolving Credit Borrowing in an amount of such outstanding Swing Line Loan to
repay such Swing Line Loan or (ii) at the Lead Borrower’s option, but subject to
compliance with Section 2.01, to increase the amount of the requested Revolving
Credit Borrowing by up to an amount of such outstanding Swing Line Loan and
utilize such increase to repay such Swing Line Loan. The Administrative Agent
shall apply the relevant portion of the requested Revolving Credit Borrowing to
repayment of such Swing Line Loan as specified above.
Section 2.05    Prepayments.
(a)    Optional.
(vii)    Subject to the last sentence of this Section 2.05(a)(i) and subject to
Section 2.05(a)(iii), the Borrowers may, upon notice by the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that: (A) such notice must be received by the Administrative Agent not later
than 2:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Loans to be prepaid, the
character of Loans to be prepaid (as Tranche 1 Revolving Credit Loans or Tranche
2 Revolving Credit Loans) and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly (x)
notify each Tranche 1 Revolving Credit Lender, in the case of Tranche 1
Revolving Credit Loans of its receipt of each such notice and of the amount of
such Tranche 1 Revolving Credit Lender’s ratable portion of such prepayment
(based on such Tranche 1 Revolving Credit Lender’s Tranche 1 Applicable
Percentage in respect of the Tranche 1 Revolving Credit Facility) and (y) notify
each Tranche 2 Revolving Credit Lender, in the case of Tranche 2 Revolving
Credit Loans of its receipt of each such notice and of the amount of such
Tranche 2 Revolving Credit Lender’s ratable portion of such prepayment (based on
such Tranche 2 Revolving Credit Lender’s Tranche 2 Applicable Percentage in
respect of the Tranche 2 Revolving Credit Facility). Each such notice shall be
revocable subject to Section 3.05. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.
(viii)    Subject to Section 2.05(a)(iii), the Borrowers may, upon notice by the
Lead Borrower to the Swing Line Lender (with a copy to the Administrative
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment and (B) any such prepayment shall be in
a minimum principal amount of $100,000. Each such notice shall specify

-4-

--------------------------------------------------------------------------------




the date and amount of such prepayment. Each such notice shall be revocable
subject to Section 3.05.
(ix)    Notwithstanding the provisions of Section 2.05(a) which permit voluntary
prepayments of the Loans, except as provided in Section 2.05(b), only if all
Tranche 1 Revolving Credit Loans and Swing Line Loans (to the extent there are
any Tranche 1 Swing Line Participations in such Swing Line Loans) are repaid in
full may the Borrowers prepay amounts owed with respect to the Tranche 2
Revolving Credit Loans or Swing Line Loans (to the extent there are any Tranche
2 Swing Line Participations in such Swing Line Loans); provided, however, that
any such prepayment shall not reduce or terminate the Revolving Credit
Commitments. In addition, the Borrowers may also repay Loans as required upon
any reduction or termination of the Tranche 2 Revolving Credit Commitments in
accordance with the provisions hereof.
(b)    Mandatory.
(vii)    Excess Outstandings. If for any reason (1) the Tranche 1 Revolving
Credit Exposure of all Tranche 1 Revolving Credit Lenders at any time exceeds
the lesser of (x) the aggregate Tranche 1 Revolving Credit Commitments and (y)
the Tranche 1 Borrowing Base at such time (except as a result of Protective
Advances permitted under Section 2.01(c)) or (2) the Tranche 2 Revolving Credit
Exposure of all Tranche 2 Revolving Credit Lenders at any time exceeds the
lesser of (x) the aggregate Tranche 2 Revolving Credit Commitments and (y) the
Tranche 2 Borrowing Base at such time (except as a result of Protective Advances
permitted under Section 2.01(c)), then the Borrowers shall promptly prepay
Loans, L/C Borrowings and L/C Advances and Cash Collateralize the L/C
Obligations (other than L/C Borrowings) in the order of priority set forth below
in Section 2.05(b)(ii) (it being understood that the L/C Obligations (other than
L/C Borrowings) will not be deemed to be outstanding for the purposes of this
Section 2.05(b)(i) to the extent they are Cash Collateralized).
(viii)    Application to Revolving Credit Facility. Subject to Section 2.12(b),
prepayments of the Revolving Credit Facility made pursuant to Section 2.05(b)(i)
first, shall be applied ratably to pay accrued and unpaid interest in respect of
the outstanding (A) Tranche 1 L/C Borrowings, (B) Swing Line Loans (to the
extent there are any Tranche 1 Swing Line Participations in such Swing Line
Loans) and (C) Protective Advances (to the extent there are any Tranche 1
Protective Advance Participations in such Protective Advances), in each case to
the extent such Tranche 1 L/C Borrowings, Swing Line Loans and Protective
Advances are required to be prepaid in order to ensure any excesses referred to
in clauses (1) and (2) of Section 2.05(b)(i) are cured, second, shall be applied
ratably to prepay the principal of any outstanding (A) Tranche 1 L/C Borrowing,
(B) Swing Line Loans (to the extent there are any Tranche 1 Swing Line
Participations in such Swing Line Loans) and (C) Protective Advances (to the
extent there are any Tranche 1 Protective Advance Participations in such
Protective Advances), in each case to the extent such Tranche 1 L/C Borrowings,
Swing Line Loans and Protective Advances are required to be prepaid in order to
ensure any excesses referred to in clauses (1) and (2) of Section 2.05(b)(i) are
cured (and any Unpaid L/C Lender Amounts and Unpaid Swing Line Loan Amounts
relating to such Tranche 1 L/C Borrowings and Swing Line Loans shall be paid
ratably with the foregoing amounts referred to in this clause second), third,
shall be applied ratably to the outstanding principal of (A) Tranche 1 Revolving
Credit Loans and (B) L/C Advances owing to Tranche 1 Revolving Credit Lenders in
their capacity as such, and any accrued and unpaid interest on the foregoing, in
each case to the extent such Tranche 1 Revolving Credit Loans and

-1-

--------------------------------------------------------------------------------




L/C Advances are required to be prepaid in order to ensure any excesses referred
to in clauses (1) and (2) of Section 2.05(b)(i) are cured, fourth, shall be used
to Cash Collateralize any L/C Obligations not covered by clause first, second or
third of this Section 2.05(b)(ii) (to the extent there are any Tranche 1 L/C
Participations therein), to the extent such L/C Obligations are required to be
Cash Collateralized in order to ensure any excesses referred to in clauses (1)
and (2) of Section 2.05(b)(i) are cured, fifth, shall be applied ratably to pay
accrued and unpaid interest in respect of the outstanding (A) Tranche 2 L/C
Borrowings, (B) Swing Line Loans (to the extent there are any Tranche 2 Swing
Line Participations in such Swing Line Loans) and (C) Protective Advances (to
the extent there are any Tranche 2 Protective Advance Participations in such
Protective Advances), in each case to the extent such Tranche 2 L/C Borrowings,
Swing Line Loans and Protective Advances are required to be prepaid in order to
ensure any excesses referred to in clauses (1) and (2) of Section 2.05(b)(i) are
cured (and any Unpaid L/C Lender Amounts and Unpaid Swing Line Loan Amounts
relating to such Tranche 2 L/C Borrowings and Swing Line Loans shall be paid
ratably with the foregoing amounts referred to in this clause fifth), sixth,
shall be applied ratably to prepay the principal of any outstanding (A) Tranche
2 L/C Borrowing, (B) Swing Line Loans (to the extent there are any Tranche 2
Swing Line Participations in such Swing Line Loans) and (C) Protective Advances
(to the extent there are any Tranche 2 Protective Advance Participations in such
Protective Advances), in each case to the extent such Tranche 2 L/C Borrowings,
Swing Line Loans and Protective Advances are required to be prepaid in order to
ensure any excesses referred to in clauses (1) and (2) of Section 2.05(b)(i) are
cured, seventh, shall be applied ratably to the outstanding (A) Tranche 2
Revolving Credit Loans and (B) L/C Advances owed to Tranche 2 Revolving Credit
Lenders in their capacity as such, and any accrued and unpaid interest on the
foregoing, in each case to the extent such Tranche 2 Revolving Credit Loans and
L/C Advances are required to be prepaid in order to ensure any excesses referred
to in clauses (1) and (2) of Section 2.05(b)(i) are cured, eighth, shall be used
to Cash Collateralize any L/C Obligations not covered by this Section
2.05(b)(ii), to the extent such L/C Obligations are required to be Cash
Collateralized in order to ensure any excesses referred to in clauses (1) and
(2) of Section 2.05(b)(i) are cured, and ninth, shall be applied ratably to any
remaining outstanding Loans, to the extent such Loans are required to be prepaid
in order to ensure any excesses referred to in clauses (1) and (2) of Section
2.05(b)(i) are cured, and the amount remaining after clauses first through
ninth, if any, may be retained by the Lead Borrower for use in the ordinary
course of its business; provided that, upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from any Borrower or any
other Loan Party) to reimburse the applicable L/C Issuer or the applicable
Revolving Credit Lenders, as applicable.
Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Lead Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Tranche 1 Revolving Credit
Commitments, the Tranche 2 Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Loan Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Tranche 1 Revolving Credit
Commitments, the Tranche 2 Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Loan Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Lead Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Tranche 1
Revolving Credit Commitments if, after

-2-

--------------------------------------------------------------------------------




giving effect thereto and to any concurrent prepayments hereunder, the Tranche 1
Revolving Credit Exposure of all Tranche 1 Revolving Credit Lenders would exceed
the Tranche 1 Revolving Credit Commitments, (C) the Tranche 2 Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Tranche 2 Revolving Credit Exposure of all Tranche 2 Revolving
Credit Lenders would exceed the Tranche 2 Revolving Credit Commitments, (D) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit or the L/C Obligations held by Citibank not fully
Cash Collateralized hereunder would exceed the Citibank L/C Sublimit or (E) the
Swing Line Loan Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Loan Sublimit.
(b)    Mandatory. If, after giving effect to any reduction or termination of
Tranche 1 Revolving Credit Commitments or Tranche 2 Revolving Credit Commitments
under this Section 2.06, the Letter of Credit Sublimit or the Swing Line Loan
Sublimit exceeds the aggregate amount of the Tranche 1 Revolving Credit Facility
or Tranche 2 Revolving Credit Facility at such time, the Letter of Credit
Sublimit or the Swing Line Loan Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Loan Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Tranche 1
Revolving Credit Commitments, the Tranche 1 Revolving Credit Commitments of each
Tranche 1 Revolving Credit Lender shall be reduced by such Tranche 1 Revolving
Credit Lender’s Tranche 1 Applicable Percentage of such reduction amount. Upon
any reduction of the Tranche 2 Revolving Credit Commitments, the Tranche 2
Revolving Credit Commitments of each Tranche 2 Revolving Credit Lender shall be
reduced by such Tranche 2 Revolving Credit Lender’s Tranche 2 Applicable
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.
Section 2.07    Repayment of Loans.
(a)    Revolving Credit Loans. The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.
(b)    Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.
(c)    Protective Advances. The Borrowers shall repay each Protective Advance no
later than the Maturity Date.
Section 2.08    Interest.
(a)    Stated Interest. Subject to the provisions of Section 2.08(b): (i) each
Tranche 1 Revolving Credit Loan that is a Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to Adjusted Eurodollar Rate for such Interest Period plus
the Applicable Rate for such Eurodollar Rate Loans; (ii) each Tranche 2
Revolving Credit Loan that is a Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to Adjusted Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Eurodollar Rate Loans; (iii) each Tranche 1 Revolving
Credit Loan that

-1-

--------------------------------------------------------------------------------




is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing or conversion date at a rate per annum
equal to the greater of (A) the Base Rate plus the Applicable Rate for such Base
Rate Loan and (B) the Tranche 1 Base Rate Loan Floor Rate; (iv) each Tranche 2
Revolving Credit Loan that is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing or conversion
date at a rate per annum equal to the greater of (A) the Base Rate plus the
Applicable Rate for such Base Rate Loan and (B) the Tranche 2 Base Rate Loan
Floor Rate; and (v) each Swing Line Loan and Protective Advance shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the greater of (A) the Base Rate
plus the Applicable Rate for Base Rate Loans and Protective Advances and (B) the
Base Rate Loan Floor Rate.
(b)    Default Interest.
(i)    If any amount of principal of any Loan (other than Loans of a Defaulting
Lender) or Drawing is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
(ii)    If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods) (other than to Defaulting Lenders), whether at stated
maturity, by acceleration or otherwise, then upon the request of (x) the Tranche
1 Required Lenders, in the case of any such amount under the Tranche 1 Revolving
Credit Facility or (y) the Tranche 2 Required Lenders, in the case of any such
amount under the Tranche 2 Revolving Credit Facility, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Payments of Interest. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
(d)    Interest Prior to the Restatement Date. For the avoidance of doubt, all
interest attributable to periods prior to the Restatement Date shall bear
interest at the rate in effect prior to the Restatement Date.
Section 2.09    Fees. In addition to certain fees described in Sections 2.03(i)
and (j):
(a)    Commitment Fee. The Lead Borrower shall pay to the Administrative Agent:
(iv)    for the account of each Tranche 1 Revolving Credit Lender (other than to
any Defaulting Lender for any period during which it is a Defaulting Lender) in
accordance with its Tranche 1 Applicable Percentage, a commitment fee (the
“Tranche 1 Commitment Fee”) equal to the Applicable Fee Rate times the average
daily amount by which the aggregate amount of the Tranche 1 Revolving Credit
Commitment of such Tranche 1 Revolving Credit Lender exceeds the Tranche 1
Revolving Credit Exposure of such Tranche 1 Revolving Credit Lender (excluding

-1-

--------------------------------------------------------------------------------




when calculating such Tranche 1 Revolving Credit Exposure, the aggregate
Outstanding Amount of Tranche 1 Swing Line Participations and the aggregate
Outstanding Amount of Tranche 1 Protective Advance Participations of such
Tranche 1 Revolving Credit Lender); and
(v)    for the account of each Tranche 2 Revolving Credit Lender (other than to
any Defaulting Lender for any period during which it is a Defaulting Lender) in
accordance with its Tranche 2 Applicable Percentage, a commitment fee (the
“Tranche 2 Commitment Fee”, and together with the Tranche 1 Commitment Fee, the
“Commitment Fees”) equal to the Applicable Fee Rate times the average daily
amount by which the aggregate amount of the Tranche 2 Revolving Credit
Commitment of such Tranche 2 Revolving Credit Lender exceeds the Tranche 2
Revolving Credit Exposure of such Tranche 2 Revolving Credit Lender (excluding
when calculating such Tranche 2 Revolving Credit Exposure, the aggregate
Outstanding Amount of Tranche 2 Swing Line Participations and the aggregate
Outstanding Amount of Tranche 2 Protective Advance Participations of such
Tranche 2 Revolving Credit Lender).
The commitment fees shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fees shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect. For the avoidance of doubt, all commitment
fees attributable to periods prior to the Restatement Date shall accrue at the
rate in effect prior to the Restatement Date.
(b)    Other Fees.
(1)    The Lead Borrower shall pay to the Bookrunners and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter and the Administrative Agent Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(2)    The Lead Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate and Applicable Fee Rate.
(a)    All computations of interest for Base Rate Loans when the Base Rate is
determined by Citibank’s “prime rate” shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

-1-

--------------------------------------------------------------------------------




(b)    If, as a result of any restatement of or other adjustment to the
financial statements of any Loan Party or for any other reason, the Lead
Borrower or the Administrative Agent determine that (i) the Average Excess
Availability as calculated by the Lead Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Average Excess Availability
would have resulted in higher pricing for such period, the Lead Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuers, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Lead
Borrower under the Debtor Relief Laws, automatically and without further action
by the Administrative Agent, any Lender or any L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Lead Borrower’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Senior Credit Obligations hereunder.
Section 2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained in
good faith by the Administrative Agent and each Lender shall be prima facie
evidence absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Senior Credit Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Lead
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit, Swing Line Loans and Protective
Advances. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided for herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Subject to clause (b) below, the Administrative Agent
will promptly distribute (x) to each Tranche 1 Revolving Credit Lender, in the
case of payments with respect to the Tranche 1 Revolving Credit Facility, its

-1-

--------------------------------------------------------------------------------




Tranche 1 Applicable Percentage in respect of the Tranche 1 Revolving Credit
Facility (or other applicable share as provided herein) of such payment and (y)
to each Tranche 2 Revolving Credit Lender, in the case of payments with respect
to the Tranche 2 Revolving Credit Facility, its Tranche 2 Applicable Percentage
in respect of the Tranche 2 Revolving Credit Facility (or other applicable share
as provided herein) of such payment, in each case in like funds as received by
wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(i)    For purposes of this Agreement, “Applicable Adjusted Percentage” means,
with respect to any Revolving Credit Lender at any time, its percentage of the
Revolving Credit Facility computed as set forth in the definition of “Applicable
Percentage” but with reference only to the Revolving Credit Commitments of all
Non-Defaulting Lenders at such time. Absent the existence of one or more
Defaulting Lenders at any time of determination, the Applicable Adjusted
Percentage of each Revolving Credit Lender shall equal its Applicable
Percentage. The Applicable Adjusted Percentage of each Revolving Credit Lender
shall adjust automatically whenever a Lender Default occurs or ceases to exist.
(ii)    For purposes of this Agreement, “Tranche 1 Applicable Adjusted
Percentage” means, with respect to any Tranche 1 Revolving Credit Lender at any
time, its percentage of the Tranche 1 Revolving Credit Facility computed as set
forth in the definition of “Applicable Percentage” but with reference only to
the Tranche 1 Revolving Credit Commitments of all Non-Defaulting Lenders at such
time. Absent the existence of one or more Defaulting Lenders at any time of
determination, the Tranche 1 Applicable Adjusted Percentage of each Tranche 1
Revolving Credit Lender shall equal its Tranche 1 Applicable Percentage. The
Tranche 1 Applicable Adjusted Percentage of each Tranche 1 Revolving Credit
Lender shall adjust automatically whenever a Lender Default occurs or ceases to
exist.
(iii)    For purposes of this Agreement, “Tranche 2 Applicable Adjusted
Percentage” means, with respect to any Tranche 2 Revolving Credit Lender at any
time, its percentage of the Tranche 2 Revolving Credit Facility computed as set
forth in the definition of “Applicable Percentage” but with reference only to
the Tranche 2 Revolving Credit Commitments of all Non-Defaulting Lenders at such
time. Absent the existence of one or more Defaulting Lenders at any time of
determination, the Tranche 2 Applicable Adjusted Percentage of each Tranche 2
Revolving Credit Lender shall equal its Tranche 2 Applicable Percentage. The
Tranche 2 Applicable Adjusted Percentage of each Tranche 2 Revolving Credit
Lender shall adjust automatically whenever a Lender Default occurs or ceases to
exist.
(b)    Funding and Payments; Presumptions.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share

-1-

--------------------------------------------------------------------------------




available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Lead Borrower the amount of
such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Failed Loans. If any Revolving Credit Lender shall fail to make any Loan
(a “Failed Loan”) which such Revolving Credit Lender is otherwise obligated
hereunder to make to the Borrowers on the date of Borrowing thereof, and the
Administrative Agent shall not have received notice from the Lead Borrower or
such Lender that any condition precedent to the making of the Failed Loan has
not been satisfied, then, until such Revolving Credit Lender shall have made or
be deemed to have made (pursuant to the last sentence of this subsection
(b)(ii)) the Failed Loan in full or the Administrative Agent shall have received
notice from the Lead Borrower or such Revolving Credit Lender that any condition
precedent to the making of the Failed Loan was not satisfied at the time the
Failed Loan was to have been made, whenever the Administrative Agent shall
receive any amount from or for the account of the Borrowers on account of any
Borrowing of the Revolving Credit Loans, (i) the amount so received will, upon
receipt by the Administrative Agent, be distributed in the following order of
priority: first, to the Revolving Credit Lenders on account of the Revolving
Credit Loans made by them as part of the Borrowing that would have included the
Failed Loan had the relevant Revolving Credit Lender not failed to fund its
Failed Loan, ratably among such Revolving Credit Lenders in accordance with the
respective Revolving Credit Loans made by them as part of such Borrowing,
second, to all other Revolving Credit Loans made by the Revolving Credit Lenders
other than the Defaulting Lenders, ratably among such Revolving Credit Lenders
in accordance with the respective Revolving Credit Loans made by them, and
third, to the Revolving Credit Loans made by the Defaulting Lenders; provided,
however, that with respect to any voluntary prepayment of the Revolving Credit
Loans, unless the application of such voluntary prepayment according to the
order of payments specified above would not result in any Borrower becoming
subject to compensation requirements pursuant to Section 3.05, the Lead Borrower
may specifically designate in its prepayment notice delivered in accordance with
the terms hereof that the amount received by the Administrative Agent as the
result of such voluntary prepayment shall be applied to an outstanding Borrowing
that does not include a Failed Loan, in which case such amount shall be applied
to such prior Borrowing prior to being applied to the Borrowing that includes
the Failed Loan.

-2-

--------------------------------------------------------------------------------




(iii)    Defaulted Amounts. If any Revolving Credit Lender shall fail to make
any payment (the “Defaulted Amount”) to any Agent, any L/C Issuer, the Swing
Line Lender or any other Lender, whether on account of a Protective Advance
Participation, Swing Line Participation or L/C Participation or otherwise,
whenever the Administrative Agent shall receive any amount from or for the
account of the Borrowers for the account of such Revolving Credit Lender (other
than as described in clause (ii) of this Section 2.12(b)), the amount so
received will, upon receipt by the Administrative Agent, be distributed in the
following order of priority: first, the Agents for any Defaulted Amounts then
owing to them (other than on account of any Protective Advances), in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents, second, to the Administrative Agent (on account of any
Protective Advances), the L/C Issuers and the Swing Line Lender for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owing to such Lenders,
and third, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders. Any portion of such amount paid by the Borrowers
for the account of such Defaulting Lender remaining, after giving effect to the
amount applied by the Administrative Agent pursuant to this clause (iii), shall
be applied or held by the Administrative Agent as specified in clause (iv) of
this Section 2.12(b).
(iv)    Distribution of Certain Amounts. If any Revolving Credit Lender shall be
a Defaulting Lender that (x) does not, at any time owe a Failed Loan or a
Defaulted Amount or (y) does owe a Failed Loan but the amount received from or
for the account of the Borrowers referred to below is designated by the Lead
Borrower (in accordance with clause (ii) above) for application to a Borrowing
that does not include a Failed Loan, in each case whenever the Administrative
Agent shall receive any amount from or for the account of the Borrowers for the
account of such Defaulting Lender, the amount so received will, upon receipt by
the Administrative Agent, be held without interest by the Administrative Agent
and applied from time to time to the extent necessary to make any Revolving
Credit Loans required to be made by such Defaulting Lender and to pay any amount
payable by such Defaulting Lender hereunder and under the other Loan Documents
to any Agent, any L/C Issuer, the Swing Line Lender or any other Lender, as and
when such Revolving Credit Loans or amounts are required to be made or paid. If
the amount so held shall at any time be insufficient to make and pay all such
Revolving Credit Loans and amounts required to be made or paid at such time, the
Administrative Agent shall apply such held funds in the following order of
priority: first, to the Agents for any amounts then due and payable by such
Defaulting Lender to them hereunder (other than on account of any Protective
Advances), in their capacities as such, ratably in accordance with such
respective amounts then due and payable to the Agents, second, to the
Administrative Agent (on account of any outstanding Protective Advances) L/C
Issuers and the Swing Line Lender for any amounts then due and payable to them
hereunder, in their capacities as such, by such Defaulting Lender, ratably in
accordance with such respective amounts then due and payable to such Lenders,
and third, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders. In the event
that any Defaulting Lender ceases to be a Defaulting Lender, any funds held by
the Administrative Agent in escrow at such time with respect to such Lender
shall be distributed by the Administrative Agent to such Lender and applied by
such Lender Party to the Senior Credit Obligations owing to such Lender at such
time under this Agreement and the other Loan Documents ratably in accordance
with the respective amounts of such Senior Credit Obligations outstanding at
such time.

-3-

--------------------------------------------------------------------------------




(v)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuers hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund L/C Participations, Swing Line
Participations and Protective Advance Participations and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder (other than in
respect of Bank Product Debt), ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, (ii)
second, toward payment of principal amount of any L/C Borrowings, Swing Line
Loans and any Protective Advances ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties and (iii)
third, toward payment of principal and Bank Product Debt then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (i) Senior Credit Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its

-4-

--------------------------------------------------------------------------------




ratable share (according to the proportion of (x) the amount of such Senior
Credit Obligations due and payable to such Lender at such time to (y) the
aggregate amount of the Senior Credit Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Senior Credit Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (ii) Senior Credit Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (x) the
amount of such Senior Credit Obligations owing (but not due and payable) to such
Lender at such time to (y) the aggregate amount of the Senior Credit Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Parties at such time) of payment on account of the Senior Credit
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations, Swing Line
Loans and Protective Advances of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Senior Credit Obligations then due and payable to the Lenders or owing (but
not due and payable) to the Lenders, as the case may be, provided that:
(vi)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(vii)    the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement, (B) any payment obtained pursuant to Section
2.12(b) or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations, Swing Line Loans or Protective Advances to
any assignee or participant, other than to the Lead Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
Section 2.14    Increase in Revolving Credit Facility.
(a)    Request for Increase. Provided no Event of Default shall have occurred
and be continuing or would exist after giving effect thereto, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Lead
Borrower may from time to time, request an increase (each a “Facility Increase”)
in the Tranche 1 Revolving Credit Commitments by an amount (for all such
requests) not exceeding $20,000,000; provided that (i) any such request for a
Facility Increase shall be in a minimum amount of $5,000,000 and (ii) the Lead
Borrower may make a maximum of four (4) such requests. At the time of sending
such notice, the Lead Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). All Tranche 1 Revolving Credit Loans
made pursuant to any such Facility Increase (i) are herein referred to herein as

-1-

--------------------------------------------------------------------------------




“Tranche 1 Additional Loans” and (ii) shall be priced on a basis identical to
the existing Tranche 1 Revolving Credit Loans, Tranche 1 Swing Line
Participations and Tranche 1 Protective Advance Participations.
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Tranche 1
Revolving Credit Commitment and, if so, whether by an amount equal to, greater
than, or less than its Tranche 1 Applicable Adjusted Percentage of the requested
Facility Increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Tranche 1 Revolving Credit Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, and subject to any necessary approval of the
Administrative Agent, each L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld or delayed), the Lead Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
(d)    Effective Date and Allocations. If the Tranche 1 Revolving Credit
Commitments are increased in accordance with this Section, the Administrative
Agent and the Lead Borrower shall determine the effective date (the “Revolving
Credit Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Lead Borrower and the Lenders of
the final allocation of such increase and the Revolving Credit Increase
Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to any
Facility Increase: (i) the conditions precedent set forth in Section 4.02 shall
have been satisfied both before and after giving effect to such Facility
Increase and the Tranche 1 Additional Loans provided thereby (it being
understood that all references to “the obligation of any Lender to make a Loan
on the occasion of any Borrowing” shall be deemed to refer to the effectiveness
of the Facility Increase on the date of the initial funding of the Facility
Increase); (ii) the Maturity Date of any Facility Increase shall be coincident
with the existing Maturity Date; (iii) all fees and expenses owing in respect of
such increase to the Administrative Agent or the Lenders shall have been paid;
and (iv) the Lead Borrower shall have delivered such legal opinions and
resolutions in connection therewith as the Administrative Agent shall have
reasonably requested. The Tranche 1 Additional Loans shall be made by the
Lenders participating therein pursuant to the procedures set forth in Section
2.02.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
Section 2.15    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Loans and Letters of Credit, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Borrower shall be obligated to the Administrative Agent and each Lender on
account of Loans so made and Letters of Credit so issued as if made directly by
the Lenders to such Borrower, notwithstanding the manner by which such Loans and
Letters of Credit are recorded on the books and records of the Lead Borrower and
of any other Borrower.

-1-

--------------------------------------------------------------------------------




(b)    Each Borrower represents to the Senior Credit Parties that it is an
integral part of a consolidated enterprise, and that each Loan Party will
receive direct and indirect benefits from the availability of the joint credit
facility provided for herein, and from the ability to access the collective
credit resources of the consolidated enterprise which the Loan Parties comprise.
Each Borrower recognizes that credit available to it hereunder is in excess of
and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Senior Credit Obligations of each of the
other Borrowers as if the Borrower which is so assuming and agreeing were each
of the other Borrowers.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a Loan.
None of the Agents nor any other Senior Credit Party shall have any obligation
to see to the application of such proceeds.
(d)    The authority of the Lead Borrower to request Loans and Letters of Credit
on behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of
such authority, (ii) the subsequent appointment of a successor Lead Borrower,
which notice is signed by the respective Responsible Officers of each Borrower
and (iii) written notice from such successive Lead Borrower accepting such
appointment and acknowledging that from and after the date of such appointment,
the newly appointed Lead Borrower shall be bound by the terms hereof, and that
as used herein, the term “Lead Borrower” shall mean and include the newly
appointed Lead Borrower.
Section 2.16    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    the commitment fee pursuant to Section 2.09(a) shall cease to accrue on
the Revolving Credit Commitment of such Lender so long as it is a Defaulting
Lender (except to the extent it is payable to an L/C Issuer pursuant to clause
(b)(v) below);
(b)    if any Swing Line Loans, L/C Obligations or Protective Advance
Participations exist at the time a Lender becomes a Defaulting Lender then:
(i)    all or any part of such Swing Line Loans, L/C Obligations and Protective
Advance Participations shall be reallocated among the non-Defaulting Lenders as
follows:
(A)    all or any part of such Defaulting Lender’s Tranche 1 Swing Line
Participations, Tranche 1 L/C Participations and Tranche 1 Protective Advance
Participations shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Tranche 1 Applicable Adjusted Percentages, but
only to the extent that (1) the sum of all non-Defaulting Lenders’ Tranche 1
Revolving Credit Exposures plus such Defaulting Lender’s Tranche 1 Swing Line
Participations, Tranche 1 L/C Participations and Tranche 1 Protective Advance
Participations does not exceed the total of all non-Defaulting Lenders’ Tranche
1 Revolving Credit Commitments and (2) the sum of each non-Defaulting Lender’s
Tranche 1 Revolving Credit Exposures plus that non-Defaulting Lender’s Tranche 1
Applicable Adjusted Percentage of such Defaulting Lender’s (x) Tranche 1 Swing
Line Participations (y) Tranche 1 L/C Participations and

-1-

--------------------------------------------------------------------------------




(z) Tranche 1 Protective Advance Participations does not exceed the amount of
such non-Defaulting Lender’s Tranche 1 Revolving Credit Commitments; and
(B)    all or any part of such Defaulting Lender’s Tranche 2 Swing Line
Participations, Tranche 2 L/C Participations and Tranche 2 Protective Advance
Participations shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Tranche 2 Applicable Adjusted Percentages, but
only to the extent that (1) the sum of all non-Defaulting Lenders’ Tranche 2
Revolving Credit Exposures plus such Defaulting Lender’s Tranche 2 Swing Line
Participations, Tranche 2 L/C Participations and Tranche 2 Protective Advance
Participations does not exceed the total of all non-Defaulting Lenders’ Tranche
2 Revolving Credit Commitments and (2) the sum of each non-Defaulting Lender’s
Tranche 2 Revolving Credit Exposures plus that non-Defaulting Lender’s Tranche 2
Applicable Adjusted Percentage of such Defaulting Lender’s (x) Tranche 2 Swing
Line Participations,(y) Tranche 2 L/C Participations and (z) Tranche 2
Protective Advance Participations does not exceed the amount of such
non-Defaulting Lender’s Tranche 2 Revolving Credit Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Lead Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swing Line Participations and Protective Advance Participations and (y)
second, Cash Collateralize such Defaulting Lender’s L/C Participations (after
giving effect to any partial reallocation pursuant to clause (i) above) in a
manner reasonably satisfactory to the Administrative Agent and the L/C Issuer;
(iii)    if any portion of such Defaulting Lender’s L/C Obligations is Cash
Collateralized pursuant to clause (ii) above, the Lead Borrower shall not be
required to pay the Letter of Credit Fee with respect to such portion of such
Defaulting Lender’s L/C Obligations so long as it is Cash Collateralized;
(iv)    if any portion of such Defaulting Lender’s L/C Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
Letter of Credit Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Tranche 1 Applicable Adjusted
Percentages and Tranche 2 Applicable Adjusted Percentages, respectively; or
(v)    if any portion of such Defaulting Lender’s L/C Obligations is neither
Cash Collateralized nor reallocated pursuant to this Section 2.16(b), then,
without prejudice to any rights or remedies of any L/C Issuer or any Lender
hereunder, the Letter of Credit Fee payable with respect to such Defaulting
Lender’s L/C Obligations shall be payable to the applicable L/C Issuer until
such L/C Obligations are Cash Collateralized and/or reallocated;
(c)    In the event that the Administrative Agent, the Lead Borrower, the L/C
Issuers or the Swing Line Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swing Line Participations, L/C Participations
and Protective Advance Participations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Credit Commitment and on such
date such Lender shall purchase at par such of the Loans, Swing Line
Participations, L/C Participations and Protective Advance Participations of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Adjusted Percentage. The rights

-1-

--------------------------------------------------------------------------------




and remedies against a Defaulting Lender under this Section 2.16 are in addition
to other rights and remedies that Borrowers, the Administrative Agent, the L/C
Issuers, the Swing Line Lender and the non-Defaulting Lenders may have against
such Defaulting Lender. The arrangements permitted or required by this Section
2.16 shall be permitted under this Agreement, notwithstanding any limitation on
Liens or the pro rata sharing provisions or otherwise.
ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(j)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as reasonably determined by such
withholding agent.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding Taxes, from any payment, then (A) such
withholding agent shall withhold or make such deductions as are reasonably
determined by such withholding agent to be required by applicable Law, (B) such
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the applicable Loan Party shall be increased
as necessary so that after any required withholding or deductions have been made
(including withholding or deductions applicable to additional sums payable under
this Section) the Administrative Agent or such Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deductions been made.
(k)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(l)    Tax Indemnifications. Without limiting the provisions of subsection (a)
or (b) above, the Borrowers shall, and do hereby, jointly and severally,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 15 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable by the Administrative Agent or such Lender, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability (along with a written statement setting forth
in reasonable detail the basis and calculation of such amounts) delivered to the
Lead Borrower by a Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. If the Lead
Borrower reasonably believes that any such Indemnified Taxes or Other Taxes were
not correctly or legally asserted, the

-2-

--------------------------------------------------------------------------------




Administrative Agent and/or each affected Lender will use reasonable efforts to
cooperate with the Lead Borrower in pursuing a refund of such Indemnified Taxes
or Other Taxes so long as such efforts would not, in the sole determination of
the Administrative Agent or affected Lender, result in any additional costs,
expenses or risks or be otherwise disadvantageous to it.
(m)    Evidence of Payments. After any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Lead Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Lead Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Lead
Borrower or the Administrative Agent, as the case may be.
(n)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Lead Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Lead Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Lead Borrower
or the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Loan Party pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 3.01(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete, (iii) after the occurrence of any change in the Lender’s circumstances
requiring a change in the most recent documentation previously delivered by it
to the Lead Borrower and the Administrative Agent and (iv) from time to time
thereafter if reasonably requested by the Lead Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Lead Borrower
and the Administrative Agent if such Lender is no longer legally eligible to
provide any documentation previously provided.
(ii)    Without limiting the generality of the foregoing, if any Borrower is
resident for tax purposes in the United States:
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Lead Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to any
payments

-1-

--------------------------------------------------------------------------------




hereunder or under any other Loan Document shall deliver to the Lead Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) whichever of the following is applicable:
(1)    executed originals of Internal Revenue Service Form W-8BEN (or any
successor form thereto) claiming eligibility for benefits of an income tax
treaty to which the United States is a party;
(2)    executed originals of Internal Revenue Service Form W-8ECI (or any
successor form thereto);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J-1, J-2, J-3 or J-4 (a “Non-Bank
Certificate”), to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest payments are effectively connected income and (y) executed
originals of Internal Revenue Service Form W-8BEN;
(4)    where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Certificate of such beneficial owner(s) (provided that, if
the Foreign Lender is a partnership and not a participating Lender, the Non-Bank
Certificate(s) may be provided by the Foreign Lender on behalf of the beneficial
owner(s)); or
(5)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Lead Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.
(iii)    Notwithstanding anything to the contrary in this Section 3.01, no
Lender shall be required to deliver any documentation that it is not legally
eligible to deliver.
(o)    Treatment of Certain Refunds. Subject to the last sentence in Section
3.01(c), at no time shall the Administrative Agent or any Lender have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section, the Administrative Agent or such Lender (as
applicable) shall pay to the Lead Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Loan Parties under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Lead

-2-

--------------------------------------------------------------------------------




Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Lead Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. In
such event, the Administrative Agent or such Lender, as the case may be, shall,
at the Lead Borrower’s request, provide the Lead Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that the Administrative
Agent or such Lender may delete any information therein that it deems
confidential). This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.
(p)    Lenders. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 3.01, include any Swing Line Lender and any L/C Issuer.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon
Eurodollar Rate, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Lead Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Lead Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Lead Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

-3-

--------------------------------------------------------------------------------




Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(c)    Increased Costs Generally. If any Change in Law shall:
(viii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits with or for the account of, or credit extended or participated in by,
any Lender (or its Lending Office) or any L/C Issuer;
(ix)    subject any Lender (or its Lending Office) or L/C Issuer to any Tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
Participation Interest in a Letter of Credit or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender or L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and any Excluded Taxes);
(x)    impose on any Lender (or its Lending Office) or L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or L/C
Participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Lending Office) of making or maintaining any Eurodollar Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or any L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer by delivery of a certificate pursuant to subsection (c) of this
Section 3.04, the Borrowers will pay to such Lender or L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(d)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s
or such L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Lender or the Loans made by,
or L/C Participations held by, such Lender, or the Letters of Credit issued by
such L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, upon request by delivery of a
certificate pursuant to subsection (c) of this Section 3.04, the Borrowers will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.
(e)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
prepared in good faith setting forth the amount or amounts necessary to
compensate such Lender or L/C Issuer or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Lead Borrower shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 15 days after receipt thereof by the Lead Borrower.

-1-

--------------------------------------------------------------------------------




(f)    Delays in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender or an L/C Issuer, as the case may be,
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or an L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof);
provided, further, that the Borrowers shall not be required to compensate a
Lender or an L/C Issuer for increased costs or reductions suffered more than
nine months after such Change in Law, except that in the case of any such change
having retroactive effect such period shall be extended until nine months after
the Lender becomes aware of such change.
Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(ii)    any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(d)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender or L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or L/C Issuer, as the case may be, to any unreimbursed cost
or expense and would not otherwise be materially disadvantageous to such Lender
or L/C Issuer, as the case may be. The Lead Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or L/C Issuer in connection
with any such designation or assignment.
(e)    Replacement of Lenders. If a Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the

-2-

--------------------------------------------------------------------------------




account of any Lender pursuant to Section 3.01, the Lead Borrower may replace
such Lender in accordance with Section 10.13.
Section 3.07    Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Senior Credit Obligations hereunder and resignation of the Administrative
Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
(n)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
(i)    executed counterparts of this Agreement and each Guaranty;
(ii)    a Note executed by the Borrowers in favor of each Lender that has
requested a Note at least two Business Days in advance of the Closing Date;
(iii)    evidence that the elements of the Collateral and Guarantee Requirement
required to be satisfied on the Closing Date have been satisfied, the
Intercreditor Agreement and each Collateral Document set forth on Schedule 1.01B
required to be executed on the Closing Date as indicated on such schedule, duly
executed by each Loan Party, as applicable thereto, together with:
(A)    to the extent required under the Collateral and Guarantee Requirement,
opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent and Collateral Agent;
(B)    evidence that all other actions, searches, recordings and filings that
the Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent; and
(C)    to the extent required under the Collateral and Guarantee Requirement,
fully paid Mortgage Policies and surveys for each Mortgaged Property in form and
substance reasonably satisfactory to the Administrative Agent and Collateral
Agent;
provided that to the extent any lien search, Guarantee, Collateral or insurance
referred to in clause (vii) below (other than pledge and perfection of security
interests in Equity Interests of Domestic Subsidiaries of the Borrowers and the
Guarantors (to the extent required hereunder) and other assets with respect to
which a Lien may be perfected by the filing of a financing statement under the
UCC) is not provided on the Closing Date after

-1-

--------------------------------------------------------------------------------




the Borrowers’ use of commercially reasonable efforts to do so, the delivery of
such lien search, Guarantee, Collateral or insurance referred to in clause (vii)
below shall not constitute a condition precedent to the availability of the
Revolving Credit Loans on the Closing Date but shall be required to be delivered
after the Closing Date pursuant to Section 6.13(d) or 6.18 (it being understood
and acknowledged by the Borrowers that, due to the eligibility requirements set
forth in the definitions of “Eligible Accounts” and “Eligible Inventory,” Excess
Availability may be adversely affected if the above-mentioned conditions are not
satisfied);
(iv)    (A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date, and (B) a good standing certificate from the applicable
governmental authority of each Loan Party’s jurisdiction of incorporation,
organization or formation, each dated a recent date prior to the Closing Date;
(v)    an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties, substantially in the form of Exhibit E;
(vi)    a Solvency Certificate attesting to the Solvency of the Lead Borrower
and its Restricted Subsidiaries (taken as a whole) on the Closing Date after
giving effect to the Transactions, from the chief financial officer of the
Company;
(vii)    evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and additional
insured under each insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named;
(viii)    certified copies of the Merger Agreement and the Senior Secured Notes
Documents, duly executed by the parties thereto, together with all material
agreements, instruments and other documents delivered in connection therewith as
the Administrative Agent shall reasonably request, each including certification
by a Responsible Officer of the Lead Borrower that such documents are in full
force and effect as of the Closing Date;
(ix)    a Committed Loan Notice relating to the initial Credit Extension; and
(x)    copies of a recent Lien and judgment, tax, patent and trademark searches
in each jurisdiction reasonably requested by the Collateral Agent with respect
to the Loan Parties.
(o)    All fees and expenses required to be paid hereunder, under the Fee Letter
and invoiced at least three business days prior to the Closing Date shall have
been paid in full in cash or will be paid on the Closing Date out of the initial
Credit Extension.
(p)    Prior to or simultaneously with the initial Credit Extension, (i) the
Equity Contribution shall have been funded in full to Holdings and Holdings
shall have contributed such amount to the Lead Borrower in the form of cash
equity, (ii) the Lead Borrower shall have received no less than $560,000,000 of
gross proceeds from (x) the issuance of the Senior Secured Notes in accordance
with the Senior

-1-

--------------------------------------------------------------------------------




Secured Notes Documents and (y) the Merger shall have been consummated, or shall
be consummated substantially simultaneously with the initial borrowing under the
Revolving Credit Facility, in accordance with the terms of the Merger Agreement,
without giving effect to any amendments or waivers by the Lead Borrower that are
materially adverse to the Lenders without the consent of the Arrangers, such
consent not to be unreasonably withheld, conditioned or delayed; provided that
any reduction in the purchase price of, or consideration for, the Merger shall
reduce the amount of the Senior Secured Notes on a dollar-for-dollar basis.
(q)    Concurrently with the consummation of the Merger, all of the Indebtedness
of the Company required to be repaid or refinanced in accordance with Section
4.22 of the Merger Agreement shall have been repaid or refinanced, all
commitments to extend credit pursuant to the agreements governing such
Indebtedness shall have been terminated, all Liens or other security interests
securing such Indebtedness shall have been terminated and released by the
lenders thereunder, and the Administrative Agent shall have received evidence
thereof and, after giving effect to the Transactions, Holdings and its
Subsidiaries shall have no outstanding Indebtedness other than (i) the Loans and
other Credit Extensions under the Revolving Credit Facility, (ii) the Senior
Secured Notes, (iii) Indebtedness with respect to the Factoring Agreements, (iv)
Indebtedness with respect to the Fixed Asset Loan Contract and that certain L/G
Standby L/C Issuing Agreement by and among PGI Nonwovens (China) Co. Ltd., as
borrower and Industrial and Commercial Bank of China Limited Suzhou Industrial
Park Sub-branch, as lender, (v) indebtedness remaining on and after the date of
the Merger pursuant to the Merger Agreement and (vi) other Indebtedness in an
amount not to exceed $22,500,000.
(r)    The Administrative Agent shall have received (i) the audited consolidated
balance sheets of the Company and its Subsidiaries for the three fiscal years
ended respectively January 1, 2008, January 3, 2009 and January 2, 2010, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal years of the Company and its Subsidiaries,
including the notes thereto (the “Audited Financial Statements”), (ii) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Company and its Subsidiaries for each subsequent fiscal quarter ending more
than 45 days prior to the Closing Date (which will have been reviewed by the
independent accountants for the Lead Borrower or the Company as provided in the
Statement on Auditing Standards No. 100) (the “Unaudited Financial Statements”),
(iii) unaudited monthly financing information to the extent provided to Holdings
or the Lead Borrower by the Company pursuant to the Merger Agreement or
otherwise, (iv) any Required Information (as defined in the Merger Agreement)
received by Holdings or the Lead Borrower pursuant to the Merger Agreement, and
(v) the Pro Forma Financial Statements.
(s)    The Administrative Agent shall have received at least 3 Business Days
prior to the Closing Date all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
reasonably requested at least 10 Business Days in advance of the Closing Date.
(t)    The Administrative Agent shall have received (i) a Borrowing Base
Certificate dated as of the Closing Date (but with information as of January 1,
2011) and executed by the Treasurer of the Lead Borrower, and such Borrowing
Base Certificate shall reflect an Excess Availability (after giving effect to
(without duplication) the Transactions and the Credit Extensions made on the
Closing Date) of at least $20,110,293 and (ii) evidence satisfactory to them
that Consolidated EBITDA (as defined in the Merger Agreement) for the latest
four-quarter period ending with the fiscal quarter ended October 4, 2010 is
greater than or equal to $111,000,000.

-2-

--------------------------------------------------------------------------------




(u)    Since January 2, 2010, there shall not have occurred any Closing Date
Material Adverse Effect.
Section 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (excluding a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) and of each L/C Issuer to issue, extend
or increase each Letter of Credit is subject to the following conditions
precedent:
(g)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or in the Security Agreement (except, in the case
of the initial Credit Extensions on the Closing Date, the representations and
warranties contained in Sections 5.01(i) (solely with respect to the
Subsidiaries of the Lead Borrower), 5.01(ii)(A), 5.01(iii), 5.01(iv), 5.01(v),
5.02 (other than due authorization and clauses (i) and (iii)), 5.03, 5.05, 5.06,
5.07, 5.08, 5.09, 5.10, 5.11, 5.12, 5.14, 5.18 and 5.21) and in any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(h)    Except in the case of the initial Credit Extensions on the Closing Date,
no Default or Event of Default shall exist or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.
(i)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension (or
with respect to Letters of Credit, such other notice required hereunder) in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension and that after giving effect to such Credit Extension, the lesser of
(i) the Borrowing Base and (ii) the Revolving Credit Facility shall be equal to
or exceed the Outstanding Amount of the Revolving Credit Loans, Swing Line Loans
and L/C Obligations.
Section 4.03    Conditions of Amendment and Restatement. The effectiveness of
this Agreement is subject to the satisfaction of the following conditions
precedent:
(g)    The Administrative Agent’s receipt of executed counterparts of this
Agreement by each Loan Party which shall be originals or facsimiles (followed
promptly by originals) unless otherwise specified, properly executed by a
Responsible Officer of the signing Loan Party.
(h)    The Administrative Agent’s receipt of an opinion from Simpson Thacher &
Bartlett LLP, New York counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent.
(i)    The Administrative Agent shall have received copies of UCC, United States
Patent and Trademark Office and United States Copyright Office, tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date in each of the

-3-

--------------------------------------------------------------------------------




jurisdictions set forth in Schedules 2(c) and 4 attached to the Perfection
Certificate, the results of which shall not reveal any Liens on the Collateral
covered or intended to be covered by the Collateral Documents (other than
Permitted Liens).
(j)    the Administrative Agent shall have received a completed “life-of-loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Material Real Property (and with respect to any Material Real
Property that is located within a special flood zone (y) a notice about special
flood hazard area status and flood disaster assistance duly executed by the Lead
Borrower and each other applicable Borrower or Guarantor relating thereto and
(z) evidence of insurance with respect to such Material Real Property in form
and substance reasonably satisfactory to the Administrative Agent).
(k)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or in the Security Agreement and in any other Loan
Document shall be true and correct in all material respects on and as of the
Restatement Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(l)    No Default or Event of Default shall exist.
(m)    A certificate signed by a Responsible Officer of the Lead Borrower
certifying compliance with the conditions specified in Sections 4.03(e) and (f).
(n)    All fees and expenses required to be paid hereunder, under the
Restatement Date Fee Letter and invoiced at least three Business Days prior to
the Restatement Date shall have been paid in full in cash.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Holdings and the Borrowers represent and warrant to the Agents and the Lenders
that:
Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (i) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority to (A) own or lease its assets and carry on its business and (B)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (iii) is duly qualified and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (iv) except as set forth on
Schedule 5.01 is in compliance with all Laws, orders, writs, injunctions and
orders applicable to it or to its properties, and (v) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted, except in each case referred to in clauses
(iii), (iv), or (v) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions (to the extent of such Person’s
involvement therein), are within such Loan Party’s corporate

-1-

--------------------------------------------------------------------------------




or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (iii) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (ii)(A), to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.
Section 5.03    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (i) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions, (ii) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(iii) the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or (iv) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (A) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (B) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(C) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.
Section 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws, by general principles of equity and by a covenant
of good faith and fair dealing.
Section 5.05    Financial Statements; No Material Adverse Effect.
(e)    The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of the Company
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except for (in the case of interim
statements) customary year-end adjustments and the absence of complete footnotes
and as otherwise expressly noted therein. During the period from January 2, 2010
to and including the Closing Date, except as set forth on Schedule 5.05(a),
there has been (i) no sale, transfer or other disposition by the Company or any
of its Subsidiaries of any material part of the business or property of the
Company or any of its Subsidiaries, taken as a whole and (ii) no purchase or
other acquisition by the Company or any of its Subsidiaries of any business or
property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Company and its
Subsidiaries taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Administrative Agent prior to the Closing Date.
(f)    The unaudited pro forma consolidated balance sheet of the Lead Borrower
and its Restricted Subsidiaries contained in the Unaudited Financial Statements
(the “Pro Forma Balance Sheet”)

-1-

--------------------------------------------------------------------------------




and the unaudited pro forma statement of income of the Lead Borrower and its
Restricted Subsidiaries for the four-quarter period ending as of the date of
such balance sheet (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transactions, each material acquisition by the Lead Borrower and its
Restricted Subsidiaries and the Company and its Subsidiaries, respectively,
consummated after the date of such financial statements and prior to the Closing
Date and all other transactions that would be required to be given pro forma
effect (including other adjustments consistent with the definition of “Pro Forma
Adjustment” or as otherwise agreed between the Lead Borrower and the
Administrative Agent). The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Lead Borrower to be reasonable
as of the time of preparation thereof, and, subject to the foregoing, present
fairly in all material respects on a pro forma basis the estimated financial
position of the Lead Borrower and its Restricted Subsidiaries as at the last day
for which the financial statements were delivered pursuant to Section 5.05(a)
and their estimated results of operations for the periods covered thereby,
assuming that the events specified in the preceding sentence had actually
occurred at such date or at the beginning of the periods covered thereby.
(g)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(h)    The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Lead Borrower and its Restricted Subsidiaries, copies of
which have been furnished to the Administrative Agent prior to the Closing Date
in a form reasonably satisfactory to it, have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such forecasts, it being understood
that actual results may vary from such forecasts and that such variations may be
material.
Section 5.06    Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Holdings or the Borrowers, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Borrowers or any of their respective Restricted Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.07    No Default. Neither Holdings, any Borrower nor any Subsidiary is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 5.08    Ownership of Property; Liens; Intellectual Property; Insurance.
(c)    General. Each Loan Party and each of its Restricted Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
or easements or other limited property interests in, all Real Property necessary
in the ordinary conduct of its business, free and clear of all Liens except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other interest could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
(d)    Intellectual Property. Each Loan Party and each of its Restricted
Subsidiaries owns, or has the legal right to use, all of the IP Rights
reasonably necessary for each of them to conduct its

-1-

--------------------------------------------------------------------------------




business as currently conducted except for those the failure to own or have such
legal right to use could not reasonably be expected to have a Material Adverse
Effect.
(e)    Insurance. The properties of each Loan Party and each of its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated persons engaged in the same or similar
business), with such deductibles and covering such risks as are in accordance
with normal industry practice or customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Group Company operates.
Section 5.09    Environmental Compliance.
(g)    There are no pending or, to the knowledge of Holdings or the Borrowers,
threatened claims, actions, suits, or proceedings alleging potential liability
under or violation of any applicable Environmental Law that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(h)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, there has been no Release of Hazardous
Materials by any of the Loan Parties and their Restricted Subsidiaries at, on,
under or from any location in a manner which could reasonably be expected to
give rise to liability under applicable Environmental Laws.
(i)    There are no Hazardous Materials at, on, under or migrating from any of
the properties currently or to the actual knowledge of Holdings or the Borrowers
formerly owned, leased or operated by Holdings, the Borrowers and the Restricted
Subsidiaries in amounts or concentrations which (i) constitute a violation of,
(ii) require investigation or remediation under, or (iii) could reasonably be
expected to give rise to liability under, applicable Environmental Laws, which
violations, investigations or remediations and liabilities, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
(j)    None of Holdings, the Borrowers nor any of their respective Restricted
Subsidiaries are conducting, either individually or together with other
potentially responsible parties, any investigation or remediation relating to
any actual or threatened Release, discharge or disposal of Hazardous Materials
at, on, under or from any site or location, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any applicable
Environmental Law except for such investigation or remediation that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(k)    To the actual knowledge of Holdings or the Borrowers, all Hazardous
Materials generated, used, treated, handled or stored at or transported by or on
behalf of Holdings or any of its Restricted Subsidiaries from any property
currently or formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries for off-site treatment or disposal have been treated or
disposed of in a manner which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
(l)    Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Restricted Subsidiaries has contractually assumed any liability or obligation
under any applicable Environmental Law.

-1-

--------------------------------------------------------------------------------




(m)    Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Restricted Subsidiaries and their respective businesses, operations and
properties are and have been in compliance with all applicable Environmental
Laws and have all Environmental Permits which are in full force and effect.
Section 5.10    Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect: each
Loan Party and each of its Restricted Subsidiaries has (i)  timely filed or
caused to be timely filed (taking into account applicable extensions) all
federal, state, foreign and other Tax returns and reports required to be filed,
and has timely paid or caused to be timely paid (taking into account applicable
extensions) all federal, state, foreign and other Taxes levied or imposed upon
it or its properties, income or assets (including in its capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP, (ii) made adequate accruals in
accordance with GAAP for all Taxes not yet due and payable, (iii) no current or
pending Tax audits, assessments, deficiency claims or other Tax proceedings and
(iv) never participated in any “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4.
Section 5.11    ERISA Compliance.
(g)    Except as set forth in Schedule 5.11(a) or as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in with the applicable provisions of
ERISA, the Code and other federal or state Laws.
(h)    (i) No ERISA Event has occurred during the period beginning six years
from the date on which this representation is made through the date on which
this representation is made or deemed made; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(i)    Except where noncompliance could not reasonably be expected individually
or in the aggregate to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and (ii) neither a Loan Party nor any Restricted Subsidiary have
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan. Except as could not reasonably be expected to
result in a Material Adverse Effect, the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended fiscal year of a Loan Party
or Restricted Subsidiary (based on the actuarial assumptions used for purposes
of the applicable jurisdiction’s financial reporting requirements), did not
exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.
Section 5.12    Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.12, and all of the outstanding Equity Interests in the Borrowers and the
Material Subsidiaries have been validly issued, are fully paid and

-1-

--------------------------------------------------------------------------------




nonassessable and all such Equity Interests owned by any Loan Party are owned
free and clear of all Liens except (i) those created under the Collateral
Documents, (ii) Liens permitted under Section 7.01(b) and (iii) any
nonconsensual Lien that is permitted under Section 7.01.
Section 5.13    Margin Regulations; Investment Company Act.
(d)    No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), or extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Borrowings or drawings under any
Letters of Credit will be used for any purpose that violates Regulation U.
(e)    None of Holdings, the Borrowers or any Person Controlling Holdings, the
Borrowers or any Restricted Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
Section 5.14    Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation, it
being understood that such projections may vary from actual results and that
such variances may be material.
Section 5.15    Solvency. On the Closing Date after giving effect to the
Transactions, the Lead Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
Section 5.16    Subordination of Junior Financing. The Senior Credit Obligations
are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior
Secured Financing” (or any comparable term) and “Designated Senior Debt,”
“Designated Senior Indenture,” “Designated Guaranteed Secured Debt,” or
“Designated Senior Financing” (or any comparable term) under, and as defined in,
any Junior Financing Documentation.
Section 5.17    Collateral Documents. The Collateral Documents create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien or security interest in the respective Collateral described
therein as security for the Finance Obligations to the extent that a legal,
valid, binding and enforceable Lien or security interest in such Collateral may
be created under any applicable Law of the United States of America and any
states thereof, including, without limitation, the applicable UCC, which
security interest, upon the filing of financing statements or Mortgages or the
obtaining of possession or “control,” in each case, as applicable, with respect
to the relevant Collateral as required under the applicable UCC, will constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Borrowers and each Guarantor thereunder in such Collateral, in
each case prior and superior (except as otherwise provided for in the relevant
Collateral Document or the Intercreditor Agreement) in right to any other Person
(other than Permitted Liens), in each case to the extent that a security
interest may be perfected by the filing of a financing statement under the
applicable UCC or Mortgage or by obtaining possession or “control.”

-1-

--------------------------------------------------------------------------------




Section 5.18    Labor Matters. There are no strikes against Holdings or any of
its Subsidiaries, other than any strikes that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. All
material payments due from Holdings or any of its Subsidiaries, or for which any
claim may be made against Holdings or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings and its Subsidiaries, as
applicable, to the extent required by GAAP, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.19    [Reserved].
Section 5.20    [Reserved].
Section 5.21    Anti-Terrorism Law.
(a)    No Loan Party and, to the knowledge of the Borrowers, none of their
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) or the
USA PATRIOT Act (as defined below).
(b)    No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
(i)    a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)    a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list or
similarly named by any similar foreign Governmental Authority.
(c)    No Loan Party and, to the knowledge of the Borrowers, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
ARTICLE VI

-1-

--------------------------------------------------------------------------------




AFFIRMATIVE COVENANTS
Until (i) the Revolving Credit Commitments have expired or been terminated, (ii)
the principal of and interest on each Loan and all fees and other Senior Credit
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims and the Other Liabilities) shall have been paid in full, (iii)
all Letters of Credit shall have expired or terminated (or been cash
collateralized or backstopped in a manner reasonably satisfactory to the
applicable L/C Issuer) and (iv) all L/C Obligations have been reduced to zero
(or Cash Collateralized or backstopped in a manner reasonably satisfactory to
the L/C Issuers), Holdings and the Borrowers (except in the case of the covenant
set forth in Section 6.17, which shall apply only to the Borrowers) shall, and
Holdings and the Borrowers shall cause (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) each Restricted Subsidiary to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
(i)    as soon as available, but in any event within 120 days after the end of
the fiscal year ending January 1, 2011 and within 90 days after the end of each
subsequent fiscal year of the Lead Borrower, a consolidated balance sheet of the
Lead Borrower and its Subsidiaries and, if different, the Lead Borrower and its
Restricted Subsidiaries, in each case as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year (or, in lieu of such additional
audited financial statements for the Lead Borrower and its Restricted
Subsidiaries, a reconciliation reflecting such financial information for the
Lead Borrower and its Restricted Subsidiaries, on the one hand, and the Lead
Borrower and its Subsidiaries, on the other hand), all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Grant Thornton LLP with respect to the 2010 fiscal year or any other
independent registered public accounting firm of nationally recognized standing
thereafter, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
(ii)    as soon as available, but in any event within 45 days (or, solely in the
case of the fiscal quarter ending April 2, 2011, within 75 days) after the end
of each of the first three fiscal quarters of each fiscal year of the Lead
Borrower (commencing with the fiscal quarter ending April 2, 2011), a
consolidated balance sheet of the Lead Borrower and its Subsidiaries and, if
different, the Lead Borrower and its Restricted Subsidiaries, in each case as at
the end of such fiscal quarter, and the related (A) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (B) a consolidated statement of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year (or, in lieu of such
unaudited financial statements for the Lead Borrower and its Restricted
Subsidiaries, a reconciliation reflecting such financial information for the
Lead Borrower and its Restricted Subsidiaries, on the one hand, and the Lead
Borrower and its Subsidiaries, on the other hand), all in reasonable detail and
certified by a Responsible Officer of the Lead Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Lead Borrower and its Subsidiaries
and the Lead Borrower and its Restricted Subsidiaries, as applicable, in
accordance with GAAP, subject only to normal year end adjustments and the
absence of footnotes;

-1-

--------------------------------------------------------------------------------




(iii)    as soon as available, and in any event no later than 90 days after the
end of each fiscal year of the Lead Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Lead Borrower and its Restricted Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected cash flow and
projected income and a summary of the material underlying assumptions applicable
thereto) (collectively, the “Projections”), which Projections shall in each case
be accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;
(iv)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(i) and 6.01(ii) above, statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;
(v)    on the 15th Business Day of each fiscal month (or more frequently as the
Lead Borrower may elect), a certificate in the form of Exhibit I showing the
Tranche 1 Borrowing Base and showing the Tranche 2 Borrowing Base and listing
Account Debtors that are subject to the U.S. Factoring Agreements (each such
certificate, a “Borrowing Base Certificate”) as of the close of business for the
immediately preceding fiscal month (or in the case of a voluntary delivery of a
Borrowing Base Certificate at the election of the Lead Borrower, a subsequent
date), each Borrowing Base Certificate to be certified as complete and correct
in all material respects on behalf of the Lead Borrower by a Responsible Officer
of the Lead Borrower; provided that if a Cash Dominion Event shall have occurred
and be continuing, such Borrowing Base Certificate shall be furnished on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Friday; and provided, further, that (x) after any Disposition or
Casualty Event with respect to Collateral having a fair market value in excess
of $5,000,000 and subject to the Tranche 1 Borrowing Base or Tranche 2 Borrowing
Base (other than sales of inventory in the ordinary course of business) or (y)
upon the occurrence of an Account Debtor Change, the Lead Borrower shall
promptly (and in any event prior to the next Borrowing) deliver a revised
Borrowing Base Certificate reflecting such Disposition, Casualty Event or
Account Debtor Change, as the case may be; and
(vi)    as soon as available, and in any event no later than 25 days after the
end of each fiscal month of the Lead Borrower for which the Consolidated Fixed
Charge Coverage Ratio is required to be tested pursuant to Section 6.17, an
unaudited consolidated balance sheet of the Lead Borrower and its Subsidiaries
and, if different, the Lead Borrower and its Restricted Subsidiaries, in each
case as at the end of such fiscal month, and the related (A) consolidated
statements of income or operations for such fiscal month and for the portion of
the fiscal year then ended and (B) a consolidated statement of cash flows for
the portion of the fiscal year then ended (or, in lieu of such unaudited
financial statements for the Lead Borrower and its Restricted Subsidiaries, a
reconciliation, reflecting such financial information for the Lead Borrower and
its Restricted Subsidiaries, on the one hand, and the Lead Borrower and its
Subsidiaries, on the other hand), all in reasonable detail and certified by a
Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Lead Borrower and its Subsidiaries and the Lead Borrower
and its Restricted Subsidiaries, as applicable, in accordance with GAAP, subject
only to normal year-end adjustments and the absence of footnotes.

-1-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the obligations in clauses (i) and (ii) of this
Section 6.01 may be satisfied with respect to financial information of the Lead
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Lead Borrower that holds all
of the Equity Interests of the Lead Borrower or (B) the Lead Borrower’s (or any
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and (B), (1) to the extent such information relates to a parent of the Lead
Borrower, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Lead Borrower, on the one hand, and the information relating to the Lead
Borrower and the Restricted Subsidiaries on a stand alone basis, on the other
hand and (2) to the extent such information is in lieu of information required
to be provided under Section 6.01(i), such financial statements are audited and
accompanied by a report and opinion of Grant Thornton LLP with respect to the
2010 fiscal year or any other independent registered public accounting firm of
nationally recognized standing thereafter, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(iii)    no later than five days after the delivery of the financial statements
referred to in Sections 6.01(i), (ii) and (vi), a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower (substantially
in form of Exhibit D and including, without limitation, reasonably detailed
calculations with respect to the Average Excess Availability during (x) in the
case of a delivery of financial statements referred to in Section 6.01(i) or
(ii), the fiscal quarter ended on the date of the balance sheet included in such
financial statements and (y) in the case of a delivery of financial statements
referred to in Section 6.01(vi), the fiscal month ended on the date of the
balance sheet included in such financial statements, and the Consolidated Fixed
Charge Coverage Ratio for the 12-month period ending on the balance sheet date
for relevant financial statements), including a reconciliation reflecting any
impact from the application of Section 1.03(b);
(iv)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(v)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from or material statements or material reports furnished to any
holder of debt securities of any Loan Party or of any of its Subsidiaries having
an aggregate outstanding principal amount greater than the Threshold Amount or
pursuant to the terms of any Junior Financing Documentation, in each case, so
long as the aggregate outstanding principal amount thereunder is greater than
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

-2-

--------------------------------------------------------------------------------




(vi)    together with the delivery of the financial statements pursuant to
Section 6.01(i) and each Compliance Certificate pursuant to Section 6.02(i), (A)
a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report), (B) a
description of each Disposition or Casualty Event during the last fiscal quarter
covered by such Compliance Certificate and (C) a list of Subsidiaries that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date or the date of the last such list;
(vii)    promptly following any request by a Lender or the Administrative Agent
therefor, on and after the effectiveness of the Pension Act, copies of (A) any
documents described in Section 101(k)(1) of ERISA that Holdings and any of its
ERISA Affiliates may request with respect to any Multiemployer Plan and (B) any
notices described in Section 101(l)(1) of ERISA that Holdings or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;
provided that if Holdings or any of its ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable Plan or
Multiemployer Plan, Holdings or its ERISA Affiliates shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;
(viii)    the financial and collateral reports described on Schedule 6.02(vi)
hereto, at the times set forth in such Schedule 6.02(vi);
(ix)    at least five Business Days prior to the making of any Specified
Payment, a detailed calculation of the Excess Availability and all components
thereof, and, to the extent applicable, a detailed calculation of the
Consolidated Fixed Charge Coverage Ratio calculated on a Pro Forma Basis and all
components thereof, in each case, with such supporting documentation as the
Administrative Agent may reasonably request; and
(x)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(i) or (ii) or
Section 6.02(i), (ii) or (iii) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon written
request by the Administrative Agent, the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) the Lead Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies of the Compliance Certificates required by Section
6.02(i) to the

-1-

--------------------------------------------------------------------------------




Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents and the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Holdings or the
Borrowers with any such request for delivery.
Each of Holdings and the Lead Borrower hereby acknowledges that (i) the
Administrative Agent and the Bookrunners will make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of
Holdings and the Lead Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Lead Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each of Holdings and the Lead Borrower hereby agrees that so long as
Holdings or the Lead Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that: (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Lead Borrower shall be deemed to
have authorized the Administrative Agent, the Bookrunners, the L/C Issuers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings or the Lead Borrower or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, neither
Holdings nor the Lead Borrower shall be under any obligation to mark any
Borrower Materials “PUBLIC.”
Section 6.03    Notices. Promptly after obtaining actual knowledge thereof,
notify the Administrative Agent:
(iii)    of the occurrence of any Default;
(iv)    of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including such matters arising out of or
resulting from (A) breach or non-performance of, or any default or event of
default under, a Contractual Obligation of any Loan Party or any Subsidiary, (B)
to the extent permitted by Law, any dispute, litigation, investigation or
proceeding between any Loan Party or any Subsidiary and any Governmental
Authority, (C) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws or in respect of material IP
Rights or the assertion or occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any applicable Environmental
Law or Environmental Permit, or (D) the occurrence of any ERISA Event or similar
event with respect to Foreign Plans;

-2-

--------------------------------------------------------------------------------




(v)    any casualty or other insured damage to any portion of the Collateral
subject to the Borrowing Base in excess of $5,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral subject to the Borrowing Base in excess of $5,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceedings; and
(vi)    the receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to Section 6.03(i), (ii), (iii) or (iv) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Lead Borrower has taken and proposes to take with respect thereto.
Section 6.04    Payment of Obligations. Pay, discharge or otherwise satisfy as
the same shall become due and payable, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent the failure to pay or
discharge the same could not reasonably be expected to have a Material Adverse
Effect, it being understood that neither Holdings, the Borrowers nor any of
their respective Restricted Subsidiaries shall be required to pay any such Tax
which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
Section 6.05    Preservation of Existence, Etc. (i) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (ii) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (i) and (ii), (A) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (B) pursuant to a
transaction permitted by Section 7.04 or 7.05.
Section 6.06    Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (i) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and (ii)
make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.
Section 6.07    Maintenance of Insurance.
(f)    Maintain (i) with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against in accordance with normal industry
practice or by Persons engaged in the same or similar business, of such types
and in such amounts (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as Holdings, the Borrowers and the Restricted Subsidiaries) as are
customarily carried under similar circumstances in accordance with normal
industry practice or by such other Persons and (ii) without limitation to the
foregoing, the insurance arrangements in respect of the Collateral required by
the Security Agreement.
(g)    Property coverage policies maintained with respect to any Collateral
shall be endorsed or otherwise amended to include (i) a mortgage clause
(regarding improvements to Material Real Property subject to a Mortgage) and a
lenders’ loss payable clause (regarding personal property), in form and

-1-

--------------------------------------------------------------------------------




substance reasonably satisfactory to the Agents, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent,
(ii) a provision to the effect that none of the Loan Parties, Senior Credit
Parties (in their capacity as such) or any other Affiliate of a Loan Party shall
be a co-insurer (the foregoing not being deemed to limit the amount of
self-insured retention or deductibles under such policies, which self-insured
retention or deductibles shall be consistent with business practices in effect
on the Closing Date or as otherwise determined by the Responsible Officers of
the Loan Parties acting reasonably in their business judgment), and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Senior Credit Parties. Commercial general
liability policies shall be endorsed to name the Collateral Agent as an
additional insured. Each endorsement to such casualty or liability policy
referred to in this Section 6.07(b) shall also provide that it shall not be
canceled, modified in any manner that would cause this Section 6.07 to be
violated, or not renewed (i) by reason of nonpayment of premium except upon
prior written notice thereof by the insurer to the Collateral Agent in
accordance with the terms of the applicable policy (giving the Collateral Agent
the right to cure defaults in the payment of premiums) or (ii) for any other
reason except upon prior written notice thereof by the insurer to the Collateral
Agent in accordance with the terms of the applicable policy. The Lead Borrower
shall deliver to the Collateral Agent, prior to the cancellation, modification
or non-renewal of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.
(h)    With respect to each Mortgaged Property, obtain flood insurance in such
total amounts as the Administrative Agent may from time to time reasonably
require, if at any time the area in which any improvements located on any
Mortgaged Property is designated as a “flood hazard area” in any Flood Insurance
Rate Map established by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program set forth in the Flood Disaster Protection Act of 1973, as amended from
time to time.
(i)    For the avoidance of doubt, the requirements of this Section 6.07 are
subject in all respects to the terms of the Intercreditor Agreement.
Section 6.08    Compliance with Laws. (i) Comply in all respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, other than such orders, writs,
injunctions and decrees as to which an appeal has been timely and properly taken
in good faith, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and (ii) shall have in place a
compliance program which is reasonably designed to provide internal controls
that promote adherence to, and prevent and detect material violations of, any
Requirement of Law applicable to it and which includes the implementation of
internal audits and monitoring on a regular basis to monitor compliance with the
compliance program with the Requirements of Law.
Section 6.09    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Lead Borrower or any Restricted Subsidiary, as the case may be.
Section 6.10    Inspection Rights.
(j)    Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records,

-1-

--------------------------------------------------------------------------------




and make copies thereof or abstracts therefrom (other than the records of the
board of directors of such Loan Party or such Subsidiary) and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Lead Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrowers’ expense; provided, further, that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Lead Borrower the opportunity to participate in any
discussions with the Borrowers’ independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Loan Parties or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.
(k)    In addition to the foregoing, from time to time upon the request of the
Administrative Agent, permit the Administrative Agent or professionals
(including consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent, on reasonable prior notice and during normal business
hours, to conduct appraisals and commercial finance examinations, including,
without limitation, of (i) the Borrowers’ practices in the computation of the
Borrowing Base, and (ii) the assets subject to the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. The Loan Parties shall pay the reasonable
out-of-pocket fees and expenses of the Administrative Agent or such
professionals with respect to such evaluations and appraisals, provided that (A)
the Administrative Agent may, in any 12-month period, conduct no more than (x)
two or (y) if a Cash Dominion Event has occurred at any time within the 12
months preceding the beginning of such period, three, commercial finance
examinations (provided that during the continuance of an Event of Default or
Cash Dominion Event, the Administrative Agent may cause such additional
commercial finance examinations to be completed as the Administrative Agent
reasonably determines (at the expense of the Loan Parties)) and (B) the
Administrative Agent may, in any 12-month period, conduct no more than (x) two
or (y) if a Cash Dominion Event has occurred at any time within the 12 months
preceding the beginning of such period, three, appraisals of the Loan Parties’
Inventory (provided that during the continuance of an Event of Default or Cash
Dominion Event, the Administrative Agent may cause such additional appraisals of
the Loan Parties’ Inventory to be completed as the Administrative Agent
reasonably determines (at the expense of the Loan Parties)).
Section 6.11    Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including (except to the extent otherwise provided
hereunder or under any Collateral Document or the Intercreditor Agreement):
(e)    upon the formation or acquisition of any new direct or indirect
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in

-1-

--------------------------------------------------------------------------------




accordance with Section 7.15 of any existing direct or indirect Subsidiary as a
Restricted Subsidiary, any Subsidiary becoming a Material Subsidiary or any
Subsidiary ceasing to be an Excluded Subsidiary:
(i)    within 45 days after such formation, acquisition or designation or such
longer period as the Collateral Agent or Administrative Agent may agree in its
discretion:
(A)    cause each such Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent or the Collateral Agent (as appropriate) a description of
the Material Real Properties owned by such Restricted Subsidiary in detail
reasonably satisfactory to the Administrative Agent;
(B)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement, to the extent
such Domestic Subsidiary owns assets of the type subject to the Borrowing Base,
to duly execute and deliver to the Administrative Agent a counterpart signature
page to this Agreement, whereby such Domestic Subsidiary shall agree to become a
Borrower hereunder in accordance with the terms of this Agreement;
(C)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreements, Guaranties and other security agreements and documents (including,
with respect to the Mortgages, the documents listed in Section 6.13(b)) as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent or the Collateral Agent (as appropriate) (consistent with
the Mortgages, Security Agreement, Intellectual Property Security Agreements and
other Collateral Documents in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;
(D)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Restricted Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent;
(E)    take and cause such Domestic Subsidiary and each direct or indirect
parent of such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) may be necessary in
the reasonable opinion of the Administrative Agent or the Collateral Agent (as
appropriate) to vest in the Administrative Agent or the Collateral Agent (as
appropriate) (or in any representative of the Administrative Agent or the
Collateral Agent (as appropriate) designated by it) valid Liens required by the
Collateral and Guarantee Requirement, enforceable against all third parties in
accordance with their terms, except as such enforceability may be limited by

-1-

--------------------------------------------------------------------------------




Debtor Relief Laws, and by general principles of equity (regardless of whether
enforcement is sought in equity or at law) and by an implied covenant of good
faith and fair dealing;
(ii)    within 30 days (or 45 days with respect to any Foreign Subsidiary) after
the request therefor by the Administrative Agent or the Collateral Agent (as
appropriate) (or such longer period as the Administrative Agent or the
Collateral Agent (as appropriate) may agree in its sole discretion), deliver to
the Administrative Agent or the Collateral Agent (as appropriate) a signed copy
of an opinion, addressed to the Administrative Agent or the Collateral Agent (as
appropriate) and the other Secured Parties, of counsel for the Loan Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 6.11(a) as the Administrative Agent may reasonably request; and
(iii)    as promptly as practicable after the request therefor by the Collateral
Agent, deliver to the Collateral Agent with respect to each Material Real
Property, any existing title reports, surveys or environmental assessment
reports in the possession of or under the control of Borrower;
(f)    (1) the Borrowers shall obtain the security interests and Guaranties set
forth on Schedule 1.01B on or prior to the dates corresponding to such security
interests and Guaranties set forth on Schedule 1.01B; and
(i)    after the Closing Date, promptly after the acquisition of any Material
Real Property by any Loan Party, if such Material Real Property shall not
already be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the Lead Borrower shall give notice thereof to the Administrative
Agent and promptly thereafter shall cause such Real Property to be subjected to
a Lien to the extent required by the Collateral and Guarantee Requirement and
will take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent or the Collateral
Agent to grant and perfect or record such Lien including, as applicable, the
actions referred to in Section 6.13(b);
(g)    upon the acquisition of any property by any Loan Party that is intended
to be subject to the Lien created by any of the Collateral Documents but is not
so subject, within 45 days after such acquisition, take all actions necessary to
grant and perfect a Lien on such property in favor of the Collateral Agent for
the benefit of the Secured Parties and Collateral Agent as required by the
Collateral Documents and the Borrowers shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Collateral Documents on
such after-acquired properties;
(h)    (i) prior to (x) the 30th day following the Closing Date, with respect to
U.S. Factoring Agreements in effect on the Closing Date and (y) the initial sale
of any Accounts in connection with any U.S. Factoring Agreements entered into
after the Closing Date, deliver to the Collateral Agent an agreement (a
“Factoring Intercreditor Agreement”) between the Administrative Agent and each
factor under such U.S. Factoring Agreements, duly executed by such factor,
providing for (A) Lien priorities not violative of the Loan Documents, (B) an
agreement by such factor to remit proceeds of sales of factored Accounts that
are subject to the Collateral and Guarantee Requirement directly to
Administrative Agent, (C) procedures to ensure that payments and other proceeds
of the factored Accounts under the U.S. Factoring Agreements are not commingled
with other property of the Borrowers and the Guarantors and

-2-

--------------------------------------------------------------------------------




(D) containing such other terms to which Administrative Agent may consent (such
consent not to be unreasonably withheld) and (ii) notify the Administrative
Agent in writing no later than five (5) days prior to any time when (x) Accounts
of an Account Debtor that are not already subject to a U.S. Factoring Agreement
have been made subject to a U.S. Factoring Agreement or (y) Accounts of an
Account Debtor that have been subject to a U.S. Factoring Agreement have been
removed from the transactions contemplated by such U.S. Factoring Agreement (an
event in clause (x) or (y) shall be referred to as a “Account Debtor Change”).
Section 6.12    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) comply, and
take all commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; (ii) obtain and renew all
Environmental Permits necessary for its operations and properties; and (iii) in
each case to the extent required by applicable Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address all Hazardous Materials at, on,
under or emanating from any currently or formerly owned or operated property or
facility, in accordance with the requirements of all applicable Environmental
Laws.
Section 6.13    Further Assurances and Post Closing Covenants.
(a)    Promptly upon reasonable request by the Administrative Agent (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments including any amendments or assignments thereto as the
Administrative Agent or Collateral Agent may reasonably request from time to
time in order to carry out more effectively the purposes of the Collateral
Documents as set forth therein. Without limiting the foregoing, the Loan Parties
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a regional distribution center prior to entering into such
Lease.
(b)    In the case of any Material Real Property, except to the extent otherwise
provided hereunder or under any Collateral Document or the Intercreditor
Agreement, provide the Administrative Agent with Mortgages and otherwise satisfy
the applicable Collateral and Guarantee Requirements with respect to such owned
Real Property within 60 days (or such longer period as the Administrative Agent
may agree in its sole discretion) of the acquisition of, or, if requested by the
Administrative Agent, entry into, or renewal of, a ground lease in respect of,
such Real Property in each case together with:
(vii)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary in order to create a valid and subsisting perfected Lien on the
Mortgaged Property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties and that all filing and recording taxes and fees
have been paid or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent;
(viii)    Mortgage Policies in form and substance, with endorsements (to the
extent available at commercially reasonable rates) and in amount, reasonably
acceptable to the Collateral Agent (not to exceed the value of the real
properties covered thereby), issued,

-3-

--------------------------------------------------------------------------------




coinsured and reinsured by title insurers reasonably acceptable to the
Collateral Agent, insuring the Mortgages to be valid subsisting Liens on the
Mortgaged Property described therein, free and clear of all defects and
encumbrances, subject to Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably request;
(ix)    opinions of local counsel for the Loan Parties in states in which the
Mortgaged Properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings (and such other
matters as are customarily opined upon by local counsel) in form and substance
reasonably satisfactory to the Collateral Agent; and
(x)    such other evidence that all other actions that the Collateral Agent may
reasonably deem necessary in order to create valid and subsisting Liens on the
property described in the Mortgages has been taken.
(c)    In the event of any Acquisition of assets that could constitute
Collateral or of a Person that holds assets that may constitute Collateral, in
each case, such assets shall not constitute Eligible Accounts or Eligible
Inventory until the Administrative Agent has, unless the Administrative Agent
otherwise agrees, performed a customary audit with respect to such assets;
provided that it is understood that the limitations in Section 6.10 shall not
apply to the audits performed pursuant to this Section 6.13(c).
(d)    To the extent such items have not been delivered as of the Closing Date,
within sixty (60) days after the Closing Date, unless waived or extended by the
Collateral Agent in its sole discretion, deliver to the Collateral Agent, (A)
with respect to the Mortgaged Properties listed on Schedule 6.13(d), the
following:
(ii)    duly executed and acknowledged Mortgages, financing statements and other
instruments meeting the requirements of Section 4.01(a)(iii);
(iii)    Mortgage Policies meeting the requirements of Section 4.01(a)(iii);
(iv)    evidence of payment of all applicable title insurance premiums, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
each Mortgage and issuance of the Mortgage Policies as required by Section
4.01(a)(iii);
(v)    surveys with respect to each Mortgaged Property meeting the requirements
of Section 4.01(a)(iii); and
(vi)    written opinions of local counsel in the states in which each such
Mortgaged Property is located and any related fixture filings as required by
Section 4.01(a)(iii); and
(B) the other items listed on Schedule 6.13(d) in the times set forth in such
schedule.
Section 6.14    [Reserved].

-1-

--------------------------------------------------------------------------------




Section 6.15    Collateral Administration.
(a)    Administration of Accounts.
(iv)    Records and Schedules of Accounts. Keep accurate and complete records of
its Accounts, including all payments and collections thereon, and shall submit
to the Administrative Agent sales, collection, reconciliation and other reports
in form reasonably satisfactory to the Administrative Agent, on such periodic
basis as the Administrative Agent may request. The Lead Borrower shall also
provide to the Administrative Agent, on or before the 15th Business Day of each
month, a detailed aged trial balance of all Loan Party Accounts as of the end of
the preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as the Administrative Agent may
reasonably request. If Accounts in an aggregate face amount of $5,000,000 or
more cease to be Eligible Accounts, the Lead Borrower shall notify the
Administrative Agent of such occurrence promptly (and in any event within three
Business Days) after any Loan Party has knowledge thereof.
(v)    Taxes. If an Account of any Loan Party includes a charge for any Taxes,
the Administrative Agent is authorized, in its discretion, to pay the amount
thereof to the proper taxing authority for the account of such Loan Party and to
charge the Borrowers therefor; provided, however, that neither the
Administrative Agent nor the Lenders shall be liable for any Taxes that may be
due from the Loan Parties or with respect to any Collateral.
(vi)    Account Verification. Whether or not a Default or Event of Default or a
Cash Dominion Event exists, the Administrative Agent shall have the right at any
time, in the name of the Administrative Agent, any designee of the
Administrative Agent or any Loan Party, to verify the validity, amount or any
other matter relating to any Accounts of the Loan Party by mail, telephone or
otherwise. The Loan Parties shall cooperate fully with the Administrative Agent
in an effort to facilitate and promptly conclude any such verification process.
(vii)    Maintenance of Accounts. The Loan Parties shall maintain one or more
Dominion Accounts, each pursuant to a lockbox or other arrangement acceptable to
Administrative Agent, with such banks as may be selected by the applicable Loan
Parties and be acceptable to Administrative Agent. No later than 90 days after
the Closing Date, the Loan Parties shall enter into Deposit Account Control
Agreements with each bank at which a DDA (other than an Excluded Account) is
maintained by which such bank shall, upon the occurrence and during the
continuation of a Cash Dominion Event or an Event of Default, immediately
transfer to the Concentration Account all monies deposited to a Dominion Account
constituting proceeds of Collateral. All funds deposited in each Dominion
Account shall be subject to the Administrative Agent’s Lien. The Loan Parties
shall obtain the agreement (in favor of and in form and content reasonably
satisfactory to the Administrative Agent) by each bank at which a Dominion
Account is maintained to waive any offset rights against the funds deposited
into such Dominion Account, except offset rights in respect of charges incurred
in the administration of such Dominion Account. The Administrative Agent and the
Lenders shall not assume any responsibility to any Loan Party for such lockbox
arrangement or, upon the occurrence and during the continuation of a Cash
Dominion Event or Event of Default, any Dominion Account,

-1-

--------------------------------------------------------------------------------




including any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder.
(viii)    Collection of Accounts; Proceeds of Collateral. All payment items
received by any Loan Party in respect of its Accounts, together with the
proceeds of any other Collateral, shall be held by such Loan Party as trustee of
an express trust for the Administrative Agent’s benefit; such Loan Party shall
immediately deposit same in kind in a Dominion Account or other DDA, as
applicable, for application, as the case may be after the occurrence of a Cash
Dominion Event or an Event of Default, to the applicable Finance Obligations in
accordance with the terms of this Agreement and the Security Agreement. The
Administrative Agent retains the right at all times that a Default or an Event
of Default exists to notify Account Debtors of any Loan Party that Accounts have
been assigned to the Administrative Agent and to collect Accounts directly in
its own name and to charge to the Borrowers the collection costs and expenses
incurred by the Administrative Agent or Lenders, including reasonable attorneys’
fees. Upon the occurrence and during the continuation of a Cash Dominion Event
or an Event of Default, all monies properly deposited in the Concentration
Account shall be deemed to be voluntary prepayments of Senior Credit Obligations
and applied in accordance with Section 2.05(b)(ii) and Section 2.12(b) to reduce
outstanding Senior Credit Obligations.
(ix)    Asset Sales Proceeds Accounts. Neither the Lead Borrower nor any of its
Subsidiaries shall deposit any funds or credit any amounts into any “Collateral
Proceeds Account” (as defined in the Intercreditor Agreement), other than
proceeds of “Noteholder First Lien Collateral” (as defined in the Intercreditor
Agreement).
(b)    Administration of Inventory.
(vii)    Records and Reports of Inventory. Each Loan Party shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to the Administrative Agent inventory and
reconciliation reports in form reasonably satisfactory to the Administrative
Agent, on such periodic basis as the Administrative Agent may request. Each Loan
Party shall conduct a physical inventory consistent with historical practices
(and on a more frequent basis if requested by the Administrative Agent when an
Event of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to the Administrative Agent a report based on each
such inventory and count promptly upon completion thereof, together with such
supporting information as the Administrative Agent may request. The
Administrative Agent may participate in and observe each physical count.
(viii)    Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless:
(A) such return is in the ordinary course of business; (B) no Default, Event of
Default exists or would result therefrom; (C) such return would not result in
(x) Tranche 1 Available Commitments being less than zero or (y) Tranche 2
Available Commitments being less than zero; and (D) the Administrative Agent is
promptly notified if the aggregate value of all Inventory returned in any month
exceeds $5,000,000.
(ix)    Acquisition, Sale and Maintenance. The Loan Parties shall use, store and
maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all applicable Law,
and shall make current rent payments

-2-

--------------------------------------------------------------------------------




(within applicable grace periods provided for in leases) at all locations where
any Collateral is located.
Section 6.16    Corporate Separateness.
(a)    Satisfy, and cause each of its Restricted Subsidiaries and Unrestricted
Subsidiaries to satisfy, customary corporate and other formalities, including,
as applicable, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, in each case,
to the extent required by law and the maintenance of corporate offices and
records.
(b)    Ensure that (i) no payment is made by it or any of its Restricted
Subsidiaries to a creditor of any Unrestricted Subsidiary in respect of any
liability of any Unrestricted Subsidiary, (ii) no bank account of any
Unrestricted Subsidiary shall be commingled with any bank account of the
Borrowers, Holdings or any direct or indirect parent of the Borrowers or any of
their Restricted Subsidiaries, and (iii) any financial statements distributed to
any creditors of any Unrestricted Subsidiary shall clearly establish or indicate
the corporate separateness of such Unrestricted Subsidiary from the Borrowers,
Holdings or any direct or indirect parent of the Borrowers or any of their
Restricted Subsidiaries.
Section 6.17    Consolidated Fixed Charge Coverage Ratio. If Excess Availability
shall be less than $7,500,000 (a “Financial Covenant Trigger Event”), maintain a
Consolidated Fixed Charge Coverage Ratio of at least 1.05 to 1.0 as of the
immediately preceding fiscal month end for which financial statements are
available (but in any event as of the most recent fiscal month ending at least
fifteen days prior to such Financial Covenant Trigger Event), or if financial
statements are not available for the most recently ended fiscal month, as of the
most recently ended fiscal quarter, and as of each subsequent fiscal month end
thereafter; provided that (i) a breach of such covenant when so tested shall not
be cured by a subsequent increase of Excess Availability above the applicable
limit set forth above and (ii) such requirement to maintain a Consolidated Fixed
Charge Coverage Ratio of at least 1.05 to 1.0 shall no longer apply if Excess
Availability on each day during any period of 45 consecutive calendar days
commencing after the date of such Financial Covenant Trigger Event shall be at
least $7,500,000, after which time the requirement to comply with the
Consolidated Fixed Charge Coverage Ratio shall not apply unless a subsequent
Financial Covenant Trigger Event occurs; provided, further, that after any
Financial Covenant Trigger Event, unless and until the Lead Borrower has
demonstrated its compliance with the Consolidated Fixed Charge Coverage Ratio
requirement set forth above by delivery to the Administrative Agent of the
financial statements for the fiscal month or fiscal quarter, as applicable,
specified above and the related Compliance Certificate, (i) the Borrowers shall
not be permitted to request any Loans or the issuance, increase, extension or
amendment of any Letters of Credit and (ii) Holdings, the Borrowers and their
respective Restricted Subsidiaries shall not be permitted to consummate (A) any
transaction described under Section 7.06(k) or 7.12(a)(v) or (B) without the
consent of the Administrative Agent, any transaction described under Section
7.05(i). For purposes of determining satisfaction with the foregoing
Consolidated Fixed Charge Coverage Ratio under this Section 6.17, any Specified
Equity Contribution made during the period from the last day of the relevant
period until the expiration of the 10th day after the date on which financial
statements are required to be delivered hereunder with respect to the relevant
period will, at the request of the Lead Borrower, be included in the calculation
of Consolidated EBITDA for any period of calculation which included the month in
which such Specified Equity Contribution was received by the Loan Parties,
provided that (A) in each four fiscal quarter period, there shall be a period of
at least two consecutive fiscal quarters in respect of which no Specified Equity
Contribution is made, (B) there shall be no more than three Specified Equity
Contributions made during the term of this Agreement, (C) the amount of any
Specified Equity Contribution shall be no greater than the amount required to
cause the Lead Borrower and the other Borrowers to be in compliance with the

-3-

--------------------------------------------------------------------------------




Consolidated Fixed Charge Coverage Ratio specified above on a Pro Forma Basis
and (D) all Specified Equity Contributions shall be disregarded for purposes of
determining the amount or availability of any baskets with respect to the
covenants contained herein.
Section 6.18    Maintenance of Cash Management System. The Loan Parties will
establish and maintain the cash management system described below:
(a)    The applicable schedule to the Perfection Certificate sets forth all DDAs
maintained by the Loan Parties, including all Dominion Accounts. On or prior to
the date that is 90 days after the Closing Date (or, unless a Cash Dominion
Event or Event of Default has occurred, such later date as may be agreed to by
the Administrative Agent (such agreement not to be unreasonably withheld or
delayed)), each Loan Party shall take all actions necessary to establish the
Administrative Agent’s control of and Lien on each such DDA (other than an
Excluded Account). Each Loan Party shall be the sole account holder of each DDA
(other than an Excluded Account) and shall not allow any other Person (other
than the Administrative Agent or the Collateral Agent) to have control over or a
Lien on a DDA (other than an Excluded Account) or any property deposited
therein. The Lead Borrower shall not, and shall not cause or permit any of its
Restricted Subsidiaries to, accumulate or maintain cash (other than (i) cash
that is not proceeds of any Collateral, (ii) Uncontrolled Cash and (iii) nominal
amounts which are required to be maintained in such DDA under the terms of the
Borrowers’ arrangements with the bank at which such DDAs are maintained, which
nominal amounts shall not exceed $20,000 as to any individual DDA or $200,000 in
the aggregate for all DDAs at any time) in the Excluded Accounts as of any date
of determination in excess of checks outstanding against such Accounts as of the
date and amounts necessary to meet minimum balance, near-term funding
requirements or near-term operating requirements.
(b)    Within 90 days after the Closing Date (or, unless a Cash Dominion Event
or an Event of Default has occurred, such later date as may be agreed to by the
Administrative Agent (such agreement not to be unreasonably withheld or
delayed)), the Loan Parties shall have delivered to the Administrative Agent
Deposit Account Control Agreements for all of the DDAs of the Loan Parties
(other than Excluded Accounts), in each case duly executed by each applicable
Loan Party and the applicable depositary bank and opinion of counsel (which may
contain customary qualifications and exclusions) with respect thereto in form
and substance reasonably satisfactory to the Collateral Agent.
(c)    Upon the occurrence and during the continuation of a Cash Dominion
Event, the Loan Parties shall cause any and all funds and financial assets
constituting Collateral (other than Uncontrolled Cash) held in or credited to
each DDA to be swept into the Concentration Account on a daily basis (or less
frequently as agreed by the Administrative Agent). Uncontrolled Cash may be
deposited into a segregated DDA which the Lead Borrower designates in writing to
the Administrative Agent as being the “Uncontrolled Cash Account.”


ARTICLE VII
NEGATIVE COVENANTS
Until (i) the Revolving Credit Commitments have expired or been terminated, (ii)
the principal of and interest on each Loan (including Swing Line Loans) and all
fees and other Senior Credit Obligations (other than contingent indemnity
obligations with respect to then unasserted claims and the Other Liabilities)
shall have been paid in full, (iii) all Letters of Credit shall have expired or
terminated (or been

-1-

--------------------------------------------------------------------------------




Cash Collateralized or backstopped in a manner reasonably satisfactory to the
L/C Issuers) and (iv) all L/C Obligations have been reduced to zero (or Cash
Collateralized or backstopped in a manner reasonably satisfactory to the L/C
Issuers), neither Holdings nor any Borrower shall, nor shall any of them permit
any of its Restricted Subsidiaries to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of their property, assets or revenues, whether now owned or hereafter
acquired, other than the following (each of the following, a “Permitted Lien”):
(d)    Liens pursuant to any Loan Document and Liens under the Noteholder Lien
Security Documents (as defined in the Intercreditor Agreement) securing the
Tranche 2 Sub-Facility Obligations (as defined in the Intercreditor Agreement);
(e)    so long as the same is subject to the Intercreditor Agreement in the
capacity as Noteholder Lien Obligations (as defined in the Intercreditor
Agreement) secured by Noteholder Liens (as defined in the Intercreditor
Agreement), Liens on the Collateral securing (i) Indebtedness incurred pursuant
to Section 7.03(o), (ii) Indebtedness incurred pursuant to Section 7.03(b)(A),
(iii) to the extent constituting a Permitted Refinancing of Indebtedness that
had been incurred pursuant to Section 7.03(b) and that had been secured pursuant
to this Section 7.01(b), Indebtedness incurred pursuant to Section 7.03(b)(C)
and (iv) Indebtedness incurred pursuant to clause (B) of Section 7.03(b);
provided that, in the case of Liens granted pursuant to this clause (iv),
immediately after giving effect to the Indebtedness to be incurred pursuant to
clause (B) of Section 7.03(b), the Senior Secured Leverage Ratio shall not
exceed 4.5 to 1.0;
(f)    without duplication of any Liens referred to in Section 7.01(ee), Liens
existing on the Closing Date (other than consensual Liens on Inventory and
Accounts that, in each case are subject to the Borrowing Base); provided that
any Lien securing Indebtedness in excess of $1,000,000 individually or in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (c) that are not listed on Schedule
7.01(c)) shall only be permitted to the extent such Lien is listed on Schedule
7.01(c);
(g)    Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than 30 days or not yet payable or subject to
penalties for non-payment or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;
(h)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than 30 days or if more than 30 days overdue, are unfiled and
no other action has been taken to enforce such Lien or which are being contested
in good faith by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the Loan Parties,
as applicable, to the extent required in accordance with GAAP;
(i)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance

-1-

--------------------------------------------------------------------------------




carriers providing property, casualty or liability insurance to Holdings, the
Borrowers or any Restricted Subsidiary thereof;
(j)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;
(k)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting Real Property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of Holdings, the Borrowers or any Material
Subsidiary, and any exceptions on the title policies issued in connection with
the Mortgaged Property;
(l)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(m)    Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within 365 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, replacements
thereof and additions and accessions to such property and the proceeds and the
products thereof and customary security deposits and (iii) with respect to
Capitalized Lease Obligations, such Liens do not at any time extend to or cover
any assets (except for additions and accessions to such assets, replacements and
products thereof and customary security deposits) other than the assets subject
to such Capitalized Lease Obligations; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;
(n)    leases, licenses, subleases or sublicenses (in each case, including
without limitation, with respect to Intellectual Property) granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrowers or any Material Subsidiary, taken as
a whole, or (ii) secure any Indebtedness;
(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(p)    Liens (i) of a collecting bank arising under Section 4-210 of the UCC on
the items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking or other financial institution
arising as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(q)    Liens (i) to be applied against the purchase price for any Investment and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(r)    Liens in favor of Holdings, the Borrowers or a Restricted Subsidiary
securing Indebtedness permitted under Section 7.03(e) and (g);

-1-

--------------------------------------------------------------------------------




(s)    Liens existing on property (other than consensual Liens on Inventory and
Accounts that, in each case, are subject to the Borrowing Base) at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 7.15), in each case after the Closing
Date (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(f) or (h);
(t)    any interest or title of a lessor under leases entered into by Holdings,
the Borrowers or any of the Restricted Subsidiaries in the ordinary course of
business;
(u)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings, the Borrowers
or any of the Restricted Subsidiaries in the ordinary course of business;
(v)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;
(w)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Holdings, the Borrowers or any of their
respective Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings, the
Borrowers and any of their respective Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings,
the Borrowers or any Restricted Subsidiary thereof in the ordinary course of
business;
(x)    Liens solely on any cash earnest money deposits made by Holdings, the
Borrowers or any of their respective Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;
(y)    (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to an Acquisition to secure Indebtedness incurred pursuant to
Section 7.03(h) in connection with such Acquisition and (ii) Liens placed upon
the assets of such Restricted Subsidiary and any of its Subsidiaries to secure
Indebtedness (or to secure a Guarantee of such Indebtedness) incurred pursuant
to Section 7.03(h) in connection with such Acquisition;
(z)    ground leases in respect of Real Property on which facilities owned or
leased by Holdings, the Borrowers or any of their Subsidiaries are located;
(aa)    Liens arising from precautionary UCC financing statement filings;

-2-

--------------------------------------------------------------------------------




(bb)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(cc)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any Real Property that
does not materially interfere with the ordinary conduct of the business of
Holdings, the Borrowers or any Material Subsidiary;
(dd)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(ee)    Liens on assets and Equity Interests of Foreign Subsidiaries securing
Indebtedness permitted pursuant to Section 7.03(i);
(ff)    the modification, replacement, renewal or extension of any Lien
permitted by clause (c), (j), (p) or (v) of this Section 7.01; provided that (i)
the Lien does not extend to any additional property other than (x)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (y) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;
(gg)    any encumbrance or restriction (including put and call arrangements)
with respect to capital stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(hh)    (A) Liens securing the Indebtedness referred to in Section 7.03(w), so
long as such Liens do not extend beyond the assets financed by the agreements
referred to in Section 7.03(w) and (B) Liens securing the Accounts of Account
Debtors subject to Factoring Agreements, and the proceeds and products of those
Accounts; and
(ii)    other Liens (other than consensual Liens on Inventory and Accounts that,
in each case, are subject to the Borrowing Base) securing Indebtedness and other
obligations outstanding in an aggregate principal amount not to exceed
$25,000,000 (none of which shall be secured by Liens on the “ABL First Lien
Collateral” (as defined in the Intercreditor Agreement)).
Section 7.02    Investments. Make or hold any Investments, except the following
permitted investments:
(f)    Investments by Holdings, the Borrowers or a Restricted Subsidiary in
assets that were Cash Equivalents when such Investment was made;
(g)    loans or advances to officers, directors and employees of Holdings (or
any direct or indirect parent thereof), any Intermediate Holding Company, the
Borrowers or the Restricted Subsidiaries (i) incurred in the ordinary course of
business or consistent with past practices to fund such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof, any
Intermediate Holding Company or the Borrowers) and (ii) for purposes not
described in the foregoing clause (i), in an aggregate principal amount
outstanding not to exceed $5,000,000 at any time outstanding;

-3-

--------------------------------------------------------------------------------




(h)    asset purchases (including purchases of inventory, supplies and
materials), the licensing of Intellectual Property and the contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons, in each case in the ordinary course of business;
(i)    Investments by Holdings, any Borrower or any Restricted Subsidiary in any
Borrower or any Restricted Subsidiary or any Person that will, upon such
Investment become a Restricted Subsidiary or a Borrower; provided that no Loan
Party shall make an Investment of any asset that could constitute a component of
the Tranche 1 Borrowing Base or Tranche 2 Borrowing Base in any Person that is
not a Borrower or a Subsidiary Guarantor;
(j)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(k)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05, 7.06 and 7.08, respectively;
(l)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(g) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by
Holdings, the Borrowers or any Restricted Subsidiary in the Borrowers or any
other Restricted Subsidiary and any modification, renewal, reinvestment or
extension thereof; provided that the amount of any Investment permitted pursuant
to this Section 7.02(g) is not increased from the amount of such Investment on
the Closing Date except pursuant to the terms of such Investment as of the
Closing Date or as otherwise permitted by this Section 7.02;
(m)    Investments in Swap Contracts permitted under Section 7.03;
(n)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;
(o)    [Reserved];
(p)    the Transactions;
(q)    Investments in the ordinary course of business consisting of UCC Article
III endorsements for collection or deposit and UCC Article IV customary trade
arrangements with customers consistent with past practices;
(r)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(s)    loans and advances to Holdings or the Borrowers (or any direct or
indirect parent thereof) in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings or
the Borrowers (or such direct or indirect parent) in accordance with Section
7.06(f) or (g);

-1-

--------------------------------------------------------------------------------




(t)    [Reserved];
(u)    advances of payroll payments to employees in the ordinary course of
business;
(v)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of Holdings (or any Intermediate Holding
Company or any direct or indirect parent of Holdings);
(w)    Investments held by a Restricted Subsidiary acquired after the Closing
Date or of a corporation merged into Holdings or the Borrowers or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
(x)    Guarantees by Holdings, the Borrowers or any Restricted Subsidiary of
leases (other than Capitalized Lease Obligations) or of other obligations that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business;
(y)    Investments constituting the non-cash portion of consideration received
in a Disposition permitted by Section 7.05;
(z)    Investments related to the Factoring Agreements;
(aa)    Investments in joint ventures existing on the Closing Date or created
after the Closing Date in an aggregate amount not to exceed the greater of $20.0
million and 2.0% of Total Assets;
(bb)    Investments (i) by the Captive Insurance Subsidiary made in the ordinary
course of its business or consistent with past practice and (ii) in the Captive
Insurance Subsidiary an amount required under statutory or regulatory authority
applicable to such Captive Insurance Subsidiary; and
(cc)    any Investment acquired (i) in exchange for any other Investment or
accounts receivable held by Holdings, the Borrowers or any of their respective
Restricted Subsidiaries in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of the issuer of such other
Investment or accounts receivable; or (ii) as a result of a foreclosure by
Holdings, the Borrowers or any of their respective Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;
provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder (x) to the
extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any
Restricted Debt to the extent prohibited under Section 7.12, (y) if such
Investment consists of a transfer of any Property (other than Real Property) of
the type subject to the Borrowing Base, or (z) if after giving effect to such
Investment, the Specified Conditions shall not have been satisfied.
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(i)    Indebtedness of Holdings, the Borrowers or any of their respective
Subsidiaries under the Loan Documents;

-2-

--------------------------------------------------------------------------------




(j)    (A) Indebtedness of the Loan Parties under the Senior Secured Notes in an
aggregate principal amount not exceeding $560,000,000, (B) other Indebtedness of
the Loan Parties, so long as the Indenture Fixed Charge Coverage Ratio on a
consolidated basis for the Lead Borrower and its Restricted Subsidiaries’ most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding the date on which such Indebtedness is incurred
would have been at least 2.00 to 1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if such
Indebtedness had been incurred and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period and (C) without
duplication, Permitted Refinancings of the Indebtedness referred to in the
foregoing clauses (A) and (B);
(k)    (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(c) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date;
(l)    Guarantees by Holdings, the Borrowers and the Restricted Subsidiaries in
respect of Indebtedness of Holdings, the Borrowers or any Restricted Subsidiary
otherwise permitted hereunder (except that a Restricted Subsidiary that is not a
Loan Party may not, by virtue of this Section 7.03(d), Guarantee Indebtedness
that such Restricted Subsidiary could not otherwise incur under this Section
7.03); provided that (i) no Guarantee by any Restricted Subsidiary of any
Indebtedness incurred pursuant to Section 7.03(b) or any Junior Financing shall
be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Senior Credit Obligations substantially on the terms set forth
in the Guaranty and (ii) if the Indebtedness being Guaranteed is subordinated to
the Senior Credit Obligations, such Guarantee shall be subordinated to the
Guarantee of the Senior Credit Obligations on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness;
(m)    Indebtedness of Holdings, the Borrowers or any Restricted Subsidiary
owing to Holdings, the Borrowers or any other Restricted Subsidiary to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person that is not a Loan Party
shall be subject to subordination terms reasonably satisfactory to the
Administrative Agent;
(n)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within 365 days after the applicable acquisition,
construction, repair, replacement or improvement (for the avoidance of doubt,
the purchase date for any asset shall be the later of the date of completion of
installation and the beginning of the full productive use of such asset) and
(ii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clause (i); provided that the aggregate amount of such Indebtedness
incurred pursuant to clause (i) of this paragraph (f) (and any Permitted
Refinancing thereof) and outstanding at any one time shall not exceed the
greater of (x) $40,000,000 and (y) 4.0% of Total Assets;
(o)    Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;
(p)    Indebtedness of Holdings, the Borrowers or of any Restricted Subsidiary
assumed in connection with any Acquisition, provided that (x) such Indebtedness
(i) was not incurred in contemplation of such Acquisition and (ii) is secured
only by Liens permitted under Section 7.01(p) on the assets acquired in the
applicable Acquisition (including any acquired Equity Interests), (y) the only
obligors with respect to any Indebtedness incurred pursuant to this clause (h)
shall be those Persons who were obligors of such Indebtedness prior to such
Acquisition, and (z) both immediately prior and after

-1-

--------------------------------------------------------------------------------




giving effect to the incurrence thereof (A) no Default shall exist or result
therefrom and (B) (1) the Borrowers would be permitted to incur at least $1.00
of additional Indebtedness pursuant to Section 7.03(b)(B) or (2) the Indenture
Fixed Charge Coverage Ratio is greater immediately following such Acquisition
than immediately prior to giving effect to such Acquisition; provided that the
aggregate amount of Indebtedness incurred by Subsidiaries that are not
Guarantors or Borrowers pursuant to this clause (h) shall not exceed
$50,000,000;
(q)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount
outstanding not to exceed at any time the greater of (x) $50,000,000 and (y)
8.0% of the total assets of the Foreign Subsidiaries;
(r)    Indebtedness representing deferred compensation to employees of Holdings
or the Borrowers (or any direct or indirect parent of the Borrowers) and the
Restricted Subsidiaries incurred in the ordinary course of business;
(s)    Indebtedness to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof), the Intermediate Holding Company or the
Borrowers permitted by Section 7.06;
(t)    Indebtedness incurred by Holdings, the Borrowers or any of the Restricted
Subsidiaries in an Acquisition, any other Investment expressly permitted
hereunder or any Disposition permitted hereunder, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;
(u)    Indebtedness consisting of obligations of Holdings, the Borrowers or any
of the Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions and
Acquisitions or any other Investment expressly permitted hereunder;
(v)    obligations with respect to Cash Management Services and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;
(w)    Indebtedness of Holdings, the Borrowers or any of the Restricted
Subsidiaries not otherwise permitted under this Section 7.03 in an aggregate
amount not to exceed the greater of (x) $75,000,000 and (y) 5.0% of Total
Assets;
(x)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(y)    Indebtedness incurred by Holdings, the Borrowers or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

-2-

--------------------------------------------------------------------------------




(z)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings, the Borrowers or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;
(aa)    customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business;
(bb)    Indebtedness owed on a short-term basis of no longer than 30 days to
banks and other financial institutions incurred in the ordinary course of
business with such banks or financial institutions that arises in connection
with ordinary banking arrangements to manage cash balances;
(cc)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (t) above;
(dd)    Contingent Obligations incurred in the ordinary course of business; and
(ee)    without duplication of any Indebtedness referred to in Section 7.03(c),
(i) Indebtedness in an aggregate principal amount not to exceed an amount of
$20,000,000 under that certain Fixed Asset Loan Contract and that certain L/G
Standby L/C Issuing Agreement by and among PGI Nonwovens (China) Co., Ltd., as
borrower and Industrial and Commercial Bank of China Limited Suzhou Industrial
Park Sub-branch, as lender and (ii) Indebtedness in respect of any Factoring
Agreement.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.
For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (c) through (w) above, the Lead Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses.
The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness or Disqualified Equity
Interests shall not be deemed to be an incurrence of Indebtedness for purposes
of this Section 7.03.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

-3-

--------------------------------------------------------------------------------




(c)    any Restricted Subsidiary may merge with (i) any Borrower (including a
merger, the purpose of which is to reorganize such Borrower into a new
jurisdiction); provided that (x) such Borrower shall be the continuing or
surviving Person, and (y) such merger does not result in a Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia or (ii) any one or more other Restricted Subsidiaries
(other than any Borrower); provided that when any Restricted Subsidiary that is
a Loan Party is merging with another Restricted Subsidiary, a Subsidiary
Guarantor shall be the continuing or surviving Person;
(d)    (i) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party and (ii) (A) any
Subsidiary may liquidate or dissolve or (B) any Borrower or any Subsidiary may
change its legal form if such Borrower or Subsidiary determines in good faith
that such action is in the best interests of such Borrower and its Subsidiaries
and is not materially disadvantageous to the interests of the Lenders;
(e)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;
(f)    so long as no Default exists or would result therefrom, Holdings and each
Borrower may merge with any other Person; provided that (i) Holdings or such
Borrower, as the case may be, shall be the continuing or surviving entity or
(ii) if the Person formed by or surviving any such merger or consolidation is
not Holdings or such Borrower, as the case may be (any such Person, the
“Successor Loan Party”), (A) the Successor Loan Party shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (B) the Successor Loan Party shall expressly assume
all the obligations of Holdings or such Borrower, as the case may be, under this
Agreement and the other Loan Documents to which Holdings or such Borrower, as
the case may be, is party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guaranty confirmed that its Guarantee shall apply to the
Successor Loan Party’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Loan Party’s obligations under this Agreement, (E)
each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Loan Party’s obligations under this Agreement, and (F) Holdings or
the Lead Borrower, as applicable, shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any other Loan
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Loan Party will succeed to, and be substituted for,
the applicable Loan Party under this Agreement;
(g)    so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Section
6.11 to the extent applicable;

-1-

--------------------------------------------------------------------------------




(h)    the Merger may be consummated; and
(i)    so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
Section 7.05    Dispositions. Make any Disposition, except:
(c)    Dispositions or abandonment of obsolete, worn out or surplus property
(including, without limitation, Intellectual Property), whether now owned or
hereafter acquired, in the ordinary course of business, and Dispositions of
property no longer used or useful in the conduct of the business of Holdings,
the Borrowers and the Restricted Subsidiaries;
(d)    Dispositions or discounts of inventory and Dispositions of immaterial
assets in the ordinary course of business (including allowing any registrations
or any applications for registration of any immaterial IP Rights to lapse or
become abandoned in the ordinary course of business);
(e)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
(f)    Dispositions of property to Holdings, the Borrowers or a Restricted
Subsidiary; provided (A) that if the transferor of such property is a Loan
Party, the transferee thereof must be a Borrower or Subsidiary Guarantor and (B)
to the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02; provided, further, that (A) if the property being
disposed of is transferred to a Subsidiary that is not a Loan Party, the
Administrative Agent may require, in the exercise of its reasonable business
judgment, that the transferee execute an agreement granting the Administrative
Agent access to such property for purposes of conducting a Liquidation, and (B)
if the property being disposed of constitutes Eligible Accounts or Eligible
Inventory and is being transferred to a Subsidiary which is not a Loan Party,
such disposition shall be made only if the Specified Conditions are satisfied
after giving effect thereto;
(g)    Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens
permitted by Section 7.01;
(h)    Dispositions in the ordinary course of business of Cash Equivalents;
(i)    leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Borrowers and the Restricted Subsidiaries, taken as a whole;
(j)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
(k)    Dispositions of property (other than Inventory and Accounts that are
subject to the Tranche 1 Borrowing Base or the Tranche 2 Borrowing Base) not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Default exists), no Default
shall exist or would result from such Disposition, (ii) the aggregate book value
of all property Disposed of in reliance

-2-

--------------------------------------------------------------------------------




on this clause (i) shall not exceed $40,000,000 per calendar year (with unused
amounts in any calendar year being carried over to the succeeding calendar
years); provided that such amount may, at the option of the Lead Borrower, be
increased by an amount up to $20,000,000 (which such amount shall reduce the
annual amount for the subsequent calendar year), and (iii) with respect to any
Disposition pursuant to this Section 7.05(i) for a purchase price in excess of
$5,000,000, Holdings, the Borrowers or a Restricted Subsidiary shall receive not
less than 75.00% of such consideration in the form of cash or Cash Equivalents
(in each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Section
7.01(a), Section 7.01(b), Section 7.01(m) and clauses (i) and (ii) of Section
7.01(v)); provided, however, that for the purposes of this clause (iii), (A)
Holdings, the Lead Borrower and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing from any
liabilities (as shown on Holdings, such Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings, such Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Senior Credit Obligations, that are assumed by the transferee with respect to
the applicable Disposition, (B) any securities received by such Borrower or such
Restricted Subsidiary from such transferee that are converted by such Borrower
or such Restricted Subsidiary into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of 1.00% of Total Assets at the time of the receipt
of such Designated Non-Cash Consideration, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash;
(l)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(m)    Dispositions of accounts receivable or notes receivable in the ordinary
course of business in connection with the collection or compromise thereof or
the conversion of accounts receivable to notes receivable;
(n)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(o)    the unwinding of any Swap Contract pursuant to its terms; and
(p)    Dispositions of Accounts of Account Debtors subject to Factoring
Agreements as required pursuant to such Factoring Agreements;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e) or (m) and except for Dispositions from a
Loan Party to another Loan Party or from a Non-Loan Party to another Non-Loan
Party or from a Non-Loan Party to a Loan Party), shall be for no less than the
fair market value of such property at the time of such Disposition and, in the
case of Accounts and Inventory, solely for cash consideration. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than the Borrowers or any Restricted Subsidiary, such Collateral
(but not the proceeds thereof) shall be sold free and clear of the Liens created
by the Loan Documents, and, if requested of the Administrative Agent, upon the
certification by the Lead Borrower

-1-

--------------------------------------------------------------------------------




that such Disposition is permitted by this Agreement, the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(j)    each Restricted Subsidiary may make Restricted Payments to the Borrowers
and to other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a Restricted Subsidiary that is not wholly-owned directly or indirectly by
the Lead Borrower, to the Lead Borrower and any other Restricted Subsidiary and
to each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);
(k)    Holdings and the Intermediate Holding Company may purchase or redeem in
whole or in part any of its Equity Interests for another class of Equity
Interests or rights to acquire its Equity Interests or, to the extent not
included in the Available Amount, with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that (i) any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) Holdings, the Borrowers and each Restricted Subsidiary may
declare and make dividend payments or other distributions payable solely in the
Equity Interests (other than Disqualified Equity Interests not otherwise
permitted by Section 7.03) of such Person on a ratable basis to its
shareholders;
(l)    Restricted Payments made on the Closing Date to consummate the
Transactions;
(m)    to the extent constituting Restricted Payments, Holdings, the Borrowers
and the Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Section 7.02, 7.04 or 7.08 other than
Section 7.08(vi);
(n)    repurchases of Equity Interests in Holdings, the Borrowers or any
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants or withholding of shares of restricted stock upon vesting;
(o)    Holdings, any Borrower or any Restricted Subsidiary may pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings (or of any such direct or indirect parent thereof)
held by any future, present or former employee, director or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of Holdings, any Intermediate Holding
Company, any Borrower (or any direct or indirect parent of the Borrowers) or any
of their respective Subsidiaries pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director or consultant of Holdings (or any direct
or indirect parent thereof), any Intermediate Holding Company, the Borrowers or
any of their Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) shall not exceed (x) $5,000,000 in any
calendar year (which shall increase to $10,000,000 subsequent to the
consummation of a Qualifying IPO) (with unused amounts in any calendar year
being carried over to the immediately two succeeding calendar years); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed:
(vi)    to the extent contributed to a Borrower, the Net Cash Proceeds from the
sale of Equity Interests (other than Disqualified Equity Interests or Specified
Equity Contributions) of

-2-

--------------------------------------------------------------------------------




Holdings or the Intermediate Holding Company and, to the extent contributed to
Holdings or the Intermediate Holding Company, Equity Interests of any of the
Borrowers’ direct or indirect parent companies, in each case to members of
management, directors or consultants of Holdings, the Intermediate Holding
Company, the Borrowers, any of their Subsidiaries or any of its direct or
indirect parent companies that occurs after the Closing Date to the extent such
Net Cash Proceeds are not utilized in connection with other transactions
pursuant to Sections 7.02, 7.06 or 7.12; plus
(vii)    the Net Cash Proceeds of key man life insurance policies received by
Holdings, the Borrowers or their Restricted Subsidiaries; less
(viii)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);
provided, further, that cancellation of Indebtedness owing to Holdings or any
Borrower from members of management of Holdings or such Borrower, any of the
Borrowers’ direct or indirect parent companies or any of the Borrowers’
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Borrowers’ direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement; provided, further, that the value of any Equity
Interests repurchased, retired or acquired pursuant to this clause (f) shall be
determined based on the imputed per share (or interest) price of any such Equity
Interest as of the Closing Date; provided, further, that the aggregate amount of
Restricted Payments made pursuant to this clause (f) shall not exceed (x)
$30,000,000 in any calendar year (including any amounts carried over) unless
both immediately prior to and after giving Pro Forma Effect to such Restricted
Payment, the Pro Forma Excess Availability Condition shall have been satisfied;
(p)    Holdings, the Intermediate Holding Company and the Borrowers may make
Restricted Payments to any direct or indirect parent of Holdings, the
Intermediate Holding Company and the Borrowers:
(i)    the proceeds of which shall be used to pay its operating costs and
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of Holdings, the Intermediate Holding Company, the Borrowers and
their respective Subsidiaries (including any reasonable and customary
indemnification claims made by directors or officers of any direct or indirect
parent of Holdings, the Intermediate Holding Company and the Borrowers
attributable to the ownership or operations of Holdings, the Intermediate
Holding Company, the Borrowers and their respective Subsidiaries);
(ii)    the proceeds of which will be used to pay consolidated or combined
federal, state or local income Taxes attributable to the income of Holdings, the
Intermediate Holding Company, the Borrowers and their respective Subsidiaries in
an amount not to exceed the income Tax liabilities that would have been payable
by Holdings, the Intermediate Holding Company, the Borrowers and their
respective Subsidiaries on a stand-alone basis, reduced by any such income Taxes
paid or to be paid directly by Holdings, the Intermediate Holding Company, the
Borrowers or their respective Subsidiaries; provided that, in determining the
stand-alone income Tax liability of Holdings, the Intermediate Holding Company,
the Borrowers and their respective Subsidiaries, any interest expense of a
direct or indirect parent of Holdings, the Intermediate Holding Company

-1-

--------------------------------------------------------------------------------




and the Borrowers substantially all of whose assets consist (directly or
indirectly) of equity and debt of Holdings, the Intermediate Holding Company or
the Borrowers, shall be treated as an interest expense of Holdings. the
Intermediate Holding Company or the Borrowers, as the case may be;
(iii)    the proceeds of which shall be used to pay franchise taxes and other
fees, taxes and expenses required to maintain its (or so long as its direct or
indirect parents directly or indirectly own no other assets than the Equity
Interest in Holdings, the Intermediate Holding Company, the Borrowers or any of
their direct or indirect parents’) corporate existence;
(iv)    to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings, the
Intermediate Holding Company or the Borrower, as the case may be, shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by it or contributed to a
Borrower or a Subsidiary Guarantor (or, if permitted pursuant to Section 7.02,
any other Restricted Subsidiary) or (2) the merger (to the extent permitted
pursuant to Section 7.04) of the Person formed or acquired into a Borrower or a
Subsidiary Guarantor (or, if permitted pursuant to Section 7.02, any other
Restricted Subsidiary) in order to consummate such Acquisition, in each case, in
accordance with the requirements of Section 6.11;
(v)    the proceeds of which shall be used to pay customary costs, fees and
expenses related to any unsuccessful equity or debt offering permitted by this
Agreement; and
(vi)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of Holdings, the Intermediate Holding Company and the Borrowers
to the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of Holdings, the Borrowers and their respective
Restricted Subsidiaries;
(q)    Holdings, the Intermediate Holding Company, any Borrower or any
Restricted Subsidiary may (i) pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Acquisition
and (ii) honor any conversion request by a holder of convertible Indebtedness
and make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;
(r)    the declaration and payment of dividends following the first public
offering of Holdings’ or any of its direct or indirect parent’s common stock
after the Closing Date of up to 6.00% per annum of the net proceeds received by
or contributed to the Lead Borrower from any such public offering to the extent
such net proceeds are not utilized in connection with other transactions
permitted pursuant to Section 7.02, 7.06 or 7.12;
(s)    payments made or expected to be made by Holdings, the Intermediate
Holding Company, the Borrowers or any of the Restricted Subsidiaries in respect
of withholding or similar Taxes payable by any future, present or former
employee, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

-2-

--------------------------------------------------------------------------------




(t)    in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom,
Holdings, the Intermediate Holding Company and the Borrowers may make additional
Restricted Payments (i) in an aggregate amount, together with the aggregate
amount of loans and advances to any direct or indirect parent of the Borrowers
made pursuant to Section 7.02(n) in lieu of Restricted Payments permitted by
this clause (k), not to exceed (x) $10,000,000 or (y) if both immediately prior
and after giving Pro Forma Effect to such Restricted Payment the Pro Forma
Excess Availability Condition shall have been satisfied, $25,000,000
(satisfaction of such condition shall be evidenced by a certificate from the
Chief Financial Officer or other financial officer of the Lead Borrower
demonstrating such satisfaction calculated in reasonable detail); provided that,
such amount shall be increased by (A) the Net Cash Proceeds of Permitted Equity
Issuances (other than Specified Equity Contributions or amounts included in the
Available Amount) that are Not Otherwise Applied and (B) the Available Amount
that is Not Otherwise Applied, and (ii) (A) to the extent that on a pro forma
basis after giving effect to any such Restricted Payment the Consolidated Fixed
Charge Coverage Ratio (calculated on a Pro Forma Basis) as of the last day of
the immediately preceding Test Period for which financial statements have been
delivered pursuant to Section 6.01(i) or Section 6.01(ii), is at least 1.25 to
1.0 and (B) if the Pro Forma Excess Availability Condition has been satisfied
both immediately before and immediately after giving Pro Forma Effect thereto
and no Default or Event of Default exists or would result therefrom;
(u)    Holdings and each Restricted Subsidiary may make Restricted Payments, in
each case as applicable, to Holdings or any direct or indirect parent of
Holdings, the Borrowers and to other Restricted Subsidiaries in order to
effectuate any management equity reinvestment and award program as contemplated
by the subscription agreements with the applicable members of management of the
Company executed on or prior to the Closing Date; and
(v)    Holdings and each Restricted Subsidiary may make Restricted Payments, in
each case as applicable, to Holdings or any direct or indirect parent of
Holdings, the Borrowers and to other Restricted Subsidiaries with respect to any
Per Share Escrow Payments (as defined in the Merger Agreement) to be paid to
Persons who, immediately prior to the Effective Time (as defined in the Merger
Agreement), were holders of Company Common Stock, Company Stock Options, Company
Restricted Shares, Company Performance RSUs and Company RSUs (in each case, as
defined in the Merger Agreement).
Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrowers and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto.
Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings or the Borrowers, whether or not in the
ordinary course of business, other than (i) transactions between or among the
Loan Parties or any entity that becomes a Loan Party as a result of such
transaction or between or among Non-Loan Parties, including entities that become
Restricted Subsidiaries as a result of such transaction, (ii) transactions on
terms not materially less favorable to Holdings, such Borrower or such
Restricted Subsidiary as would be obtainable by Holdings, such Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (iii) the Transactions and the payment of fees
and expenses related to the Transactions, (iv) the issuance of Equity Interests
to any officer, director, employee or consultant of Holdings, the Borrowers or
any of their respective Subsidiaries or any direct or indirect parent of
Holdings or the Borrowers in connection with any transaction, (v) the payment of
management, consulting, monitoring and advisory fees and customary transaction
fees to the Sponsor and any Sponsor Termination Fees pursuant to the Sponsor
Management Agreement as in effect on the Closing Date, or

-3-

--------------------------------------------------------------------------------




any amendment thereto so long as any such amendment is not more disadvantageous
to the Lenders when taken as a whole, as compared to the Sponsor Management
Agreement as in effect on the Closing Date (provided that any increase of the
advisory fee pursuant to Section 4(d) of the Sponsor Management Agreement which
is not disproportionate to the amount of the percentage increase in Consolidated
EBITDA (resulting from the transaction giving rise to such increase of the
advisory fee) shall not be deemed to be disadvantageous to the Lenders), and
related indemnities and reasonable expenses, (vi) equity issuances, repurchases,
retirements or other acquisitions or retirements of Equity Interests by
Holdings, the Borrowers or any of their respective Restricted Subsidiaries to
any Permitted Holder or to any director, officer, employee or consultant of
Holdings, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries, or as otherwise permitted under Section 7.06, (vii)
loans and other transactions by Holdings, the Borrowers and the Subsidiaries to
the extent expressly permitted under this Article VII, (viii) employment and
severance arrangements between Holdings, the Borrowers (including any of its
direct or indirect parents thereof) and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements, (ix) payments by Holdings, the Borrowers (and any direct or
indirect parent thereof) and the Restricted Subsidiaries pursuant to the tax
sharing agreements among Holdings, the Borrowers (and any such direct or
indirect parent thereof) and the Restricted Subsidiaries on customary terms to
the extent attributable to the ownership or operation of Holdings, the Borrowers
and the Restricted Subsidiaries, to the extent that any such payments are
permitted by Section 7.06(g), (x) the payment of customary fees and reasonable
out of pocket costs to, and indemnities provided on behalf of, current, former
and future directors, officers, employees and consultants of Holdings, the
Borrowers and the Restricted Subsidiaries or any direct or indirect parent of
Holdings and the Borrowers in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrowers and the
Restricted Subsidiaries, (xi) transactions pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the interests of the
Lenders in any material respect, (xii) dividends, redemptions, repurchases and
other Restricted Payments permitted under Section 7.06, (xiii) customary
payments by Holdings, the Borrowers and any Restricted Subsidiaries to the
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of Holdings, the Lead Borrower
or the entity making such payment in good faith and (xiv) the existence of, or
the performance by any of Holdings, the Borrowers or any of their respective
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided that the existence of,
or the performance by Holdings, the Borrowers or any of their respective
Restricted Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (xiv) to the extent that the terms
of any such amendment or new agreement are not otherwise disadvantageous to the
Lenders when taken as a whole.
Section 7.09    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document or
any Senior Secured Notes Document) that limits the ability of (i) any Restricted
Subsidiary that is not a Loan Party to make Restricted Payments to any Loan
Party or (ii) any Loan Party to create, incur, assume or suffer to exist Liens
on property of such Person for the benefit of the Lenders with respect to this
Agreement and the Senior Credit Obligations or under the other Loan Documents;
provided that the foregoing clauses (i) and (ii) shall not apply to Contractual
Obligations which

-1-

--------------------------------------------------------------------------------




(l)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation,
(m)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary or at the time such Restricted
Subsidiary merges with or into the Lead Borrower or any of its Restricted
Subsidiaries or is assumed in connection with the acquisition of assets from
such Person, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary; provided,
further, that this clause (b) shall not apply to Contractual Obligations that
are binding on a Person that becomes a Restricted Subsidiary pursuant to Section
7.15,
(n)    represent Indebtedness of a Restricted Subsidiary which is not a Loan
Party which is permitted by Section 7.03,
(o)    arise in connection with any Lien permitted by Section 7.01(u) or any
Disposition permitted by Section 7.05,
(p)    are customary provisions in joint venture agreements and other similar
agreements or written arrangements applicable to joint ventures permitted under
Section 7.02 and applicable solely to such joint venture entered into in the
ordinary course of business,
(q)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof,
(r)    are customary restrictions on leases, subleases, licenses, sublicenses,
asset sale or similar agreements, including with respect to intellectual
property and other similar agreements, otherwise permitted hereby so long as
such restrictions relate to the assets subject thereto,
(s)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(b), 7.03(f), 7.03(h), 7.03(o)
or 7.03(u) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Indebtedness incurred
pursuant to Section 7.03(h) only, to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness,
(t)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of any Restricted Subsidiary,
(u)    are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,
(v)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
(w)    arise in connection with cash or other deposits permitted under Section
7.01 and

-1-

--------------------------------------------------------------------------------




(x)    are obligations under (i) any Swap Contracts or (ii) other derivative
instruments entered into for the purpose of hedging interest rate or currency
risks in effect on the Closing Date.
Section 7.10    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, (i) in violation of Section 5.13(a) or (ii) for
purposes other than (A) to finance the Merger, the repayment of certain existing
Indebtedness of the Company and Transaction Expenses, (B) provide working
capital for the Borrowers and their Subsidiaries or (C) for other general
corporate purposes (including, without limitation, Acquisitions, permitted
Restricted Payments, permitted Investments and permitted payments with respect
to Indebtedness).
Section 7.11    Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings and any Borrower may, upon written notice to the
Administrative Agent, change their fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, Holdings and
the Borrowers and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.
Section 7.12    Prepayments, Etc. of Indebtedness.
(e)    Make any Restricted Debt Payments (whether in cash, securities or other
property) of or in respect of the Indebtedness incurred pursuant to Section
7.03(b), any Junior Financing, any Indebtedness incurred pursuant to Section
7.03(o) or any Permitted Refinancing of any thereof (collectively, the
“Restricted Debt”), except:
(i)    so long as no Change of Control would result therefrom, Restricted Debt
Payments in the form of Equity Interests (other than Disqualified Equity
Interests) of Holdings or any Intermediate Holding Company, the conversion of
such Restricted Debt to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any Intermediate Holding Company;
(ii)    payments of principal as and when due in respect of any Restricted Debt
(subject to applicable subordination provisions relating thereto);
(iii)    Restricted Debt Payments with the net proceeds of any Permitted Equity
Issuances (other than Specified Equity Contributions or to the extent part of
the Available Amount) for the purpose of making such payment or prepayment;
(iv)    Restricted Debt Payments from any Permitted Refinancing thereof; and
(v)    other Restricted Debt Payments, so long as (i) no Event of Default then
exists or would arise as a result of the making of such payment and (ii) both
immediately prior to and after giving effect to the making of such payment, the
Pro Forma Excess Availability Condition has been satisfied.
(f)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of any Junior Financing Documentation
without the consent of the Administrative Agent.
Section 7.13    Permitted Activities of Holdings. Holdings shall not (i) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than Indebtedness and obligations under this Agreement and the
other Loan Documents (other than such Indebtedness represented by Holdings’
guarantee of obligations under any Indebtedness incurred pursuant to Section

-2-

--------------------------------------------------------------------------------




7.03(b), (ii) create or suffer to exist any Lien upon any property or assets now
owned or hereafter acquired by it other than the Liens created under the
Collateral Documents and Permitted Liens, or (iii) engage in any business or
activity or own any assets other than those incidental to its ownership of the
Equity Interests of the Lead Borrower.
Section 7.14    Concentration Account. After the occurrence and during the
continuance of a Cash Dominion Event, use the funds on deposit in the
Concentration Account for any purposes other than (i) as set forth in Section
6.15(a)(v), and to the extent there remains funds after the application referred
to in this clause (i), toward (ii) the payment of operating expenses incurred by
the Loan Parties in the ordinary course of business (including payments of
interest when due on account of the Senior Secured Notes), and to the extent
there remains funds after the application referred to in this clause (ii),
toward (iii) such other ordinary course purposes as the Loan Parties deem
appropriate.
Section 7.15    Designation of Subsidiaries. Designate any Restricted Subsidiary
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, unless such designation is made by the board of directors of
Holdings; provided that no Subsidiary shall be designated an Unrestricted
Subsidiary if (i) immediately before such designation an Event of Default shall
have occurred and be continuing or would occur after giving effect thereto, (ii)
such Subsidiary is a Borrower or such Subsidiary owns any property subject to
the Borrowing Base, (iii) immediately before or immediately after such
designation the Pro Forma Excess Availability Condition has not been satisfied
or (iv) such Subsidiary continues to be a guarantor in respect of any
Indebtedness incurred pursuant to Section 7.03(b) or any Junior Financing. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrowers therein at the date of designation in an amount
equal to the net book value of the Lead Borrower’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Any of the following events referred to in
any of clauses (a) through (m) inclusive of this Section 8.01 shall constitute
an “Event of Default”:
(dd)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any reimbursement obligation
in respect of any Letter of Credit and (ii) within five Business Days after the
same becomes due, any interest on any Loan, any fee or any other amount, payable
hereunder or with respect to any other Loan Document.
(ee)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement on its part to be performed or observed contained in
any of (A) Sections 6.03(i), 6.05(i) (with respect to the Lead Borrower only),
6.18(a) or (b) (solely with respect to post-closing collateral perfection
obligations of the Loan Parties) or 6.18(c) or (B) Section 6.17 or Article VII,
(ii) any Loan Party fails to perform or observe any term, covenant or agreement
on its part to be performed or observed contained in Section 6.01(vi) and such
failure continues for five Business Days, or (iii) any Loan Party fails to
perform or observe any term, covenant or agreement on its part to be performed
or observed contained in Section 6.10 and such failure continues for fifteen
days.
(ff)    Other Defaults. Any Loan Party fails to perform or observe any covenant
or agreement on its part to be performed or observed contained in (i) Article VI
hereof not specified in Section 8.01(b)

-1-

--------------------------------------------------------------------------------




above (other than Section 6.01(v)) and such failure continues for 30 days
following written notice from the Administrative Agent; (ii) Section 6.01(v)
hereof and such failure continues for fifteen days following the earlier of (x)
written notice from the Administrative Agent or (y) the Loan Party’s obtaining
actual knowledge thereof, provided that if the covenants or agreements on such
Loan Party’s part to be performed or observed contained in Section 6.01(v) must
be performed or observed weekly or more often, a failure to so perform or
observe for five days following the earlier of (x) written notice from the
Administrative Agent or (y) the Loan Party’s obtaining actual knowledge thereof,
shall constitute an Event of Default; or (iii) any Loan Document (not specified
in Section 8.01(a) or (b) above or in Section 8.01(c)(i) or (ii) above) and such
failure continues for 30 days after receipt by the Lead Borrower of written
notice thereof by the Administrative Agent.
(gg)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made.
(hh)    Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness.
(ii)    Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days; or an order for relief is entered
in any such proceeding.
(jj)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within 60 days
after its issue or levy.

-1-

--------------------------------------------------------------------------------




(kk)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of 60 consecutive days.
(ll)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events, has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(iii) a termination, withdrawal or noncompliance with applicable law or plan
terms or termination, withdrawal or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that, when taken together with other such events,
could reasonably be expected to result in a Material Adverse Effect.
(mm)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Senior Credit Obligations, ceases to be in full force and effect; or
any Loan Party contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Senior Credit Obligations and termination of
the Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document.
(nn)    Change of Control. There occurs any Change of Control.
(oo)    Collateral Documents. (i) Any Collateral Document shall for any reason
(other than pursuant to the terms hereof or thereof including as a result of a
transaction permitted under Section 7.04 or 7.05) cease to create a valid and
perfected lien, with the priority required by the Collateral Documents (or other
security purported to be created on the Collateral) on and security interest in
any material portion of the Collateral purported to be covered thereby, subject
to Liens permitted under Section 7.01, except to the extent that any such loss
of perfection or priority results from the failure of the Administrative Agent
or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file UCC continuation statements and except as to Collateral consisting of
Real Property to the extent that such losses are covered by a Lender’s title
insurance policy and such insurer has not denied or failed to acknowledge
coverage, or (ii) any of the Equity Interests of the Borrowers ceasing to be
pledged pursuant to the Security Agreement free of Liens other than Liens
created by the Security Agreement, Liens permitted under Section 7.01(b) or any
nonconsensual Liens arising solely by operation of Law.
(pp)    Junior Financing Documentation. (i) Any of the Senior Credit Obligations
of the Loan Parties under the Loan Documents for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) or “Senior Secured Financing” (or
any comparable term) under, and as defined in any Junior Financing Documentation
or (ii) the subordination provisions set forth in any Junior Financing

-2-

--------------------------------------------------------------------------------




Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:
(i)    declare the Revolving Credit Commitment of each Lender to make Loans
(including Swing Line Loans) and any obligation of the L/C Issuers to issue
Letters of Credit to be terminated, whereupon such commitments and obligation
shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans (including
Swing Line Loans), all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
(iii)    require that the Borrowers Cash Collateralize the amount of the L/C
Obligations (in an amount equal to 101.50% of then Stated Amount of outstanding
Letters of Credit plus 100.00% of then unreimbursed amounts due to the L/C
Issuers); and
(iv)    exercise on behalf of itself and the Secured Parties all rights and
remedies available to it and the Secured Parties under the Loan Documents or
applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under Debtor Relief Laws, the obligation of
each Lender to make Loans (including Swing Line Loans) and any obligation of the
L/C Issuers to issue Letters of Credit shall automatically terminate, the unpaid
principal amount of all outstanding Loans (including Swing Line Loans) and all
interest and other amounts as aforesaid shall automatically become due and
payable and the obligations of the Borrowers to Cash Collateralize the amount of
the L/C Obligations as aforesaid shall automatically become effective, in each
case, without further act of the Administrative Agent or any Lender.
Section 8.03    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of Section
8.01, any reference in any such clause to any Restricted Subsidiary or Loan
Party shall be deemed not to include any Restricted Subsidiary affected by any
event or circumstances referred to in any such clause that is not a Material
Subsidiary (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).
Section 8.04    Application of Funds. After the occurrence and during the
continuance of an Event of Default, at the election of the (A) Administrative
Agent or (B)(x) in the case of clause (a) immediately below, the Required
Lenders and (y) in the case of clause (b) immediately below, the Tranche 2
Required Lenders (or after the Loans have become immediately due and payable and
the L/C Obligations have been required to be Cash Collateralized as set forth in
the proviso to Section 8.02), any amounts received under any Collateral
Documents shall be applied by the Administrative Agent as follows, subject to
the terms of the Intercreditor Agreement:
(q)    Proceeds from ABL First Lien Collateral. Any amounts collected or
received by the Administrative Agent, the Collateral Agent or any Secured Party
under any Collateral Documents (other

-3-

--------------------------------------------------------------------------------




than amounts received from Noteholder First Lien Collateral (as defined in the
Intercreditor Agreement), whether or not the Intercreditor Agreement or the
Collateral Agency Agreement is then in effect) shall be applied by the
Administrative Agent and/or the Collateral Agent as follows:
FIRST, to payment of that portion of the Senior Credit Obligations consisting of
fees, indemnities, expenses and other amounts (other than principal and
interest, but including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent in their respective capacities as
such;
SECOND, to payment of that portion of the Senior Credit Obligations consisting
of fees, indemnities and other amounts (other than principal, interest, Letter
of Credit Fees and Commitment Fees) payable to the Lenders (other than
Defaulting Lenders) and the L/C Issuers (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them in their capacities as such;
THIRD, to payment of that portion of the Senior Credit Obligations consisting of
accrued and unpaid Tranche 1 Letter of Credit Fees, Tranche 1 Commitment Fees,
and accrued and unpaid interest on the Tranche 1 Revolving Credit Loans, the
Swing Line Loans (to the extent of Tranche 1 Swing Line Participations therein),
Protective Advances (to the extent of Tranche 1 Protective Advance
Participations therein), Unreimbursed Amounts (to the extent the Letter of
Credit that gave rise to such Unreimbursed Amounts were covered by Tranche 1 L/C
Participtions), Tranche 1 L/C Borrowings, Unpaid L/C Lender Amounts arising from
failures of Tranche 1 Revolving Credit Lenders to fund Tranche 1 L/C
Participations and Unpaid Swing Line Loan Amounts arising from failures of
Tranche 1 Revolving Credit Lenders to fund Tranche 1 Swing Line Participations,
ratably among the Tranche 1 Revolving Credit Lenders (other than Defaulting
Lenders), the Swing Line Lender, the Administrative Agent and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them in their capacities as such;
FOURTH, to payment of that portion of the Senior Credit Obligations consisting
of unpaid principal of the Swing Line Loans (to the extent of Tranche 1 Swing
Line Participations therein), Protective Advances (to the extent of Tranche 1
Protective Advance Participations therein), Unreimbursed Amounts (to the extent
the Letter of Credit that gave rise to such Unreimbursed Amounts were covered by
Tranche 1 L/C Participtions), Tranche 1 L/C Borrowings, Unpaid L/C Lender
Amounts arising from failures of Tranche 1 Revolving Credit Lenders to fund
Tranche 1 L/C Participations and Unpaid Swing Line Loan Amounts arising from
failures of Tranche 1 Revolving Credit Lenders to fund Tranche 1 Swing Line
Participations, ratably among the Swing Line Lender, the Administrative Agent
and the L/C Issuers in proportion to the respective amounts described in this
clause Fourth held by them in their capacities as such;
FIFTH, to the ratable payment of that portion of (x) the Senior Credit
Obligations consisting of unpaid principal of the Tranche 1 Revolving Credit
Loans and L/C Advances owing to Tranche 1 Revolving Credit Lenders in their
capacities as such, ratably among the Tranche 1 Revolving Credit Lenders (other
than Defaulting Lenders) and (y) the Finance Obligations with respect to Cash
Management Services furnished to any Loan Party by a Cash Management Bank and
any amounts due and owing under Secured Hedge Agreements (including the Swap
Termination Value under Secured Hedge Agreements) to a Hedge Bank, in each case
in

-1-

--------------------------------------------------------------------------------




proportion to the respective amounts described in this clause Fifth held by them
in their capacities as such;
SIXTH, to the Administrative Agent, to be held by the Administrative Agent, for
the ratable benefit of the L/C Issuers and the Tranche 1 Revolving Credit
Lenders (other than Defaulting Lenders) as Cash Collateral in an amount up to
101.50% of the then Stated Amount of outstanding Letters of Credit until paid in
full, to the extent such Letters of Credit are covered by Tranche 1 L/C
Participations;
SEVENTH, to the extent not paid pursuant to clause THIRD of Section 8.04(b), to
payment of that portion of the Senior Credit Obligations consisting of accrued
and unpaid Tranche 2 Letter of Credit Fees, Tranche 2 Commitment Fees, and
accrued and unpaid interest on the Tranche 2 Revolving Credit Loans, the Swing
Line Loans (to the extent of Tranche 2 Swing Line Participations therein),
Protective Advances (to the extent of Tranche 2 Protective Advance
Participations therein), Unreimbursed Amounts (to the extent the Letter of
Credit that gave rise to such Unreimbursed Amounts were covered by Tranche 2 L/C
Participtions), Tranche 2 L/C Borrowings, Unpaid L/C Lender Amounts arising from
failures of Tranche 2 Revolving Credit Lenders to fund Tranche 2 L/C
Participations and Unpaid Swing Line Loan Amounts arising from failures of
Tranche 2 Revolving Credit Lenders to fund Tranche 2 Swing Line Participations,
ratably among the Tranche 2 Revolving Credit Lenders (other than Defaulting
Lenders), the Swing Line Lender, the Administrative Agent and the L/C Issuers in
proportion to the respective amounts described in this clause Seventh payable to
them in their capacities as such;
EIGHTH, to the extent not paid pursuant to clause FOURTH of Section 8.04(b), to
payment of that portion of the Senior Credit Obligations consisting of unpaid
principal of the Swing Line Loans (to the extent of Tranche 2 Swing Line
Participations therein), Protective Advances (to the extent of Tranche 2
Protective Advance Participations therein), Unreimbursed Amounts (to the extent
the Letter of Credit that gave rise to such Unreimbursed Amounts were covered by
Tranche 2 L/C Participtions), Tranche 2 L/C Borrowings, Unpaid L/C Lender
Amounts arising from failures of Tranche 2 Revolving Credit Lenders to fund
Tranche 2 L/C Participations and Unpaid Swing Line Loan Amounts arising from
failures of Tranche 2 Revolving Credit Lenders to fund Tranche 2 Swing Line
Participations, ratably among the Swing Line Lender, the Administrative Agent
and the L/C Issuers in proportion to the respective amounts described in this
clause Eighth held by them in their capacities as such;
NINTH, to the extent not paid pursuant to clause FIFTH of Section 8.04(b), to
payment of that portion of the Senior Credit Obligations consisting of unpaid
principal of the Tranche 2 Revolving Credit Loans and L/C Advances owing to
Tranche 2 Revolving Credit Lenders in their capacities as such, ratably among
the Tranche 2 Revolving Credit Lenders (other than Defaulting Lenders) in
proportion to the respective amounts described in this clause Ninth held by them
in their capacities as such;
TENTH, to the extent not paid pursuant to clause SIXTH of Section 8.04(b), to
the Administrative Agent, to be held by the Administrative Agent, for the
ratable benefit of the L/C Issuers and the Tranche 2 Revolving Credit Lenders
(other than Defaulting Lenders) as Cash Collateral in an amount up to 101.50% of
the then Stated Amount of outstanding Letters of Credit until paid in full, to
the extent such Letters of Credit are covered by Tranche 2 L/C Participations;

-2-

--------------------------------------------------------------------------------




ELEVENTH, to the payment of all other Finance Obligations (including any other
outstanding Other Liabilities) that are due and payable to the Administrative
Agent and the other Secured Parties (including Defaulting Lenders) on such date,
ratably based upon the respective aggregate amounts of all such Senior Credit
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
LAST, the balance, if any, after all of the Finance Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
(r)    Proceeds of Noteholder First Lien Collateral. Any amounts collected or
received by the Administrative Agent, the Collateral Agent or any Secured Party
in respect of the Noteholder First Lien Collateral shall be applied by the
Administrative Agent and/or the Collateral Agent (whether or not the
Intercreditor Agreement or the Collateral Agency Agreement is then in effect) as
follows:
FIRST, to the extent not paid pursuant to clause FIRST of Section 8.04(a), to
payment of that portion of the Senior Credit Obligations consisting of fees,
indemnities, expenses and other amounts (other than principal and interest, but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent in their respective capacities as such;
SECOND, to the extent not paid pursuant to clause SECOND of Section 8.04(a), to
payment of that portion of the Senior Credit Obligations consisting of fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Commitment Fees) payable to the Revolving Credit Lenders (other than
Defaulting Lenders) and the L/C Issuers (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them in their capacities as such;
THIRD, to the extent not paid pursuant to clause SEVENTH of Section 8.04(a), to
payment of that portion of the Senior Credit Obligations consisting of accrued
and unpaid Tranche 2 Letter of Credit Fees, Tranche 2 Commitment Fees, and
accrued and unpaid interest on the Tranche 2 Revolving Credit Loans, the Swing
Line Loans (to the extent of Tranche 2 Swing Line Participations therein),
Protective Advances (to the extent of Tranche 2 Protective Advance
Participations therein), Unreimbursed Amounts (to the extent the Letter of
Credit that gave rise to such Unreimbursed Amounts were covered by Tranche 2 L/C
Participtions), Tranche 2 L/C Borrowings, Unpaid L/C Lender Amounts arising from
failures of Tranche 2 Revolving Credit Lenders to fund Tranche 2 L/C
Participations and Unpaid Swing Line Loan Amounts arising from failures of
Tranche 2 Revolving Credit Lenders to fund Tranche 2 Swing Line Participations,
ratably among the Tranche 2 Revolving Credit Lenders (other than Defaulting
Lenders), the Swing Line Lender, the Administrative Agent and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them in their capacities as such;
FOURTH, to the extent not paid pursuant to clause EIGHTH of Section 8.04(a), to
payment of that portion of the Senior Credit Obligations consisting of unpaid
principal of the Swing Line Loans (to the extent of Tranche 2 Swing Line
Participations therein), Protective Advances (to the extent of Tranche 2
Protective Advance Participations therein), Unreimbursed Amounts (to the extent
the Letter of Credit that gave rise to such Unreimbursed Amounts were covered by
Tranche 2 L/C Participtions), Tranche 2 L/C Borrowings, Unpaid L/C Lender
Amounts arising from failures of Tranche 2 Revolving Credit Lenders to fund
Tranche 2 L/C

-3-

--------------------------------------------------------------------------------




Participations and Unpaid Swing Line Loan Amounts arising from failures of
Tranche 2 Revolving Credit Lenders to fund Tranche 2 Swing Line Participations,
ratably among the Swing Line Lender, the Administrative Agent and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them in their capacities as such;
FIFTH, to the extent not paid pursuant to clause NINTH of Section 8.04(a), to
payment of that portion of the Senior Credit Obligations consisting of unpaid
principal of the Tranche 2 Revolving Credit Loans and L/C Advances owing to
Tranche 2 Revolving Credit Lenders in their capacities as such, ratably among
the Tranche 2 Revolving Credit Lenders (other than Defaulting Lenders) in
proportion to the respective amounts described in this clause Fifth held by them
in their capacities as such;
SIXTH, to the extent not paid pursuant to clause TENTH of Section 8.04(a), to
the Administrative Agent, to be held by the Administrative Agent, for the
ratable benefit of the L/C Issuers and the Tranche 2 Revolving Credit Lenders as
Cash Collateral in an amount up to 101.50% of the then Stated Amount of
outstanding Letters of Credit until paid in full, to the extent such Letters of
Credit are covered by Tranche 2 L/C Participations;
SEVENTH, to the extent not paid pursuant to clause THIRD of Section 8.04(a), to
payment of that portion of the Senior Credit Obligations consisting of accrued
and unpaid Tranche 1 Letter of Credit Fees, Tranche 1 Commitment Fees, and
accrued and unpaid interest on the Tranche 1 Revolving Credit Loans, the Swing
Line Loans (to the extent of Tranche 1 Swing Line Participations therein),
Protective Advances (to the extent of Tranche 1 Protective Advance
Participations therein), Unreimbursed Amounts (to the extent the Letter of
Credit that gave rise to such Unreimbursed Amounts were covered by Tranche 1 L/C
Participtions), Tranche 1 L/C Borrowings, Unpaid L/C Lender Amounts arising from
failures of Tranche 1 Revolving Credit Lenders to fund Tranche 1 L/C
Participations and Unpaid Swing Line Loan Amounts arising from failures of
Tranche 1 Revolving Credit Lenders to fund Tranche 1 Swing Line Participations,
ratably among the Tranche 1 Revolving Credit Lenders (other than Defaulting
Lenders), the Swing Line Lender, the Administrative Agent and the L/C Issuers in
proportion to the respective amounts described in this clause Seventh payable to
them in their capacities as such;
EIGHTH, to the extent not paid pursuant to clause FOURTH of Section 8.04(a), to
payment of that portion of the Senior Credit Obligations consisting of unpaid
principal of the Swing Line Loans (to the extent of Tranche 1 Swing Line
Participations therein), Protective Advances (to the extent of Tranche 1
Protective Advance Participations therein), Unreimbursed Amounts (to the extent
the Letter of Credit that gave rise to such Unreimbursed Amounts were covered by
Tranche 1 L/C Participtions), Tranche 1 L/C Borrowings, Unpaid L/C Lender
Amounts arising from failures of Tranche 1 Revolving Credit Lenders to fund
Tranche 1 L/C Participations and Unpaid Swing Line Loan Amounts arising from
failures of Tranche 1 Revolving Credit Lenders to fund Tranche 1 Swing Line
Participations, ratably among the Swing Line Lender, the Administrative Agent
and the L/C Issuers in proportion to the respective amounts described in this
clause Eighth held by them in their capacities as such;
NINTH, to the extent not paid pursuant to clause FIFTH of Section 8.04(a), to
payment of that portion of the Senior Credit Obligations consisting of unpaid
principal of the Tranche 1 Revolving Credit Loans and the L/C Advances owing to
the Tranche 1 Revolving Credit Lenders in their capacities as such, ratably
among the Tranche 1 Revolving Credit Lenders (other than

-4-

--------------------------------------------------------------------------------




Defaulting Lenders) in proportion to the respective amounts described in this
clause Ninth held by them in their capacities as such;
TENTH, to the extent not paid pursuant to clause SIXTH of Section 8.04(a), to
the Administrative Agent, to be held by the Administrative Agent, for the
ratable benefit of the L/C Issuers and the Tranche 1 Revolving Credit Lenders as
Cash Collateral in an amount up to 101.50% of the then Stated Amount of Letters
of Credit until paid in full, to the extent such Letters of Credit are covered
by Tranche 1 L/C Participations;
ELEVENTH, to the extent not paid pursuant to clause ELEVENTH of Section 8.04(a),
to the payment of all other Finance Obligations (including any other outstanding
Other Liabilities) that are due and payable to the Administrative Agent and the
other Secured Parties (including Defaulting Lenders) on such date, ratably based
upon the respective aggregate amounts of all such Senior Credit Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
LAST, to the extent not paid pursuant to clause LAST of Section 8.04(a), the
balance, if any, after all of the Finance Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
ARTICLE IX
AGENTS
Section 9.01    Appointment and Authority.
(ff)    Administrative Agent. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
(gg)    Collateral Agent. The Administrative Agent shall also act as the
Collateral Agent under the Loan Documents, and each of the Lenders (including in
its capacities as a potential Hedge Bank and a potential Cash Management Bank)
and the L/C Issuers hereby irrevocably appoint and authorize the Administrative
Agent to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Finance Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.
Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise

-5-

--------------------------------------------------------------------------------




the same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default as such is given to the Administrative Agent by the Lead
Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet

-1-

--------------------------------------------------------------------------------




website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or a
L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Lead Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Administrative Agent or the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent, as
applicable. The Administrative Agent or the Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent or the Collateral Agent, as applicable, and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Collateral Agent.
Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Lead Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Lead Borrower,
to appoint a successor, which shall be (i) a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States and
(ii) either a Lender or any other Person reasonably acceptable to the Lead
Borrower. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Lead Borrower, the
Lenders and the L/C Issuers that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section
9.06. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9.06). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IX and Section 10.04 shall

-1-

--------------------------------------------------------------------------------




continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by Citibank as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and as the Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of Citibank as a retiring L/C Issuer and
as the Swing Line Lender, (ii) Citibank, as a retiring L/C Issuer and as the
Swing Line Lender, shall be discharged from all of its duties and obligations in
such capacities hereunder or under the other Loan Documents and (iii) a
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, issued by Citibank outstanding at the time of such
succession or make other arrangements satisfactory to Citibank as a retiring L/C
Issuer to effectively assume the obligations of Citibank as issuer of such
Letters of Credit.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or an L/C
Issuer hereunder. Without limiting the foregoing, none of the Bookrunners, the
Arrangers, or other agents listed on the cover page hereof in their respective
capacities as such, shall by reason of any Loan Document, have any fiduciary
relationship in respect of any Loan Party, Lender or any other Person.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Lead
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(x)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Senior Credit Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Senior Credit Parties (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

-1-

--------------------------------------------------------------------------------




(xi)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Finance
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.10    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably agree to (and authorize the Administrative
Agent to act in accordance with) the following:
(i)    any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (A) upon termination of
the Aggregate Commitments and payment in full of all Finance Obligations (other
than (x) contingent indemnification obligations and (y) unmatured obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements reasonably satisfactory to
the Administrative Agent and the L/C Issuers shall have been made), (B) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than the Borrowers or any of their
Domestic Subsidiaries that are Restricted Subsidiaries (and upon written request
from the Lead Borrower identifying the property to be transferred pursuant to
this clause (B), the Administrative Agent shall provide to the Lead Borrower
within ten Business Days a written acknowledgment that such property shall be
automatically released pursuant to this clause (B)), (C) if approved, authorized
or ratified in writing in accordance with Section 10.01 or (D) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (ii) below;
(ii)    any Guarantor shall be automatically released from its obligations under
the Guaranty if such Person (i) ceases to be a Restricted Subsidiary as a result
of a transaction permitted hereunder or a Material Domestic Subsidiary or (ii)
becomes an Excluded Subsidiary; and
(iii)    the Administrative Agent shall release or subordinate any Lien on any
property granted to or held by the Administrative Agent under any Finance
Document to the holder of any Lien on such property that is permitted by Section
7.01(c), (j), (k) or (w).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will promptly, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party

-1-

--------------------------------------------------------------------------------




may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Collateral Documents or
to subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.
Any execution and delivery of documents pursuant to this Section 9.10 shall be
without recourse to or warranty by the Administrative Agent and subject to the
Administrative Agent’s receipt of a certification by the Lead Borrower and
applicable Loan Party stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents and as to such other matters as
the Administrative Agent may reasonably request.
Section 9.11    Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.04,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Finance
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Finance Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
Section 9.12    Withholding Tax. To the extent required by any applicable Law,
the Administrative Agent may withhold from any payment to any Lender, Swing Line
Lender or the L/C Issuer an amount equal to any applicable withholding Tax. If
the IRS or any Governmental Authority asserts a claim that the Administrative
Agent did not properly withhold Tax from any amount paid to or for the account
of any Lender, Swing Line Lender or the L/C Issuer for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender, Swing Line Lender or the L/C Issuer failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender, Swing Line
Lender or the L/C Issuer shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by a Borrower and without limiting or expanding the obligation of any
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender, Swing Line Lender or the L/C Issuer by the Administrative Agent shall be
conclusive absent manifest error. Each Lender, Swing Line Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender, Swing Line Lender or the L/C
Issuer under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this Article IX. The agreements in this Article
IX shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, Swing Line Lender
or the L/C Issuer, the termination of the Loans and the repayment, satisfaction
or discharge of all obligations under this Agreement. Unless required by
applicable Laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Lender, Swing Line Lender or the
L/C

-1-

--------------------------------------------------------------------------------




Issuer any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, Swing Line Lender or the L/C Issuer.
ARTICLE X
MISCELLANEOUS
Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent or ratification of the Required Lenders or such other number or
percentage of Lenders as may be specified herein) and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (it being understood that such acknowledgement is
ministerial in nature and must be made to the extent such amendment, waiver or
consent otherwise complies with the requirements of this Section 10.01), and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that (x) the Administrative
Agent and the Lead Borrower may, without the consent of the Lenders, amend,
modify or supplement this Agreement and any other Loan Document to cure any
ambiguity, typographical error, defect or inconsistency if such amendment,
modification or supplement does not adversely affect the rights of any Agent,
any Lender or any L/C Issuer, (y) any amendment, waiver or consent to the
Intercreditor Agreement or the Collateral Agency Agreement shall only require
the consent of any Loan Party to the extent expressly set forth therein and (z)
no such amendment, waiver or consent shall:
(vi)    [Reserved];
(vii)    extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Revolving Credit Commitments
shall not constitute an extension or increase of any Revolving Credit Commitment
of any Lender);
(viii)    postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest;
(ix)    reduce the principal of, or the rate of interest specified herein on,
any Loan, L/C Borrowing or L/C Advance, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount (it being understood that any change effected
pursuant to clause (ix) or (x) below shall not constitute such reduction);
provided, however, that (A) only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate”, (B) only the consent of the
Tranche 1 Required Lenders shall be necessary to waive any obligation of the
Borrowers to pay interest or Tranche 1 Letter of Credit Fees at the Default Rate
with respect to the Tranche 1 Revolving Credit Facility and (C) only the consent
of the Tranche 2 Required Lenders shall be necessary to waive any obligation of
the Borrowers to pay interest or Tranche 2 Letter of Credit Fees at the Default
Rate with respect to the Tranche 2 Revolving Credit Facility;

-1-

--------------------------------------------------------------------------------




(x)    change (A) Section 8.04 in a manner that would alter the application of
payments required thereby without the written consent of each Lender affected
thereby or (B) the order of application of any reduction in the Revolving Credit
Commitments or any prepayment of Loans from the application thereof set forth in
the applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any
manner that adversely affects the Lenders without the written consent of each
Lender adversely affected thereby;
(xi)    change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender affected thereby;
(xii)    other than in a transaction permitted under Section 7.04 or Section
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Tranche 1
Revolving Credit Lender and each Tranche 2 Revolving Credit Lender; provided
that the Collateral Agent may, without consent from any Tranche 1 Revolving
Credit Lender or Tranche 2 Revolving Credit Lender, release any Collateral that
is sold or transferred by a Loan Party, in each case in compliance with Sections
7.04 or 7.05 or released in compliance with Section 9.10(i), (ii) or (iii) (in
which case such release shall be made by the Administrative Agent and/or the
Collateral Agent acting alone);
(xiii)    other than in a transaction permitted under Section 7.04 or Section
7.05, release all or substantially all of the value of the Guaranty, without the
written consent of each Tranche 1 Revolving Credit Lender and each Tranche 2
Revolving Credit Lender, except to the extent the release of any Subsidiary from
the Guaranty is permitted pursuant to Section 9.10 (in which case such release
shall be made by the Administrative Agent acting alone);
(xiv)    (A) change the advance rates set forth in the definition of “Tranche 1
Borrowing Base” in a manner that is intended to increase the availability under
the Tranche 1 Borrowing Base in any material respect without the written consent
of the Tranche 1 Supermajority Lenders or (B) change the advance rates set forth
in the definition of “Tranche 2 Borrowing Base” in a manner that is intended to
increase the availability under the Tranche 2 Borrowing Base in any material
respect without the written consent of the Tranche 2 Supermajority Lenders; or
(xv)    (A) change or otherwise modify the eligibility criteria, eligible asset
classes, reserves, sublimits in respect of the Tranche 1 Borrowing Base, or add
new asset categories to the Tranche 1 Borrowing Base, if such change,
modification or addition is intended to increase availability under the Tranche
1 Borrowing Base in any material respect, in each case without the written
consent of the Tranche 1 Supermajority Lenders or (B) change or otherwise modify
the eligibility criteria, eligible asset classes, reserves, sublimits in respect
of the Tranche 2 Borrowing Base, or add new asset categories to the Tranche 2
Borrowing Base, if such change, modification or increase is intended to increase
availability under the Tranche 2 Borrowing Base in any material respect, in each
case without the written consent of the Tranche 2 Supermajority Lenders;
provided that this clause (x) shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any reserves, to add
assets acquired in an Acquisition to the Borrowing Base or to otherwise exercise
its discretion or Credit Judgment in respect of any determination expressly
provided hereunder to be made by the Administrative Agent in its discretion or
Credit Judgment, all to the extent otherwise set forth herein;

-1-

--------------------------------------------------------------------------------




and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by each applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; (v) no amendment, waiver or consent which would require the
consent of a Lender but for the fact that it is a Defaulting Lender shall be
enforced against it without its consent if such amendment, waiver or consent
affects such Defaulting Lender in a disproportionate manner; and (vi) no
amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Lead Borrower without the need to obtain the consent of any
other Lender if such amendment, supplement or waiver is delivered in order (i)
to comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Lead Borrower may
replace such non-consenting Lender in accordance with Section 10.13.
Section 10.02    Notices; Effectiveness; Electronic Communication.
(s)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Loan Party, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

-2-

--------------------------------------------------------------------------------




(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(t)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received when sent;
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(u)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively,
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials through electronic
telecommunications or other information transmission systems, except for direct
or “economic” (as such term is used in Title 18, United States Code, Section
1030(g)) (as opposed to special, indirect, consequential or punitive) losses,
claims, damages, liabilities or expenses to the extent that such losses, claims,
damages, liabilities or expenses (x) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party or (y) result from a
claim brought by any Borrower or any other Loan Party against an Indemnitee for
material breach of such

-1-

--------------------------------------------------------------------------------




Indemnitee’s obligations hereunder or under any other Loan Document in respect
of Borrower Materials made available through electronic telecommunications or
other information transmission systems, if such Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; provided, however, that in no
event shall any Agent Party have any liability to any Borrower, any Lender, any
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to such direct or “economic” damages).
(v)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Lead Borrower, the Administrative Agent, the L/C Issuers and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.
(w)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices) purportedly given by or on behalf of the
Borrowers or any other Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Lead Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers in the absence of gross negligence or willful
misconduct. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in

-2-

--------------------------------------------------------------------------------




accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (ii) any L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (iii) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13) or (iv) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (x) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (y)
in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(n)    Costs and Expenses. Holdings and the Lead Borrower jointly and severally
agree to pay (i) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that Holdings and the Lead Borrower shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to any special counsel and up to one local counsel in each
applicable local jurisdiction) for all Persons indemnified under this subsection
(a) unless, in the opinion of counsel, representation of all such indemnified
persons would be inappropriate due to the existence of an actual or potential
conflict of interest.
(o)    Indemnification. Holdings and the Lead Borrower, jointly and severally,
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender each L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonably related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and

-1-

--------------------------------------------------------------------------------




the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Lead
Borrower or any of its Subsidiaries, or any Environmental Liability of the Lead
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing brought
by a third party or by any Borrower or any other Loan Party or any of such
Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (y) result from a claim brought by any Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
(p)    Reimbursement by Lenders. To the extent that Holdings and the Lead
Borrower for any reason fail indefeasibly to pay any amount required under
subsection (a) or (b) of this Section 10.04 to be paid by it or them to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), each L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Adjusted Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or an L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or an L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).
(q)    Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, no Borrower or Indemnitee shall assert, and each Borrower and
Indemnitee hereby waives, any claim, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(r)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.04.

-1-

--------------------------------------------------------------------------------




(s)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Senior Credit Obligations.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower or any other Loan Party is made to the Administrative
Agent, any L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (ii) of the preceding sentence shall survive
the payment in full of the Senior Credit Obligations and the termination of this
Agreement.
Section 10.06    Successors and Assigns.
(y)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the Lead
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.06(f), or (iv) to an SPC in accordance with the provisions of Section
10.06(g) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, is
intended to confer, shall be construed to confer, or shall confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(z)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), L/C Participations, Swing Line
Participations and Protective Advance Participations) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an

-2-

--------------------------------------------------------------------------------




assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 10.06,
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans, L/C Participations, Swing Line Participations and Protective
Advance Participations outstanding thereunder) or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
clause (a), (f) or (g) of Section 8.01 has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender (other than a
Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender) or
an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Defaulting Lender
or to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;
(C)    the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment to a Defaulting Lender
or that increases the obligation of the assignee to participate in exposure
under one or more Letters of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment to a Defaulting Lender
or in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
(except as otherwise contemplated in the penultimate sentence of Section 10.13)
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and

-1-

--------------------------------------------------------------------------------




recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to the
Lead Borrower or any of the Lead Borrower’s Subsidiaries or Affiliates.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Notes, the Lead Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(d).
(aa)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Lead Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal and interest amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and each Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. In addition, at any time that a
request for a consent for a material or other substantive change to the Loan
Documents is pending, any Lender may request and receive from the Administrative
Agent a copy of the Register.
(bb)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Lead Borrower or any of the Lead
Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations, Swing Line Loans
and/or Protective Advances) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or

-2-

--------------------------------------------------------------------------------




instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (y) of the first proviso to Section 10.01 that directly
affects such Participant. Subject to subsection (e) of this Section 10.06, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
those Sections, including Section 3.01(e)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the applicable Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive and such Lender (and the applicable
Borrower, to the extent that the Participant requests payment from such
Borrower) shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(cc)    Limitation Upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent or to the
extent that any entitlement to a greater payment results from a Change in Law
arising after such Participant became a Participant.
(dd)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(ee)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Lead Borrower (an
“SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section
2.12(b)(i). Subject to the provisions of this subsection (g), the Loan Parties
agree that each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations of those sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the

-3-

--------------------------------------------------------------------------------




Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder. The making of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Lead Borrower and
the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guaranty or credit or liquidity enhancement to such SPC.
(ff)    Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Citibank assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Citibank may, (i) upon 30 days’ notice to
the Lead Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon 30
days’ notice to the Lead Borrower, resign as Swing Line Lender. In the event of
any such resignation as an L/C Issuer or the Swing Line Lender, the Lead
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Lead Borrower to appoint any such successor shall affect the resignation of
Citibank as an L/C Issuer or the Swing Line Lender, as the case may be. If
Citibank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it which remain outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund L/C
Participations). If Citibank resigns as the Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (ii) such successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the retiring L/C Issuer and remaining outstanding at the time of such succession
or make other arrangements satisfactory to Citibank to effectively assume the
obligations of Citibank with respect to such Letters of Credit.
Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below) and not to disclose such
information, except that Information may be disclosed: (i) to its Affiliates and
to it and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) in which
case the Administrative Agent or such Lender or L/C Issuer, as applicable, shall
notify the Lead Borrower prior to such disclosure, in any case, to the extent
legally permissible; (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party

-4-

--------------------------------------------------------------------------------




hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(vi) subject to an agreement containing provisions at least as restrictive as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14(c) or (B) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to any Borrower and its
obligations; (vii) with the consent of the Lead Borrower; or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Lead Borrower.
For purposes of this Section, “Information” means all information received from
Holdings, the Lead Borrower or any of its Subsidiaries or Related Parties
relating to Holdings or the Lead Borrower or any Subsidiary or Related Party or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender or L/C Issuer on a
nonconfidential basis prior to disclosure by Holdings or the Lead Borrower or
any Subsidiary other than by breach of this Section 10.07; provided that, in the
case of information received from Holdings or the Lead Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential or is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding the
foregoing, any Agent and any Lender may place advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as it may choose,
and circulate similar promotional materials, after the closing of the
transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledge
that (i) the Information may include material non-public information concerning
Holdings, the Lead Borrower or one or more Subsidiaries, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Laws, including Federal and state
securities Laws.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld), to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, L/C Issuer
or any such Affiliate to or for the credit or the account of any Borrower or any
other Loan Party against any and all of the obligations of such Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or an L/C Issuer, irrespective of whether or not such
Lender or L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C Issuers

-1-

--------------------------------------------------------------------------------




and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuers or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Lead Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Lead Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Senior Credit Obligations hereunder.
Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that the Agent or
any Lender may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Senior Credit Obligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental

-1-

--------------------------------------------------------------------------------




Authority for the account of any Lender pursuant to Section 3.01, if any
Lender’s obligations to make, continue or convert to Eurodollar Rate Loans has
been suspended pursuant to Section 3.02, if any Lender is a Defaulting Lender or
if any other circumstance exists hereunder that gives the Lead Borrower the
right to replace a Lender as a party hereto (including but not limited to the
last paragraph of Section 10.01), then the Lead Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(vi)    the Lead Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
(vii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);
(viii)    in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(ix)    such assignment does not conflict with applicable Laws; and
(x)    in the case of any replacement of Lenders under the circumstances
described in last paragraph of Section 10.01, the applicable amendment, waiver,
discharge or termination that the Lead Borrower has requested shall become
effective upon giving effect to such replacement (and any related Assignment and
Assumptions required to be effected in connection therewith in accordance with
this Section 10.13).
In connection with the replacement of a Defaulting Lender pursuant to this
Section 10.13, no signature of such Defaulting Lender to the Assignment and
Assumption shall be required to properly effect the assignment of Loans held by
such Defaulting Lender. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Lead Borrower to require
such assignment and delegation cease to apply.
Section 10.14    Governing Law; Jurisdiction Etc.
(d)    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
LETTERS OF CREDIT AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN
DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION),

-1-

--------------------------------------------------------------------------------




INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500, IN THE CASE OF
DOCUMENTARY LETTERS OF CREDIT OR TRADE LETTERS OF CREDIT, AND THE INTERNATIONAL
STANDBY PRACTICES 1998 PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW &
PRACTICE, INC. (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME OF
ISSUANCE), IN THE CASE OF STANDBY LETTERS OF CREDIT AND, AS TO MATTERS NOT
GOVERNED BY SUCH UNIFORM CUSTOMS AND/OR INTERNATIONAL STANDBY PRACTICES, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(e)    Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(f)    Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(g)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.15    [Reserved].
Section 10.16    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

-1-

--------------------------------------------------------------------------------




ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Lead Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Bookrunners are arm’s-length commercial transactions between the Lead
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Bookrunners, on the other hand, (B) each of the
Lead Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Lead Borrower and Holdings is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent each
Bookrunner each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Lead Borrower,
Holdings or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Bookrunner in their capacities as
Administrative Agent or Bookrunner has any obligation to the Borrowers, Holdings
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Bookrunner
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers, Holdings and
their respective Affiliates, and neither the Administrative Agent nor any
Bookrunner has any obligation to disclose any of such interests to the
Borrowers, Holdings or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Lead Borrower and Holdings hereby waives and
releases any claims that it may have against the Administrative Agent and any
Bookrunner with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Section 10.18    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 10.19    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the requirements of the Uniting and Strengthening America

-1-

--------------------------------------------------------------------------------




by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Title III of Pub. L. 107-56 (signed into Law October 26, 2001) (the
“USA PATRIOT Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the USA PATRIOT Act. Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the USA
PATRIOT Act.
Section 10.20    Intercreditor Agreements and Collateral Agency Agreement. Each
Lender and L/C Issuer hereunder (on behalf of itself and any Secured Parties
that may be its Affiliate): (a) consents to the subordination of Liens provided
for in the Intercreditor Agreement, (b) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement or the
Collateral Agency Agreement and (c) authorizes and instructs the Collateral
Agent and/or the Administrative Agent to enter into the Intercreditor Agreement
and the Collateral Agency Agreement as the ABL Agent (as defined in the
Intercreditor Agreement) and the Tranche 2 Representative (as defined in the
Collateral Agency Agreement), respectively, on behalf of such Lender and L/C
Issuer. The foregoing provisions are intended as an inducement to the Noteholder
Lien Secured Parties (as defined in the Intercreditor Agreement) to enter into
the arrangements contemplated by the Noteholder Lien Documents (as defined in
the Intercreditor Agreement) are intended third party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement and the Collateral
Agency Agreement. The Lenders and other Secured Parties hereby authorize the
Administrative Agent and/or the Collateral Agent to enter into each Factoring
Intercreditor Agreement and consent to the terms thereof.
Section 10.21    Amendment and Restatement. It is the intention of each of the
parties hereto that the Original Credit Agreement be amended and restated in its
entirety pursuant to this Agreement so as to preserve the perfection and
priority of all Liens securing Indebtedness and Senior Credit Obligations under
the Original Credit Agreement and that all Indebtedness and Senior Credit
Obligations of the Loan Parties hereunder shall be secured by the Liens
evidenced under the Collateral Documents and that this Agreement does not
constitute a novation or termination of the Indebtedness and Senior Credit
Obligations existing under the Original Credit Agreement (or serve to terminate
Section 10.04 of the Original Credit Agreement). The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment of the
Original Credit Agreement made under and in accordance with the terms of Section
10.01 of the Original Credit Agreement. In addition, unless specifically amended
hereby, each of the Loan Documents and the Exhibits and Schedules to the
Original Credit Agreement shall continue in full force and effect and that, from
and after the Restatement Date, all references to the “Credit Agreement”
contained therein shall be deemed to refer to this Agreement.
Section 10.22    Reaffirmation of Guaranty. The Guarantors acknowledge and
consent to all terms and conditions of this Agreement (and the amendment and
restatement thereof occurring on the Restatement Date) and agree that this
Agreement (and the amendment and restatement thereof occurring on the
Restatement Date) and all documents executed in connection herewith do not
operate to reduce or discharge the Guarantors’ obligations under the Loan
Documents.  Each Guarantor hereby ratifies and confirms its obligations under
the Loan Documents, including the Collateral and Guarantee Requirement and
including, without limitation, its guarantee of the Senior Credit Obligations
and its grant of the security interest in the Collateral to secure the Senior
Credit Obligations.
[Signature Pages Follow]



-1-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
SCORPIO ACQUISITION CORPORATION
By:            
    Name:    
    Title:    
POLYMER GROUP, INC.,
as Lead Borrower
By:            
    Name:    
    Title:    




--------------------------------------------------------------------------------




CHICOPEE, INC.
DOMINION TEXTILE (USA), L.L.C.
FABRENE, L.L.C.
PGI EUROPE, INC.
PGI POLYMER, INC.,
as Borrowers
By:            
    Name:    
    Title:    

-2-

--------------------------------------------------------------------------------




CITIBANK, N.A.,
as Administrative Agent, Collateral Agent, L/C Issuer, Swing Line Lender and a
Lender
By:            
    Name:    
    Title:    

-3-

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
By:            
    Name:    
    Title:    

-4-

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.,
as a Lender
By:            
    Name:    
    Title:    

-5-

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender
By:            
    Name:    
    Title:    

-6-

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Lender
By:            
    Name:    
    Title:    
By:            
    Name:    
    Title:    



-7-